Exhibit 10.1
EXECUTION VERSION



FIRST AMENDMENT
This First Amendment (this “Agreement”) to the Credit Agreement (as defined
below) is dated as of December 23, 2013 and effective in accordance with Section
5 below, by and among NATIONAL HEALTH INVESTORS, INC., a Maryland corporation
(the “Borrower”), certain Subsidiaries of the Borrower party hereto (the
“Subsidiary Guarantors”), certain Subsidiaries of the Borrower party hereto,
(the “Limited Guarantors”), the Lenders party hereto (collectively, the
“Consenting Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as Administrative Agent for the Lenders party to the Credit
Agreement.
STATEMENT OF PURPOSE:
The Borrower, each Lender from time to time party thereto and the Administrative
Agent are parties to the Second Amended and Restated Credit Agreement dated as
of June 28, 2013 (as amended hereby and as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
The Borrower has requested that the Administrative Agent and the Lenders agree
to amend the Credit Agreement as more specifically set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
1.Capitalized Terms. All capitalized undefined terms used in this Agreement
(including, without limitation, in the introductory paragraph and the statement
of purpose hereto) shall have the meanings assigned thereto in the Credit
Agreement (after giving effect to this Agreement).
2.    Amendment to Credit Agreement. The Credit Agreement is hereby amended as
set forth on Exhibit A.
3.    Amendment to Exhibits. The Exhibits to the Credit Agreement are hereby
amended as set forth on Exhibit B.
4.    Schedules to Credit Agreement. The Schedules to the Credit Agreement are
hereby amended as set forth on Exhibit C.
5.    Conditions to Effectiveness. Upon the satisfaction of each of the
following conditions, this Agreement shall be deemed to be effective (the date
of such satisfaction, the “First Amendment Effective Date”):
(a)    Executed Loan Documents.
(i)    This Agreement and any Notes in favor of a Term A-3 Loan Lender
requesting a Note, together with any other applicable Loan Documents, shall have
been duly authorized, executed and delivered to the Administrative Agent by the
parties thereto, shall be in full force and effect and no Default or Event of
Default shall exist hereunder or thereunder.
(ii)    The Administrative Agent shall have received a Subsidiary Guaranty
Joinder Agreement from NHI-REIT of Next House, LLC, Myrtle Beach Retirement
Residence LLC and Voorhees Retirement Residence LLC, each of which shall have
been duly authorized, executed and delivered to the Administrative Agent by the
parties thereto.
(b)    Closing Certificates; Etc. The Administrative Agent shall have received
each of the following in form and substance reasonably satisfactory to the
Administrative Agent:

1
52487862_5

--------------------------------------------------------------------------------




(i)    Officer’s Certificate. A certificate from a Responsible Officer of the
Borrower to the effect that:
(A)     all representations and warranties of the Loan Parties contained in the
Credit Agreement and the other Loan Documents are true, correct and complete in
all material respects (except to the extent any such representation and warranty
is qualified by materiality or reference to Material Adverse Effect, in which
case such representation and warranty shall be true, correct and complete in all
respects);
(B)     none of the Loan Parties is in violation of any of the covenants
contained in the Credit Agreement and the other Loan Documents;
(C)     after giving effect to the transactions contemplated hereby, no Default
or Event of Default has occurred and is continuing;
(D)     since December 31, 2012, there shall not have occurred (1) a Material
Adverse Effect with respect to (I) the Borrower and its Subsidiaries or (II) the
Holiday Business and (2) any event, condition or contingency that could
reasonably expected to have a Material Adverse Effect with respect to (I) the
Borrower and its Subsidiaries or (II) the Holiday Business (provided that, with
respect to clauses (D)(1)(II) and (D)(2)(II) above, “Material Adverse Effect”
shall be applicable only to the Holiday Business); and
(E)     each of the Loan Parties, as applicable, has satisfied each of the
conditions set forth in Section 5 of this Agreement.
(ii)    Certificate of Secretary of each Loan Party. A certificate of a
Responsible Officer of each Loan Party certifying as to the incumbency and
genuineness of the signature of each officer of such Loan Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation of such Loan Party and all amendments thereto, certified as of a
recent date by the appropriate Governmental Authority in its jurisdiction of
incorporation or formation, (B) the bylaws or other governing document of such
Loan Party as in effect on the First Amendment Effective Date, (C) resolutions
duly adopted by the board of directors (or other governing body) of such Loan
Party authorizing and approving the transactions contemplated hereunder and the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, and (D) each certificate required to be
delivered pursuant to Section 5(b)(iii) of this Agreement; provided that, with
respect to any of the items described in clauses (A) and (B) above, the
respective certification may instead be that there have been no changes to the
relevant documents since the Closing Date or that any changes from such
documents are attached, and to the extent so certified the documents delivered
pursuant to the Credit Agreement need not be redelivered hereunder.
(iii)    Certificates of Good Standing. Certificates as of a recent date of the
good standing of each Loan Party under the laws of its jurisdiction of
organization to the extent available, a certificate of the relevant taxing
authorities of such jurisdictions certifying that such Loan Party has filed
required tax returns and owes no delinquent taxes.
(iv)    Opinions of Counsel. Favorable opinions of counsel to the Loan Parties
addressed to the Administrative Agent and the Lenders with respect to the Loan
Parties, this Agreement, the Loan Documents (as amended, restated, supplemented
or otherwise modified hereby) and such other matters as the Lenders shall
request (which such opinions shall expressly permit reliance by permitted
successors and assigns of the addressees thereof).

2
52487862_5

--------------------------------------------------------------------------------




(c)    Lien Searches.
(i)    The Administrative Agent shall have received the results of Lien searches
with respect to the assets of the Holiday Business, in scope and with results in
all respects satisfactory to the Administrative Agent in its sole discretion,
and to the extent that the results of any such Lien search identify any Lien
(except for any Permitted Lien) on any such assets, the Administrative Agent
shall have received all filings and recordations necessary to evidence that such
Liens has been discharged and released.
(ii)    The Administrative Agent shall have received the results of Lien
searches, in form and substance reasonably satisfactory thereto, made against
the Loan Parties under the Uniform Commercial Code (or applicable judicial
docket) as in effect in each jurisdiction in which filings or recordations under
the Uniform Commercial Code should be made to evidence or perfect security
interests in all assets of such Loan Party, indicating among other things that
the assets of each such Loan Party are free and clear of any Lien (except for
Permitted Liens).
(d)    Consents; Defaults.
(i)    Governmental and Third Party Approvals. The Loan Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary (or any other material consents as determined in the
reasonable discretion of the Administrative Agent) in connection with the
transactions contemplated by this Agreement and the other Loan Documents,
including, without limitation, the Holiday Acquisition, and all applicable
waiting periods shall have expired without any action being taken by any Person
that could reasonably be expected to restrain, prevent or impose any material
adverse conditions on any of the Loan Parties or such other transactions or that
could seek or threaten any of the foregoing, and no law or regulation shall be
applicable which in the reasonable judgment of the Administrative Agent could
reasonably be expected to have such effect.
(ii)    No Injunction, Etc. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any
Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, including, without limitation, the Holiday
Acquisition, or which, in the Administrative Agent’s sole discretion, would make
it inadvisable to consummate the transactions contemplated by this Agreement or
the other Loan Documents or the consummation of the transactions contemplated
hereby or thereby, including, without limitation, the Holiday Acquisition.
(e)    Financial Matters.
(i)    The Administrative Agent shall have received, in form and substance
reasonably satisfactory thereto, (A) copies of audited and unaudited
consolidated balance sheets and related consolidated statements of income,
shareholder’s equity and cash flows financial statements of the Borrower and its
Subsidiaries for the most recent quarterly period ended prior to the First
Amendment Effective Date for which financial statements are available and (B)
projections prepared by management of the Borrower of balance sheets, income
statements and cashflow statements of the Borrower and its Subsidiaries for the
five-year period following the First Amendment Effective Date, prepared after
giving Pro Forma Basis to each element of the Term A-3 Loan Facility, the Equity
Offering (as defined below) and the Holiday Acquisition.
(ii)    The Borrower shall have delivered to the Administrative Agent a
certificate, in form and substance satisfactory to the Administrative Agent, and
certified as accurate by the chief executive officer, chief financial officer or
the chief accounting officer of the Borrower, that (A) after giving effect to
the transactions contemplated hereby, each Loan Party is Solvent, (B) attached
thereto are calculations evidencing compliance, on a Pro Forma Basis after
giving effect to the transactions contemplated hereby, with the covenants
contained in Section 6.12, (C) the financial projections previously delivered to
the

3
52487862_5

--------------------------------------------------------------------------------




Administrative Agent represent the good faith estimates (utilizing reasonable
assumptions) of the financial condition and operations of the Borrower and its
Subsidiaries and (D) attached thereto are calculations evidencing which
Subsidiaries are Excluded Subsidiaries in compliance with the requirements set
forth in the definition thereof.
(iii)    The Borrower shall have paid (i) to the Administrative Agent, the Term
A-3 Arrangers and the Lenders the fees set forth or referenced in Section
2.11(c)(ii) and any other accrued and unpaid fees or commissions due hereunder,
(B) all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent accrued and unpaid prior to or on the First Amendment Effective Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent) and (C) to any other Person such
amount as may be due thereto in connection with the transactions contemplated
hereby, including all taxes, fees and other charges in connection with the
execution, delivery, recording, filing and registration of any of the Loan
Documents
(f)    Holiday Acquisition.
(i)    The Administrative Agent and the Term A-3 Arrangers shall have received,
in form and substance satisfactory to the Administrative Agent and the Term A-3
Arrangers, true and correct fully-executed copies of the Holiday Acquisition
Documents, including the Holiday Acquisition Agreement, the Holiday Master
Lease, the Holiday Master Lease Guaranty Agreement and, in each case, all
exhibits and schedules thereto.
(ii)    The Holiday Acquisition has been, or will concurrently herewith be,
consummated in accordance with Applicable Law and the terms and conditions of
the Holiday Acquisition Documents without giving effect to any waivers,
modifications or consents thereunder that are materially adverse to the
interests of the Lenders (as determined by the Administrative Agent and the Term
A-3 Arrangers), unless approved by the Administrative Agent and the Term A-3
Arrangers.
(g)    Equity Offering. The Borrower shall have received gross proceeds in an
amount not less than $250,000,000 from a common equity offering of the Borrower
(which shall have been made on terms acceptable to the Administrative Agent and
the Term A-3 Arrangers) (the “Equity Offering”).
(h)    PATRIOT Act, etc. The Borrower and each of the other Loan Parties shall
have provided to the Administrative Agent and the Lenders the documentation and
other information requested by the Administrative Agent in order to comply with
requirements of the PATRIOT Act, applicable “know your customer” and anti-money
laundering rules and regulations.
(i)    Other Documents. All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be satisfactory in form and substance to the Administrative Agent. The
Administrative Agent shall have received copies of all other documents,
certificates and instruments reasonably requested thereby, with respect to the
transactions contemplated by this Agreement.
6.    Effect of this Agreement. Except as expressly provided herein, the Credit
Agreement and the other Loan Documents shall remain unmodified and in full force
and effect. Except as expressly set forth herein, this Agreement shall not be
deemed (a) to be a waiver of, or consent to, a modification or amendment of, any
other term or condition of the Credit Agreement or any other Loan Document, (b)
to prejudice any other right or rights which the Administrative Agent or the
Lenders may now have or may have in the future under or in connection with the
Credit Agreement or the other Loan Documents or any of the instruments or
agreements referred to therein, as the same may be amended, restated,
supplemented or

4
52487862_5

--------------------------------------------------------------------------------




otherwise modified from time to time, (c) to be a commitment or any other
undertaking or expression of any willingness to engage in any further discussion
with the Borrower or any other Person with respect to any waiver, amendment,
modification or any other change to the Credit Agreement or the Loan Documents
or any rights or remedies arising in favor of the Lenders or the Administrative
Agent, or any of them, under or with respect to any such documents or (d) to be
a waiver of, or consent to or a modification or amendment of, any other term or
condition of any other agreement by and among the Loan Parties, on the one hand,
and the Administrative Agent or any other Lender, on the other hand. References
in the Credit Agreement to “this Agreement” (and indirect references such as
“hereunder”, “hereby”, “herein”, and “hereof”) and in any Loan Document to the
Credit Agreement shall be deemed to be references to the Credit Agreement as
modified hereby.
7.    Representations and Warranties/No Default. By its execution hereof, each
Loan Party hereby certifies, represents and warrants to the Administrative Agent
and the Lenders that:
(a)    each of the representations and warranties set forth in the Credit
Agreement and the other Loan Documents is true and correct in all material
respects as of the date hereof (except to the extent that (i) any such
representation or warranty that is qualified by materiality or by reference to
Material Adverse Effect, in which case such representation or warranty is true
and correct in all respects as of the date hereof or (ii) any such
representation or warranty relates only to an earlier date, in which case such
representation or warranty shall remain true and correct as of such earlier
date) and that no Default or Event of Default has occurred or is continuing or
would result after giving effect to this Agreement and the transactions
contemplated hereby;
(b)    it has the right, power and authority and has taken all necessary
corporate and other action to authorize the execution, delivery and performance
of this Agreement and each other document executed in connection herewith to
which it is a party in accordance with their respective terms and the
transactions contemplated hereby; and
(c)    this Agreement and each other document executed in connection herewith
has been duly executed and delivered by the duly authorized officers of each
Loan Party, and each such document constitutes the legal, valid and binding
obligation of each such Loan Party, enforceable in accordance with its terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar state or federal debtor relief laws from time to time in effect which
affect the enforcement of creditors’ rights in general and the availability of
equitable remedies.
8.    Reaffirmations. Each Loan Party (a) agrees that the transactions
contemplated by this Agreement shall not limit or diminish the obligations of
such Person under, or release such Person from any obligations under, any of the
Subsidiary Guaranty Agreements, the Limited Guaranty Agreements or any other
Loan Documents to which it is a party, (b) confirms and reaffirms its
obligations (including, without limitation, obligations in respect of the Term
A-3 Loans) under any of the Subsidiary Guaranty Agreements, the Limited Guaranty
Agreements or any other Loan Documents to which it is a party and (c) agrees
that any of the Subsidiary Guaranty Agreements, the Limited Guaranty Agreements
or any other Loan Documents to which it is a party remain in full force and
effect and are hereby ratified and confirmed.
9.    Term A-3 Loan Lenders.



5
52487862_5

--------------------------------------------------------------------------------




(a)    Lenders under the Credit Agreement.
(i)    Each party hereto acknowledges and agrees that, from and after the First
Amendment Effective Date, each Term A-3 Loan Lender (A) shall be bound by the
provisions of the Credit Agreement as a Term A-3 Loan Lender thereunder and (B)
shall have the obligations of a Term A-3 Loan Lender under the Credit Agreement.
(ii)    Each Term A-3 Loan Lender hereby (A) represents and warrants that (1) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Agreement and to consummate the transactions contemplated by this
Agreement and to become a Term A-3 Loan Lender under the Credit Agreement, (2)
it meets all requirements to be an assignee under the Credit Agreement (subject
to receipt of such consents as may be required under the Credit Agreement), (3)
from and after the First Amendment Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Term A-3 Loan Lender thereunder and, to
the extent of its Term A-3 Loan Commitment, shall have the obligations of a Term
A-3 Loan Lender thereunder, (4) it is sophisticated with respect to decisions to
participate in credit facilities of the type represented by the Credit Agreement
and either it, or the person exercising discretion in making its decision to
participate in the making of Term A-3 Loans under the Credit Agreement, is
experienced with credit facilities of such type, (5) it has received a copy of
the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 6.1 thereof and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement and to commit to make a portion of the
Term A-3 Loans under the Credit Agreement on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent or any other Lender, and (6) if it is a Foreign Lender, it has provided to
the Administrative Agent duly completed and executed documentation required to
be delivered by it pursuant to the terms of the Credit Agreement and (B) agrees
that (1) it will, independently and without reliance on the Administrative Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (2) it will perform in
accordance with their terms all of the obligations that by the terms of the Loan
Documents are required to be performed by it as a Term A-3 Loan Lender.
(b)    Register. Each party hereto acknowledges and agrees that the Register
will be updated to reflect (i) the names and addresses of the Lenders
(including, without limitation, the addition of the Term A-3 Loan Lenders) and
(ii) the Term A-3 Loan Commitment of, and principal amounts of the Term A-3
Loans owing to, each Term A-3 Loan Lender pursuant to the terms of the Credit
Agreement after giving effect to this Agreement.
10.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
11.    Counterparts. This Agreement may be executed by one or more of the
parties hereto in any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.
12.    Electronic Transmission. A facsimile, telecopy, pdf or other reproduction
of this Agreement may be executed by one or more parties hereto, and an executed
copy of this Agreement may be delivered by one or more parties hereto by
facsimile or similar instantaneous electronic transmission device pursuant to
which the signature of or on behalf of such party can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes. At the request of any party hereto, all parties hereto agree to
execute an original of this Agreement as well as any facsimile, telecopy, pdf or
other reproduction hereof.

6
52487862_5

--------------------------------------------------------------------------------




[Signature Pages Follow]



7
52487862_5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date and year first above written.


BORROWER:




NATIONAL HEALTH INVESTORS, INC.




By:     /s/J. Justin Hutchens
Name:    J. Justin Hutchens
Title:    President



National Health Investors, Inc.
First Amendment
Signature Page

--------------------------------------------------------------------------------




SUBSIDIARY GUARANTORS:




NHI/REIT, INC., a Maryland corporation




By:    /s/ J. Justin Hutchens
Name:    J. Justin Hutchens
Title:    President


FLORIDA HOLDINGS IV, LLC,
a Delaware limited liability company


By:    NHI/REIT, Inc., its Sole Member




By:    /s/J. Justin Hutchens
Name:    J. Justin Hutchens
Title:    President


ORANGEBURG NURSING HOME, INC., a
Georgia corporation




By:    /s/Kristin S. Gaines
Name:    Kristin S. Gaines
Title:    Secretary







National Health Investors, Inc.
First Amendment
Signature Page

--------------------------------------------------------------------------------




NHI/ANDERSON, LLC,
a Delaware limited liability company
NHI/LAURENS, LLC,
a Delaware limited liability company
TEXAS NHI INVESTORS, LLC,
a Texas limited liability company
NHI OF PARIS, LLC,
a Delaware limited liability company
NHI OF SAN ANTONIO, LLC,
a Delaware limited liability company
NHI OF EAST HOUSTON, LLC,
a Delaware limited liability company    
NHI OF NORTHWEST HOUSTON, LLC,
a Delaware limited liability company
NHI-REIT OF FLORIDA, LLC,
a Delaware limited liability company
NHI-REIT OF MINNESOTA, LLC,
a Delaware limited liability company
NHI-REIT OF TENNESSEE, LLC,
a Tennessee limited liability company
NHI SELAH PROPERTIES, LLC,
a Delaware limited liability company
NHI-REIT OF NORTHEAST, LLC,
a Delaware limited liability Company
NHI OF ENNIS, LLC,
a Delaware limited liability company
NHI OF GREENVILLE, LLC,
a Delaware limited liability Company
NHI OF NORTH HOUSTON, LLC,
a Delaware limited liability company
NHI OF WEST HOUSTON, LLC,
a Delaware limited liability Company
NHI-REIT OF WASHINGTON, LLC,
a Delaware limited liability Company




By:
National Health Investors, Inc., the Sole Member of each limited liability
company





By:    /s/J. Justin Hutchens
Name:    J. Justin Hutchens
Title:    President & Chief Executive Officer





National Health Investors, Inc.
First Amendment
Signature Page

--------------------------------------------------------------------------------




NHI REIT OF ALABAMA, L.P.,
an Alabama limited partnership
NHI-REIT OF ARIZONA, LIMITED PARTNERSHIP,
an Arizona limited partnership
NHI-REIT OF CALIFORNIA, LP,
a California limited partnership
NHI/REIT OF FLORIDA, L.P.,
a Florida limited partnership
NHI-REIT OF GEORGIA, L.P.,
a Georgia limited partnership
NHI-REIT OF IDAHO, L.P.,
an Idaho limited partnership
NHI OF KANSAS, L.P.,
a Kansas limited partnership
NHI-REIT OF MISSOURI, LP,
a Missouri limited partnership
NHI-REIT OF NEW JERSEY, L.P.,
a New Jersey limited partnership
NHI-REIT OF PENNSYLVANIA, L.P.,
a Pennsylvania limited partnership
NHI-REIT OF SOUTH CAROLINA, L.P.,
a South Carolina limited partnership
NHI-REIT OF TEXAS, L.P.,
a Texas limited partnership
NHI-REIT OF VIRGINIA, L.P.,
a Virginia limited partnership


By:    NHI/REIT, Inc., the sole General Partner
of each limited partnership




By:    /s/ J. Justin Hutchens
Name:    J. Justin Hutchens
Title:    President




INTERNATIONAL HEALTH INVESTORS, INC., a
Maryland corporation




By:    /s/J. Justin Hutchens
Name:    J. Justin Hutchens
Title:    President





National Health Investors, Inc.
First Amendment
Signature Page

--------------------------------------------------------------------------------




NHI OF KYLE, LLC,
a Delaware limited liability company




By:    /s/J. Justin Hutchens
Name:    J. Justin Hutchens
Title:    President




NHI-REIT OF OHIO, LLC,
a Delaware limited liability company




By:    /s/J. Justin Hutchens
Name:    J. Justin Hutchens
Title:    President
    


NHI-REIT OF OREGON, LLC,
a Delaware limited liability company




By:    /s/J. Justin Hutchens
Name:    J. Justin Hutchens
Title:    President
    




NHI-REIT OF WISCONSIN, LLC,
a Delaware limited liability company




By:    /s/J. Justin Hutchens
Name:    J. Justin Hutchens
Title:    President
    




NHI PROPCO, LLC,
a Delaware limited liability company


By:    /s/J. Justin Hutchens
Name:    J. Justin Hutchens
Title:     President



National Health Investors, Inc.
First Amendment
Signature Page

--------------------------------------------------------------------------------




NHI-SS TRS, LLC,
a Delaware limited liability company


By:    /s/J. Justin Hutchens
Name:    J. Justin Hutchens
Title:     President






NHI-REIT OF NEXT HOUSE, LLC,
a Delaware limited liability company


By:    /s/J. Justin Hutchens
Name:    J. Justin Hutchens
Title:     President






NHI-REIT OF MARYLAND, LLC
a Delaware limited liability company


By:    /s/J. Justin Hutchens
Name:    J. Justin Hutchens
Title:     President



National Health Investors, Inc.
First Amendment
Signature Page

--------------------------------------------------------------------------------




LIMITED GUARANTORS:


NHI-BICKFORD RE, LLC


By:    National Health Investors, Inc. its sole
Member




By:    /s/J. Justin Hutchens
Name:    J. Justin Hutchens
Title:     President




BICKFORD MASTER II, L.L.C.,
a Kansas limited liability Company


By:    Sycamore Street LLC, its Managing
Manager


By:     /s/ Brian Heinrichs
Name:    Brian Heinrichs
Title:    Executive Vice President


BATTLE CREEK BICKFORD COTTAGE, L.L.C.,
a Kansas limited liability Company
BICKFORD OF CROWN POINT, LLC,
a Kansas limited liability Company
BICKFORD OF GREENWOOD, LLC,
a Kansas limited liability Company
MIDLAND BICKFORD COTTAGE, L.L.C.,
a Kansas limited liability Company
SAGINAW BICKFORD COTTAGE, L.L.C.,
a Kansas limited liability Company


By:    BICKFORD MASTER II, L.L.C., the
sole Member of each limited liability
company


By:    Sycamore Street LLC, its Managing Manager


By:    /s/ Brian Heinrichs
Name:    Brian Heinrichs
Title:    Executive Vice President











National Health Investors, Inc.
First Amendment
Signature Page

--------------------------------------------------------------------------------




Care YBE Subsidiary LLC,
a Delaware limited liability Company
Cedar Falls Bickford Cottage, L.L.C.,
a Kansas limited liability Company
Grand Island Bickford Cottage, L.L.C.
a Kansas limited liability Company
Wabash Bickford Cottage, L.L.C.,
a Kansas limited liability Company


By:    NHI-Bickford RE, LLC, the Sole
Member of each limited liability         company


By:
NHI Propco, LLC, its Managing Member



By:    /s/ J. Justin Hutchens
Name:    J. Justin Hutchens
Title:    President


Bickford of Carmel, LLC,
a Kansas limited liability Company
Cedar Falls Bickford Cottage Opco, LLC
a Kansas limited liability Company
Grand Island Bickford Cottage Opco, LLC, a Kansas limited liability Company
Wabash Bickford Cottage Opco, LLC,
a Kansas limited liability Company
Bickford Master I, L.L.C.,
a Kansas limited liability Company




By:
Bickford Master II, L.L.C., the Sole Member of each limited liability company



By:
Sycamore Street, LLC, its Managing Member



By:    /s/Brian Heinrichs
Name:    Brian Heinrichs
Title:    Executive Vice President









National Health Investors, Inc.
First Amendment
Signature Page

--------------------------------------------------------------------------------




Crawfordsville Bickford Cottage, L.L.C.
a Kansas limited liability Company
Moline Bickford Cottage, L.L.C.,
a Kansas limited liability Company


By:
Bickford Master I, L.L.C., the     Sole Member of each limited
liability    company



By:
Bickford Master II, L.L.C., its Sole Member



By:
Sycamore Street, LLC, its Managing Member





By: /s/ Brian Heinrichs    
Name: Brian Heinrichs
Title: Exec Vice President





National Health Investors, Inc.
First Amendment
Signature Page

--------------------------------------------------------------------------------

EXHIBIT A TO FIRST AMENDMENT


Published CUSIP Number: 63633KAE8
Revolving Credit CUSIP Number: 63633KAF5
Term A-1 Loan CUSIP Number: 63633KAG3
Term A-2 Loan CUSIP Number: 63633KAH1
Term A-3 Loan CUSIP Number: [__________]



Exhibit A


Amended Credit Agreement


SECOND AMENDED AND RESTATED CREDIT AGREEMENT
dated as of June 28, 2013
(as amended by the First Amendment dated December 23, 2013)
by and among
NATIONAL HEALTH INVESTORS, INC.,
as Borrower,
THE LENDERS FROM TIME TO TIME PARTY HERETO,
as Lenders,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
Swing Line Lender and Issuing Bank under the Facilities
BANK OF MONTREAL,
as Syndication Agent under the Facilities
BANK OF AMERICA, N.A.,
as Syndication Agent under the Term A-3 Facility
KEY BANK, NATIONAL ASSOCIATION,
as Documentation Agent under the Facilities
FIFTH THIRD BANK,
and
CAPITAL ONE, NATIONAL ASSOCIATION,
each as a Documentation Agent under the Term A-3 Facility
WELLS FARGO SECURITIES, LLC
as Joint Lead Arranger and Joint Bookrunner under the Facilities


BANK OF MONTREAL (acting under its trade name BMO CAPITAL MARKETS),
as Joint Lead Arranger and Joint Bookrunner under the Facilities


KEY BANK, NATIONAL ASSOCIATION,
as Joint Lead Arranger under the Revolving Credit Facility,
the Term A-1 Facility and the Term A-2 Facility


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arranger and Joint Bookrunner
under the Term A-3 Facility



52450492_8

--------------------------------------------------------------------------------




ARTICLE I
DEFINITIONS AND TERMS
1


SECTION 1.1
DEFINITIONS
1


SECTION 1.2
RULES OF INTERPRETATION
29


SECTION 1.3
CLASSIFICATION OF LOANS AND BORROWINGS
30


SECTION 1.4
ACCOUNTING FOR DERIVATIVES
30


ARTICLE II
CREDIT TERMS
31


SECTION 2.1
COMMITMENTS
31


SECTION 2.2
LOANS AND BORROWINGS
31


SECTION 2.3
REQUESTS FOR BORROWINGS
32


SECTION 2.4
SWING LINE LOANS
33


SECTION 2.5
LETTERS OF CREDIT
34


SECTION 2.6
FUNDING OF BORROWINGS
37


SECTION 2.7
INTEREST ELECTIONS
37


SECTION 2.8
TERMINATION AND REDUCTION OF REVOLVING CREDIT COMMITMENTS
38


SECTION 2.9
REPAYMENT OF LOANS; EVIDENCE OF DEBT
38


SECTION 2.10
PREPAYMENT OF LOANS
39


SECTION 2.11
FEES
40


SECTION 2.12
INTEREST
41


SECTION 2.13
ALTERNATE RATE OF INTEREST
42


SECTION 2.14
GUARANTIES
43


SECTION 2.15
PAYMENTS GENERALLY; ADMINISTRATIVE AGENT’S
 
 
CLAWBACK
43


SECTION 2.16
SHARING OF PAYMENT BY LENDERS
44


SECTION 2.17
INCREASE IN COMMITMENTS
45


SECTION 2.18
EXTENSION OF THE REVOLVING CREDIT MATURITY DATE
48


SECTION 2.19
CASH COLLATERAL
48


SECTION 2.20
DEFAULTING LENDERS
49


ARTICLE III YIELD PROTECTION
51


SECTION 3.1
INCREASED COSTS
51


SECTION 3.2
TAXES
52


SECTION 3.3
BREAK FUNDING PAYMENTS
54


SECTION 3.4
SURVIVAL
54


ARTICLE IV REPRESENTATIONS AND WARRANTIES
55


SECTION 4.1
EXISTENCE, QUALIFICATION AND POWER
55




i


52450492_8

--------------------------------------------------------------------------------




SECTION 4.2
AUTHORIZATION; NO CONTRAVENTION
55
SECTION 4.3
GOVERNMENTAL AUTHORIZATION; CONSENTS
55
SECTION 4.4
BINDING EFFECT
55
SECTION 4.5
FINANCIAL STATEMENTS; NO MATERIAL ADVERSE
 
 
EFFECT
55
SECTION 4.6
LITIGATION
56
SECTION 4.7
NO DEFAULT
56
SECTION 4.8
OWNERSHIP OF PROPERTY; LIENS
56
SECTION 4.9
ENVIRONMENTAL COMPLIANCE
56
SECTION 4.10
INSURANCE
56
SECTION 4.11
TAXES
56
SECTION 4.12
ERISA COMPLIANCE
56
SECTION 4.13
SUBSIDIARIES
57
SECTION 4.14
DISCLOSURE
57
SECTION 4.15
COMPLIANCE WITH LAWS
57
SECTION 4.16
MARGIN REGULATIONS; INVESTMENT COMPANY ACT; ETC
58
SECTION 4.17
SOLVENCY
58
SECTION 4.18
PERMITS, FRANCHISES
58
SECTION 4.19
MATERIAL AGREEMENTS
58
SECTION 4.20
REIT STATUS
58
SECTION 4.21
LEASE PROPERTY
58
SECTION 4.22
OFAC
59
SECTION 4.23
INTELLECTUAL PROPERTY MATTERS
59
SECTION 4.24
EMPLOYEE RELATIONS
59
SECTION 4.25
BURDENSOME PROVISIONS
59
ARTICLE V
CONDITIONS
59
SECTION 5.1
[RESERVED]
59
SECTION 5.2
CONDITIONS OF EACH LOAN OR LETTER OF CREDIT
59
ARTICLE VI
AFFIRMATIVE COVENANTS
60
SECTION 6.1
FINANCIAL STATEMENTS; BUDGET
60
SECTION 6.2
CERTIFICATES; OTHER INFORMATION
61
SECTION 6.3
NOTICES
61
SECTION 6.4
PAYMENT OF OBLIGATIONS
62
SECTION 6.5
PRESERVATION OF EXISTENCE, ETC
62




ii


52450492_8

--------------------------------------------------------------------------------




SECTION 6.6
MAINTENANCE OF PROPERTIES
62
SECTION 6.7
MAINTENANCE OF INSURANCE
62
SECTION 6.8
COMPLIANCE WITH LAW
62
SECTION 6.9
BOOKS AND RECORDS
63
SECTION 6.10
INSPECTION RIGHTS
63
SECTION 6.11
USE OF PROCEEDS
63
SECTION 6.12
FINANCIAL COVENANTS
63
SECTION 6.13
NEW SUBSIDIARIES
63
SECTION 6.14
COMPLIANCE WITH AGREEMENTS
64
SECTION 6.15
FURTHER ASSURANCES
64
SECTION 6.16
STATUS
64
ARTICLE VII
NEGATIVE COVENANTS
64
SECTION 7.1
LIENS
64
SECTION 7.2
INVESTMENTS
66
SECTION 7.3
INDEBTEDNESS
67
SECTION 7.4
FUNDAMENTAL CHANGES
68
SECTION 7.5
DISPOSITIONS
69
SECTION 7.6
CHANGE IN NATURE OF BUSINESS
69
SECTION 7.7
TRANSACTIONS WITH AFFILIATES
69
SECTION 7.8
MARGIN REGULATIONS
69
SECTION 7.9
BURDENSOME AGREEMENTS
70
SECTION 7.10
DISSOLUTION, ETC
70
SECTION 7.11
SALE AND LEASEBACK TRANSACTIONS (AS LESSEE)
70
SECTION 7.12
AMENDMENT OF CERTAIN AGREEMENTS
70
SECTION 7.13
RESTRICTED PAYMENTS
70
SECTION 7.14
ACCOUNTING CHANGES
70
ARTICLE VIII EVENTS OF DEFAULT, ETC
71
SECTION 8.1
EVENTS OF DEFAULT
71
SECTION 8.2
REMEDIES
73
SECTION 8.3
APPLICATION OF FUNDS
73
ARTICLE IX
ADMINISTRATIVE AGENT
74
SECTION 9.1
APPOINTMENT AND AUTHORITY
74
SECTION 9.2
RIGHTS AS A LENDER
74
SECTION 9.3
EXCULPATORY PROVISIONS
75
SECTION 9.4
RELIANCE BY ADMINISTRATIVE AGENT
75


iii


52450492_8

--------------------------------------------------------------------------------




SECTION 9.5
DELEGATION OF DUTIES
76
SECTION 9.6
RESIGNATION OF ADMINISTRATIVE AGENT
76
SECTION 9.7
NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER LENDERS
77
SECTION 9.8
NO OTHER DUTIES, ETC
77
SECTION 9.9
GUARANTY MATTERS
77
SECTION 9.10
RELATED CREDIT ARRANGEMENTS
77
SECTION 9.11
SUCCESSOR ADMINISTRATIVE AGENT UPON THE TERMINATION OF THE REVOLVING CREDIT
FACILITY
77
ARTICLE X
MISCELLANEOUS
78
SECTION 10.1
AMENDMENTS, ETC
78
SECTION 10.2
NO WAIVER; CUMULATIVE REMEDIES
80
SECTION 10.3
NOTICES GENERALLY
80
SECTION 10.4
EXPENSES, INDEMNITY; DAMAGE WAIVER
82
SECTION 10.5
SUCCESSORS, ASSIGNMENT
84
SECTION 10.6
TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY
87
SECTION 10.7
NO THIRD PARTY BENEFICIARIES
88
SECTION 10.8
TIME
88
SECTION 10.9
SEVERABILITY OF PROVISIONS
88
SECTION 10.10
COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION
88
SECTION 10.11
GOVERNING LAW; JURISDICTION; ETC
89
SECTION 10.12
WAIVER OF JURY TRIAL
89
SECTION 10.13
RIGHT OF SET OFF
89
SECTION 10.14
PERFORMANCE OF DUTIES
90
SECTION 10.15
ALL POWERS COUPLED WITH AN INTEREST
90
SECTION 10.16
TITLES AND CAPTIONS
90
SECTION 10.17
SURVIVAL
90
SECTION 10.18
USURY
90
SECTION 10.19
USA PATRIOT ACT NOTICE
90
SECTION 10.20
REPLACEMENT OF LENDERS
91
SECTION 10.21
INDEPENDENT EFFECT OF COVENANTS
91
SECTION 10.22
REVERSAL OF PAYMENTS
92
SECTION 10.23
INCONSISTENCIES WITH OTHER DOCUMENTS
92
SECTION 10.24
AMENDMENT AND RESTATEMENT; NO NOVATION
92




iv


52450492_8

--------------------------------------------------------------------------------




Exhibits


A    -    Form of Assignment and Assumption
B    -    Form of Compliance Certificate
C    -    Form of Borrowing Request
D    -    Form of Interest Rate Election Notice
E    -    Form of Prepayment Notice


Schedules


1.1(a)        -    Limited Guarantors
1.1(b)        -    Subsidiary Guarantors
2.1        -    Commitments
4.12(d)        -    Pension Plans
4.13        -    Subsidiaries
4.21(a)        -    Lease Properties
4.21(b)        -    Unencumbered Lease Properties
7.1        -    Existing Liens
7.3        -    Existing Debt





v


52450492_8

--------------------------------------------------------------------------------











52450492_8

--------------------------------------------------------------------------------




SECOND AMENDED AND RESTATED CREDIT AGREEMENT
THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”) is
entered into as of June 28, 2013, by and among NATIONAL HEALTH INVESTORS, INC.,
a Maryland corporation (the “Borrower”), EACH LENDER FROM TIME TO TIME PARTY
HERETO (collectively, the “Lenders” and each, individually, a “Lender”), and
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent, the Swing Line Lender and the Issuing Bank.
The parties hereto agree as follows:
ARTICLE II    
DEFINITIONS AND TERMS
SECTION 2.1    DEFINITIONS. For the purposes of this Agreement, the following
terms have the meanings set forth below:
“Acquisition” any acquisition (whether in a single transaction or series of
related transactions) of (a) all or substantially all of the assets of any
Person, or any material assets or material line of business (including any real
property and related assets) (with “materiality” being determined by having a
fair market value in excess of $10,000,000), whether through purchase, merger or
otherwise; or (b) Equity Interests or Voting Power of a non-Subsidiary if, as a
result of such transaction or transactions, such non-Subsidiary becomes a
Subsidiary.
“Administrative Agent” means Wells Fargo in its capacity as administrative agent
under the Loan Documents, and any successor administrative agent.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Lender” has the meaning set forth in Section 10.20(a)(iii).
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls, or is
Controlled by, or under common Control with, such Person (and a Person shall be
deemed to have Control if such Person, directly or indirectly, has rights to
exercise Voting Power to elect a majority of the members of the Governing Body
of an applicable Person).
“Aggregate Revolving Credit Commitments” means the Revolving Credit Commitments
of all the Revolving Credit Lenders. The initial amount of the Aggregate
Revolving Credit Commitments is $250,000,000.
“Aggregate Total Fixed Asset Value” means, as of any date of determination for
the Borrower and its Subsidiaries calculated on a consolidated basis, without
duplication, (a) the aggregate Total Lease Property Net Operating Income for all
Lease Property owned by the Borrower and its Subsidiaries (but excluding all
amounts properly attributable to Minority Interests) for the Four-Quarter Period
ending on or immediately prior to such date of determination divided by (b) the
applicable Capitalization Rate for such Lease Property.
“Aggregate Unencumbered Fixed Asset Value” means, as of any date of
determination, without duplication, the sum of (a) the aggregate Unencumbered
Fixed Asset Values of all Unencumbered Lease Properties owned by any Loan Party
(other than a Limited Guarantor) as of such date of determination plus

52487862_6

--------------------------------------------------------------------------------




(b) the aggregate Joint Venture Unencumbered Fixed Asset Values of all
Unencumbered Lease Properties owned by any Loan Party that is a non-Wholly Owned
Subsidiary of the Borrower as of such date of determination.
“Applicable Law” means, collectively, all applicable international, foreign,
Federal, state and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.
“Applicable Percentage” means, with respect to any Lender at any time, such
Lender’s Revolving Credit Applicable Percentage or Term Loan Applicable
Percentage, as applicable, at such time.
“Applicable Rate” means,
(a)    with respect to Revolving Loans, the applicable percentage per annum set
forth below determined by reference to the Consolidated Total Leverage Ratio as
set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.2(a):
Tier
Consolidated Total Leverage Ratio
Applicable Rate for
Eurodollar Rate Loans and Letter of Credit Fees
Applicable Rate for
Base Rate Loans
Applicable Rate for
Commitment Fees
I
< 0.35 to 1.00
1.40%
0.40%
0.35%
II
≥ 0.35 to 1.00 but < 0.45 to 1.00
1.65%
0.65%
0.40%
III
≥ 0.45 to 1.00
1.90%
0.90%
0.45%



(b)    with respect to the Term A-1 Loans and the Term A-2 Loans, the applicable
percentage per annum set forth below determined by reference to the Consolidated
Total Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.2(a):
Tier
Consolidated Total Leverage Ratio
Applicable Rate for
Eurodollar Rate Loans
Applicable Rate for
Base Rate Loans
I
< 0.35 to 1.00
1.50%
0.50%
II
≥ 0.35 to 1.00 but < 0.45 to 1.00
1.75%
0.75%
III
≥ 0.45 to 1.00
2.00%
1.00%



(c)    with respect to the Term A-3 Loans, (i) 1.75% with respect to Eurodollar
Rate Loans and (ii) 0.75% with respect to Base Rate Loans.
Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall become effective as of the first
Business Day following the date a Compliance Certificate is delivered pursuant
to Section 6.2(a); provided that (i) if a Compliance Certificate is not
delivered when due in accordance with such Section, then Tier III shall apply as
of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered until the first Business Day following the



52450492_8

--------------------------------------------------------------------------------




date such Compliance Certificate is delivered, and (ii) if the Borrower does not
appropriately complete the schedules attached to the Compliance Certificate
(including, without limitation, indicating the appropriate Tier upon which the
Applicable Rate shall be determined) indicating that the Borrower is entitled to
the benefit of a lower pricing Tier, then the Administrative Agent shall not be
required to institute any decrease in the Applicable Rate until the first
Business Day after the date on which the Administrative Agent receives notice
from the Borrower indicating such lower pricing Tier should apply, together with
any appropriate supporting information required by the Administrative Agent.
With respect to each Facility, the Applicable Rate in effect from the Closing
Date until the first Business Day immediately following the date a Compliance
Certificate is delivered pursuant to Section 6.2(a) for the fiscal quarter
ending September 30, 2013, shall be determined based upon Tier I.
Notwithstanding the foregoing, the determination of the Applicable Rate for any
period shall be subject to the provisions of Section 2.12(f).
“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or holds a Loan under
such Facility at such time and (b) with respect to Swing Line Loans, the Swing
Line Lender.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.5), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2012,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
“Availability Period” means the period from the Closing Date to the Revolving
Credit Maturity Date.
“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) except during any period of time during
which a notice delivered to the Borrower under Section 2.13 shall remain in
effect, the Eurodollar Rate for an Interest Period of one month plus 1%; each
change in the Base Rate shall take effect simultaneously with the corresponding
change or changes in the Prime Rate, the Federal Funds Rate or the Eurodollar
Rate.
“Base Rate Borrowing” or “Base Rate Loan” means a Borrowing or Loan, as
applicable, that bears interest at a rate based on the Base Rate.
“Bickford Opco” means Bickford Master II, LLC, a Delaware limited liability
company.
“Bickford Propco” means NHI-Bickford RE, LLC, a Delaware limited liability
company.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Rate Loans, as to
which a single Interest Period is in effect, (b) Term



52450492_8

--------------------------------------------------------------------------------




A-1 Loans of the same Type, made, converted or continued on the same date and,
in the case of Eurodollar Rate Loans, as to which a single Interest Period is in
effect, (c) Term A-2 Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Rate Loans, as to which a single
Interest Period is in effect, (d) Term A-3 Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Rate
Loans, as to which a single Interest Period is in effect, (e) Incremental Term
Loans (if any) or (f) a Swing Line Loan.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.3.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina are authorized or required
by law to remain closed; provided that, when used in connection with a
Eurodollar Rate Loan, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in dollar deposits in the London interbank
market.
“Capitalization Rate” means (a) 10% for skilled nursing facilities, (b) 11% for
hospitals and (c) 8.25% for all properties other than skilled nursing facilities
and hospitals.
“Capitalized Lease” means a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.
“Cash Collateralize” means, to pledge and deposit with, or deliver to, the
Administrative Agent, for the benefit of one or more of the Issuing Bank, the
Swing Line Lender or the Lenders, as collateral for Letter of Credit Exposure or
obligations of the Lenders to fund participations in respect of Letter of Credit
Exposure or Swing Line Loans, cash or deposit account balances or, if the
Administrative Agent, the Issuing Bank and the Swing Line Lender shall agree, in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent,
the Issuing Bank and the Swing Line Lender. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such Cash
Collateral and other credit support.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means any event or series of events by which an event or
series of events by which (a) any Person or group of Persons acting in concert
or other group shall, as a result of a tender or exchange offer, open market
purchases, privately negotiated purchases or otherwise, have become, after the
date of this Agreement, the “beneficial owner” (within the meaning of such term
under Rule 13d-3 under the Exchange Act) of Equity Interests of the Borrower
representing Voting Power having the right to elect at least 35% of the members
of the Governing Body of the Borrower; or (b) the Governing Body of Borrower
shall cease to consist of a majority of the individuals who constituted the
Governing Body of the Borrower as of the date of this Agreement or who shall
have become a member thereof subsequent to the date of this



52450492_8

--------------------------------------------------------------------------------




Agreement after having been nominated, or otherwise approved in writing, by at
least a majority of individuals who constitute the Governing Body of the
Borrower as of the date of this Agreement.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term A-1
Loans, Term A-2 Loans, Term A-3 Loans, Incremental Term Loans or Swing Line
Loans.
“Closing Date” means June 28, 2013.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment Fee(s)” has the meaning set forth in Section 2.11(a).
“Commitments” means, collectively, as to all Lenders, the Revolving Credit
Commitments and the Term Loan Commitments of such Lenders.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit B or such other form as may be acceptable to the Administrative Agent.
“Consolidated EBITDA” means, for any period of determination for the Borrower
and its Subsidiaries (other than any Excluded Subsidiaries) calculated on a
consolidated basis, the sum of the following, without duplication, in accordance
with GAAP: (a) Consolidated Net Income for such period plus (b) the sum of the
following, without duplication, to the extent deducted in determining
Consolidated Net Income for such period: (i) Consolidated Interest Expense for
such period, (ii) income and franchise taxes accrued during such period,
(iii) amortization, depreciation and other non-cash charges for such period
(except to the extent that such non-cash charges are reserved for cash charges
to be taken in any future period), (iv) extraordinary losses during such period
(excluding losses from discontinued operations), (v) net losses from
discontinued operations during such period and (vi) any non-recurring charges in
connection with any Acquisition or Investment in an aggregate amount not to
exceed $5,000,000 for such period less (c) the sum of the following, without
duplication, to the extent added in determining Consolidated Net Income for such
period (i) interest income on cash and cash equivalents during such period, (ii)
any extraordinary gains during such period and (iii) net earnings from
discontinued operations during such period. For the avoidance of doubt,
Consolidated EBITDA shall exclude all amounts attributable to (x) Minority
Interests and (y) Excluded Subsidiaries. For purposes of this Agreement,
Consolidated EBITDA shall be adjusted on a Pro Forma Basis.
“Consolidated Fixed Assets” means, calculated as of any given point in time for
the Borrower and its Subsidiaries calculated on a consolidated basis, without
duplication, the fair market value of all tangible real and personal property,
including without limitation equipment, land and real property improvements.
“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA as of such date of
determination to (b) Consolidated Fixed Charges as of such date of
determination.


“Consolidated Fixed Charges” means, as of any date of determination for the
Borrower and its Subsidiaries calculated on a consolidated basis, the sum of (a)
Consolidated Interest Expense for the Four-Quarter Period ending on or
immediately prior to such date, plus (b) scheduled principal payments of
Indebtedness for such Four-Quarter Period (excluding any “balloon” payment or
final payment at maturity),



52450492_8

--------------------------------------------------------------------------------




plus (c) cash dividends and distributions on preferred stock, if any, for such
Four-Quarter Period, in each case, as determined in accordance with GAAP.
“Consolidated Funded Debt” means, as of any date of determination for the
Borrower and its Subsidiaries calculated on a consolidated basis, without
duplication, (a) all of the Indebtedness, which is Indebtedness (i) for borrowed
money or evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, or (ii) in respect of any
Capitalized Lease or the deferred purchase price of property, whether or not
interest-bearing and whether or not, in accordance with GAAP, classified as a
current liability or long-term Indebtedness at such date, and whether secured or
unsecured, excluding, however, to the extent constituting Indebtedness, accounts
payable, accrued expenses and similar current liabilities incurred in the
Ordinary Course of Business.
“Consolidated Interest Expense” means, for any period of determination for the
Borrower and its Subsidiaries (excluding any Excluded Subsidiaries) calculated
on a consolidated basis, without duplication, an amount equal to the sum of the
following: (a) all interest expense in respect of Indebtedness of Borrower and
its Subsidiaries deducted in determining Consolidated Net Income for such
period, together with all interest capitalized or deferred during such period
and not deducted in determining Consolidated Net Income for such period, plus
(b) all debt discount and expense amortized or required to be amortized in
determination of Consolidated Net Income for such period ; provided that, for
purposes of calculating Consolidated Interest Expense for the Fiscal Quarters
ending March, 31, 2014, June 30, 2014 and September 30, 2014, such amount shall
be annualized as follows: (i) for the Fiscal Quarter ending March 31, 2014, the
Consolidated Interest Expense for such Fiscal Quarter times four (4), (ii) for
the Fiscal Quarter ending June 30, 2014, the Consolidated Interest Expense for
the Fiscal Quarter ending March 31, 2014 plus the Consolidated Interest Expense
for such Fiscal Quarter, times two (2) and (iii) for the Fiscal Quarter ending
September 30, 2014, the Consolidated Interest Expense for the Fiscal Quarter
ending March 31, 2014 plus the Consolidated Interest Expense for the Fiscal
Quarter ending June 30, 2014, plus the Consolidated Interest Expense for such
Fiscal Quarter, times four/thirds (4/3). For the avoidance of doubt,
Consolidated Interest Expense shall exclude all amounts attributable to (x)
Minority Interests and (y) Excluded Subsidiaries. For purposes of this
Agreement, Consolidated Interest Expense shall be adjusted on a Pro Forma Basis.
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period, calculated on a consolidated
basis, without duplication, in accordance with GAAP; provided that in
calculating Consolidated Net Income of the Borrower and its Subsidiaries for any
period, there shall be excluded (a) any gains or losses on the sale or other
disposition of investments or fixed or capital assets, and any taxes on such
excluded gains and any tax deductions or credits on account of any such excluded
losses, (b) the proceeds of any life insurance policy, (c) net earnings and
losses of any Subsidiary accrued prior to the date it became a Subsidiary, (d)
net earnings and losses of any corporation, substantially all the assets of
which have been acquired in any manner, realized by such other corporation prior
to the date of such acquisition, (e) net earnings and losses of any corporation
with which a Borrower or a Subsidiary shall have consolidated or which shall
have merged into or with the Borrower or a Subsidiary realized by such other
corporation prior to the date of such consolidation or merger, (f) net earnings
of any business entity in which the Borrower or any Subsidiary has an ownership
interest unless such net earnings shall have actually been received by the
Borrower or such Subsidiary in the form of distributions in cash, certificates
of deposit, cash equivalents, bankers’ acceptance or marketable securities, (g)
earnings resulting from any reappraisal, revaluation or write-up of assets, (h)
any deferred or other credit representing any excess of the equity in any
Subsidiary at the date of acquisition thereof over the amount invested in such
Subsidiary and (i) any gain arising from the acquisition of any securities of
the Borrower or any Subsidiary.



52450492_8

--------------------------------------------------------------------------------




“Consolidated Performing Mortgage Note Receivables” means, as of any date of
determination for the Loan Parties (other than with respect to the Limited
Guarantors) calculated on a consolidated basis, without duplication, receivables
due on any promissory notes payable to the Loan Parties (other than the Limited
Guarantors) that meet each of the following conditions: (a) such receivables are
due from Persons that are not Affiliates of any Loan Party; (b) such promissory
notes are secured by real property and related personal property in favor of any
Loan Party (other than a Limited Guarantor); (c) such receivables are not
subject to any Lien; and (d) such receivables are not due from a Non-Performing
Note. “Non-Performing Note” means, collectively, any promissory note payable to
any Loan Party (other than a Limited Guarantor) with respect to which (a) the
payment terms have been subject to modification and (b) has been overdue for a
period of ninety (90) days after the effective date of such modification.
“Consolidated Tangible Net Worth” means, as of any date of determination for the
Borrower and its Subsidiaries calculated on a consolidated basis, without
duplication, after eliminating all amounts properly attributable to Minority
Interests, if any, in the stock and surplus of Subsidiaries, (a) the total
assets of the Borrower and its Subsidiaries that would be reflected on the
Borrower’s consolidated balance sheet as of such date prepared in accordance
with GAAP, minus (b) the sum of (i) the total liabilities of the Borrower and
its Subsidiaries that would be reflected on the Borrower’s consolidated balance
sheet as of such date prepared in accordance with GAAP, and (ii) the net book
value of all assets of the Borrower and its Subsidiaries that would be
classified as intangible assets on a consolidated balance sheet of the Borrower
and its Subsidiaries as of such date prepared in accordance with GAAP.
“Consolidated Total Debt” means, as of any date of determination for the Loan
Parties calculated on a consolidated basis, without duplication, all
Indebtedness of the Loan Parties that would be reflected on a consolidated
balance sheet of the Loan Parties prepared in accordance with GAAP as of such
date.
“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Debt as of such date of determination to (b)
Aggregate Total Fixed Asset Value as of such date of determination.
“Consolidated Unencumbered Fixed Asset Coverage Ratio” means, as of any date of
determination, the ratio of (a) the sum of (i) Aggregate Unencumbered Fixed
Asset Value as of such date of determination and (ii) the aggregate amount of
all Consolidated Performing Mortgage Note Receivables as of such date of
determination (not to exceed $40 million as of any date of determination) to (b)
the aggregate amount of unsecured Consolidated Total Debt as of such date of
determination.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means any event or condition which constitutes an Event of Default or
which, with the giving or receipt of notice or lapse of time or both, would
constitute an Event of Default hereunder.



52450492_8

--------------------------------------------------------------------------------




“Default Rate” has the meaning set forth in Section 2.12(d).
“Defaulting Lender” means, subject to Section 2.20(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Loans, the Term A-1
Loans, the Term A-2 Loans, Term A-3 Loans, Incremental Term Loans,
participations in Letter of Credit Exposure or participations in Swing Line
Loans required to be funded by it hereunder within two (2) Business Days of the
date such Loans or participations were required to be funded hereunder unless
such Lender notifies the Administrative Agent and the Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the Issuing
Bank, the Swing Line Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swing Line Loans) within two (2) Business Days of the date when due,
(b) has notified the Borrower, the Administrative Agent, the Issuing Bank or the
Swing Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.20(b)) upon delivery of written
notice of such determination to the Borrower, the Issuing Bank, the Swing Line
Lender and each Lender.  
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Dollars” or “$” means dollars constituting legal tender for the payment of
public and private debts in the United States of America.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) with respect to any assignment of the
rights or obligations of any Lender under the Revolving Credit Facility, the
Issuing Bank and (iii) unless an Event of Default has occurred and is
continuing, the Borrower (each such approval



52450492_8

--------------------------------------------------------------------------------




not to be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or the Borrower’s
Affiliates or Subsidiaries.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which might constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan of the Borrower or any ERISA Affiliate; (g) the
determination that any Pension Plan is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.
“Eurodollar Rate” means a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the Administrative Agent pursuant to
the following formula:
Eurodollar Rate =
LIBOR
 
1.00-Eurodollar Reserve Percentage






52450492_8

--------------------------------------------------------------------------------




“Eurodollar Rate Borrowing” or “Eurodollar Rate Loan” means a Borrowing or Loan,
as applicable, that bears interest at a rate based on the Eurodollar Rate. For
the avoidance of doubt, no Borrowing or Loan shall be considered a Eurodollar
Rate Borrowing or Eurodollar Rate Loan solely as a result of the application of
clause (c) of the definition of Base Rate.
“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.
“Event of Default” has the meaning set forth in Section 8.1.
“Excluded Subsidiaries” means, collectively, (a) any Subsidiary from time to
time formed or acquired by the Borrower or any Subsidiary that is designated by
the Borrower by written notice to the Administrative Agent as an Excluded
Subsidiary within five (5) days following such formation or acquisition, and (b)
any Subsidiary that is designated as an Excluded Subsidiary by written notice to
the Administrative Agent and released from the requirement to Guarantee the
Obligations pursuant to Section 2.14 of this Agreement; provided, that (i) in no
event shall the portion of the Aggregate Total Fixed Asset Value attributable to
any Excluded Subsidiary at any time equal or exceed 15% of the Aggregate Total
Fixed Asset Value of the Borrower and its Subsidiaries (in each case, excluding
all amounts properly attributable to Minority Interests), calculated as of the
end of the most recent fiscal period end for which financial statements are
available, (ii) in no event shall the portion of the Aggregate Total Fixed Asset
Value attributable to all Excluded Subsidiaries, in the aggregate, at any time
equal or exceed 20% of the Aggregate Total Fixed Asset Value of the Borrower and
its Subsidiaries (in each case, excluding all amounts properly attributable to
Minority Interests), calculated as of the end of the most recent fiscal period
end for which financial statements are available, (iii) in no event shall any
Excluded Subsidiary provide a Guarantee of any Indebtedness of the Borrower or
any other Subsidiary of the Borrower (other than an Excluded Subsidiary) nor
shall the Borrower or any Subsidiary (other than an Excluded Subsidiary) provide
any Guarantee of the Indebtedness of an Excluded Subsidiary, (iv) the Borrower
may from time to time remove any Subsidiary from the definition of “Excluded
Subsidiary” by delivery of written notice of such removal to the Administrative
Agent and delivery of the documentation required by Section 6.13 (as if such
Excluded Subsidiary were formed or acquired on the date of the delivery such
notice), and (v) no Subsidiary that has been designated as an Excluded
Subsidiary and then removed from such definition pursuant to clause (iv) shall
be subsequently re-designated as an Excluded Subsidiary.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Loan Party or the grant
of such security interest becomes effective with respect to such Swap Obligation
(such determination being made after giving effect to any applicable keepwell,
support or other agreement for the benefit of the applicable Loan Party,
including under Section 26 of the Subsidiary Guaranty Agreement and Section 26
of the Limited Guaranty Agreement). If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guarantee or



52450492_8

--------------------------------------------------------------------------------




security interest is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 10.20), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
hereto (or designates a new lending office) or is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 3.2(e), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 3.2(a).
“Existing Credit Agreement” means that certain Credit Agreement dated May 1,
2012 by and among the Borrower, the lenders party thereto and Wells Fargo, as
administrative agent.
“Facilities” means, collectively or individually as the context may require, the
Term A-1 Loan Facility, Term A-2 Loan Facility, the Term A-3 Loan Facility, the
Revolving Credit Facility and, if applicable, and any new term loan facility
established pursuant to Section 2.17.
“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the next 1/100th of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with member banks of the Federal Reserve
System arranged by Federal funds brokers, as published by the Federal Reserve
Bank of New York on the next succeeding Business Day or if such rate is not so
published for any Business Day, the Federal Funds Rate for such day shall be the
average rounded upwards, if necessary, to the next 1/100th of 1% of the
quotations for such day on such transactions received by Wells Fargo from three
Federal funds brokers of recognized standing selected by Wells Fargo.
“First Amendment” means the First Amendment to Second Amended and Restated
Credit Agreement dated as of the First Amendment Effective Date by and among the
Borrower, the other Loan Parties, each Lender party thereto and the
Administrative Agent.


“First Amendment Effective Date” means December 23, 2013.


“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“Four-Quarter Period” means a period of four full consecutive fiscal quarters of
the Borrower, taken together as one accounting period.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Revolving Credit
Applicable Percentage of the outstanding Letter of Credit



52450492_8

--------------------------------------------------------------------------------




Exposure other than Letter of Credit Exposure as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Revolving Credit Applicable
Percentage of Swing Line Loans other than Swing Line Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted principles of accounting in effect from time to
time in the United States applied in a manner consistent with those used in
preparing such financial statements as have heretofore been furnished to
Administrative Agent by the applicable Person (to the extent heretofore
furnished).
“Governing Body” means the board of directors of a Person (or any Person or
group of Persons exercising similar authority).
“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, any
Governmental Authority.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guaranteed Parties” means, collectively, the Administrative Agent, the Issuing
Bank, the Lenders and each Person party to a Related Credit Arrangement.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or



52450492_8

--------------------------------------------------------------------------------




asbestos containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.
“Health Care Facilities” means (a) a health care facility offering health
care-related products and services, including, without limitation, any acute
care hospital, rehabilitation hospital, nursing facility, assisted living
facility, independent care living facility, retirement center, long-term care
facility, out-patient diagnostic facility or medical office building, life
science research and development facility or office and any related or ancillary
facility, service or product or (b) housing intended to be occupied primarily by
persons over the age of 55 and related or ancillary facilities, services or
products.
“Healthcare Laws” means all applicable statutes, laws, ordinances, rules and
regulations of any Governmental Authority with respect to regulatory matters
primarily relating to patient healthcare, including without limitation Section
1128B(b) of the Social Security Act, as amended, 42 U.S.C. Section 1320a 7(b)
(Criminal Penalties Involving Medicare or State Health Care Programs), commonly
referred to as the “Federal Anti-Kickback Statute,” and the Social Security Act,
as amended, Section 1877, 42 U.S.C. Section 1395nn (Prohibition Against Certain
Referrals), commonly referred to as “Stark Statute.”
“Holiday Acquisition” means the acquisition of the Holiday Business by the
Holiday NHI Purchaser and the other transactions related to such acquisition as
contemplated by the Holiday Acquisition Agreement and the other Holiday
Acquisition Documents, which shall be consummated in all material respects in
accordance with the Holiday Acquisition Agreement.
“Holiday Acquisition Agreement” means the Purchase Agreement dated as of
November 18, 2013 between Holiday NHI Purchaser and the Holiday Seller.
“Holiday Acquisition Documents” means the Holiday Acquisition Agreement, the
Holiday Master Lease, the Holiday Master Guaranty Agreement and each other
material document, instrument, certificate and agreement (together with all
exhibits, schedules and other attachments thereto) executed or delivered in
connection with the Holiday Acquisition Agreement, all as amended, restated,
supplemented or otherwise modified pursuant to the terms and conditions set
forth in this Agreement.
“Holiday Business” means (a) all the land, buildings, furniture, fixtures and
equipment used to operate certain independent living facilities from the Holiday
Seller and (b) and the equity interests of the Holiday Subsidiaries.
“Holiday Master Lease” means the Master Lease dated as of December 23, 2013
between the Holiday NHI Purchaser, Myrtle Beach Retirement Residence LLC and
Voorhees Retirement Residence LLC, as landlords, and NH Master Tenant, LLC, as
tenant.
“Holiday Master Lease Guarantor” means Holiday AL Holdings LP, a Delaware
limited partnership.
“Holiday Master Lease Guaranty Agreement” means the Guaranty of Lease dated as
of December 23, 2013 executed by the Holiday Master Lease Guarantor in favor of
the Holiday NHI Purchaser and Myrtle Beach Retirement Residence LLC and Voorhees
Retirement Residence LLC.
“Holiday NHI Purchaser” means NHI-REIT of Next House, LLC, a Delaware limited
liability company.
“Holiday Seller” means certain subsidiaries of Holiday Acquisition Holdings LLC,
a Delaware limited liability company, party to the Holiday Acquisition
Agreement.



52450492_8

--------------------------------------------------------------------------------




“Holiday Subsidiaries” means Myrtle Beach Retirement Residence LLC and Voorhees
Retirement Residence LLC.
“Incremental Lender” has the meaning set forth in Section 2.17(e)(ii)(D).
“Incremental Revolving Credit Commitment” has the meaning set forth in
Section 2.17(a)(i).
“Incremental Revolving Credit Increase” has the meaning set forth in Section
2.17(a)(i).
“Incremental Term Loan” has the meaning set forth in Section 2.17(a)(ii).
“Incremental Term Loan Commitment” has the meaning set forth in Section
2.17(a)(ii).
“Incremental Term Loan Applicable Percentage” means, with respect to any
Incremental Lender at any time, the ratio of (a) the outstanding principal
balance of applicable Incremental Term Loans of such Incremental Lender to (b)
the aggregate outstanding principal balance of all such Incremental Term Loans
of all Incremental Lenders.
“Indebtedness” means, with respect to any Person, the following, without
duplication: (a) all obligations of such Person for borrowed money; (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, or upon which interest payments are customarily made; (c) all
indebtedness Guaranteed, directly or indirectly, in any manner, or endorsed
(other than for collection or deposit in the Ordinary Course of Business) or
discounted with recourse; (d) all indebtedness in effect Guaranteed, directly or
indirectly, by such Person; (e) all indebtedness secured by (or which the holder
of such indebtedness has a right, contingent or otherwise, to be secured by) any
Lien upon property owned or acquired subject thereto, whether or not the
liabilities secured thereby have been assumed; (f) all indebtedness under (x)
any Capitalized Lease or (y) incurred as the lessee of goods or services under
leases that, in accordance with GAAP, should be reflected on the lessee’s
balance sheet; (g) all obligations, contingent or otherwise, of such Person as
an account party in respect of letters of credit and letters of guaranty, (h)
all obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances and (i) all net obligations of such Person under any Swap Contracts.
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Subject to Section 1.4, the amount of any net obligation under any Swap Contract
on any date shall be deemed to be the Swap Termination Value thereof as of such
date.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Initial Term Loans” means, collectively, the term loans made, or to be made,
pursuant to Section 2.1(b), (c) and (d).
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.7.
“Interest Payment Date” has the meaning specified in Section 2.12(e).
“Interest Period” means, with respect to any Eurodollar Rate Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period



52450492_8

--------------------------------------------------------------------------------




would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Rate Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Rate Borrowing that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of any Equity Interest or other ownership or profit interest,
warrants, rights, options, obligations or other securities of another Person
(excluding any interests or other securities included in clause (b) of this
definition), (b) a loan, advance or capital contribution to, Guarantee or
assumption of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person, or (c) any Acquisition. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.
“Issuing Bank” means Wells Fargo, in its capacity as issuer of any Letters of
Credit hereunder.
“Joint Venture Unencumbered Fixed Asset Value” means, with respect to each
Unencumbered Lease Property owned by any Loan Party that is a non-Wholly Owned
Subsidiary of the Borrower as of any date of determination, without duplication,
the result of (a) (i) the Unencumbered Lease Property Net Operating Income for
the Four-Quarter Period ending on or immediately prior to such date of
determination for such Unencumbered Lease Property divided by (ii) the
applicable Capitalization Rate for such Unencumbered Lease Property multiplied
by (b) the percentage of Equity Interests in such non-Wholly Owned Subsidiary
owned by the Borrower or any of its Wholly Owned Subsidiaries as of such date of
determination.
“Lease Property” means each Real Property that satisfies all of the following
requirements: (a) such Real Property is owned in fee simple solely by the
Borrower or any of its Subsidiaries, (b) such Real Property is leased to another
Person solely by the Borrower or any of its Subsidiaries, as lessor, pursuant to
a long-term lease that is subject to customary market terms and conditions at
the time such lease is executed; and (c) such Real Property has been designated
by the Borrower as a “Lease Property” on Schedule 4.21(a) or on a Compliance
Certificate delivered by the Borrower to the Administrative Agent pursuant to
Section 6.2.
“Lease Property Expenses” means, with respect to the Borrower and its
Subsidiaries, the cost (including, but not limited to, payroll, taxes,
assessments, insurance, utilities, landscaping and other similar charges) of
operating and maintaining any Lease Property of the Borrower or any of its
Subsidiaries that are the responsibility of such Person and not paid directly by
the tenant of such property, but excluding depreciation, amortization, interest
costs and maintenance capital expenditures to the extent such property is under
a triple-net lease. For purposes of this Agreement, Lease Property Expenses
shall be adjusted on a Pro Forma Basis.
“Lease Property Income” means, for any period of determination with respect to
the Borrower and its Subsidiaries calculated on a consolidated basis, without
duplication, the cash rents (excluding, as an abundance of caution, non-cash
straight-line rent) and other cash revenues received by the Borrower or any of
its Subsidiaries in the ordinary course of business attributable to any Lease
Property of such Person, but excluding (a) security deposits and prepaid rent
except to the extent applied in satisfaction of any tenant’s



52450492_8

--------------------------------------------------------------------------------




obligations for rent and (b) rent or other cash revenues received by the
Borrower or any of its Subsidiaries from any tenant that is the subject of a
proceeding under any Debtor Relief Law; provided that, for purposes of
determining Lease Property Income for any period of determination that includes
the fiscal quarter during which any Subsidiary is formed or acquired and for
each of the three (3) fiscal quarters thereafter, the determination of the
amount of cash rents and other cash revenues attributable to any Lease Property
of such Subsidiary shall be deemed to be the amount of:
(i)    for the four fiscal quarter period ending during the fiscal quarter
during which such Subsidiary is formed or acquired, contract rents and revenues
attributable to any Lease Property of such Subsidiary times four (4);
(ii)    for the four consecutive fiscal quarter period ending the first fiscal
quarter following the fiscal quarter during which such Subsidiary is formed or
acquired, the amount of cash rents and other cash revenues attributable to any
Lease Property of such Subsidiary for such fiscal quarter times four (4);
(iii)    for the four consecutive fiscal quarter period ending the second fiscal
quarter following the fiscal quarter during which such Subsidiary is formed or
acquired, the amount of cash rents and other cash revenues attributable to any
Lease Property of such Subsidiary for the preceding two consecutive fiscal
quarters times two (2); and
(iv)    for the four consecutive fiscal quarter period ending the third fiscal
quarter following the fiscal quarter during which such Subsidiary is formed or
acquired, the amount of cash rents and other revenues attributable to any Lease
Property of such Subsidiary for the preceding three consecutive fiscal quarters
times four-thirds (4/3).
For purposes of this Agreement, Lease Property Income shall be adjusted on a Pro
Forma Basis.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Letter of Credit” means any standby letter of credit issued hereunder.
“Letter of Credit Agreement” means a form of letter of credit application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, the Issuing Bank relating to any Letter of Credit.
“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all Letters of Credit outstanding at such time, plus (b) the
aggregate amount of unreimbursed drawings under Letters of Credit issued
hereunder. The Letter of Credit Exposure of any Revolving Credit Lender at any
time shall be its Revolving Credit Applicable Percentage of the total Letter of
Credit Exposure at such time.
“Letter of Credit Fee” has the meaning set forth in Section 2.11(b).
“Letter of Credit Sublimit” means the lesser of (a) $10,000,000 and (b) the
Aggregate Revolving Credit Commitments. The Letter of Credit Sublimit is part of
and not in addition to the Aggregate Revolving Credit Commitments.



52450492_8

--------------------------------------------------------------------------------




“LIBOR” means,
(a)    for any interest rate calculation with respect to a Eurodollar Rate Loan,
the rate of interest per annum determined on the basis of the rate for deposits
in Dollars for a period equal to the applicable Interest Period which appears on
Reuters Screen LIBOR01 Page (or any applicable successor page) at approximately
11:00 a.m. (London time) two (2) Business Days prior to the first day of the
applicable Interest Period (rounded upward, if necessary, to the nearest 1/100th
of 1%). If, for any reason, such rate does not appear on Reuters Screen LIBOR01
Page (or any applicable successor page), then “LIBOR” shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars in minimum amounts of at least $5,000,000 would be offered
by first class banks in the London interbank market to the Administrative Agent
at approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of the applicable Interest Period for a period equal to such Interest
Period.
(b)    for any interest rate calculation with respect to a Base Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars in minimum amounts of at least $5,000,000 for a period equal to one
month (commencing on the date of determination of such interest rate) which
appears on the Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) on such date of determination, or, if
such date is not a Business Day, then the immediately preceding Business Day
(rounded upward, if necessary, to the nearest 1/100th of 1%). If, for any
reason, such rate does not appear on Reuters Screen LIBOR01 Page (or any
applicable successor page) then “LIBOR” for such Base Rate Loan shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars in minimum amounts of at least $5,000,000
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) on such date of
determination for a period equal to one month commencing on such date of
determination.
Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.
“Lien” means any mortgage, pledge, encumbrance, charge, security interest, lien,
assignment or other preferential arrangement of any nature whatsoever, including
any conditional sale agreement or other title retention agreement.
“Limited Guarantors” means, collectively or individually as the context may
indicate, each non-Wholly Owned Subsidiary identified on Schedule 1.1(a), and
any other non-Wholly Owned Subsidiary who may from time to time become party to
a Limited Guaranty Agreement.
“Limited Guaranty Agreement” means any Limited Guaranty Agreement (in form and
substance reasonably acceptable to the Administrative Agent) made by any Limited
Guarantor in favor of the Administrative Agent for the benefit of the Guaranteed
Parties, as amended, restated, supplemented or otherwise modified from time to
time.
“Limited Guaranty Joinder Agreement” means each Limited Guaranty Joinder
Agreement, substantially in the form thereof attached to a Limited Guaranty
Agreement, executed and delivered by a non-Wholly Owned Subsidiary of the
Borrower to the Administrative Agent pursuant to Section 6.13.
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan, a Term Loan or Swing Line Loan.



52450492_8

--------------------------------------------------------------------------------




“Loan Documents” means, collectively, this Agreement, each Note, each Subsidiary
Guaranty Agreement, each Limited Guaranty Agreement, each Letter of Credit
Agreement, and any and all other instruments, agreements, documents and writings
executed by a Loan Party in connection with any of the foregoing.
“Loan Parties” means the Borrower, the Subsidiary Guarantors and the Limited
Guarantors, collectively.
“Master Lease” means that certain Master Agreement Lease dated as of October 17,
1991 between the Borrower and National HealthCare Corporation (as amended),
which, as of the date hereof, currently expires December 31, 2021 (excluding 3
additional 5-year renewal options).
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
and contingent), or condition (financial or otherwise) of the Borrower and the
other Loan Parties taken as a whole; (b) a material impairment of the ability of
any Loan Party to perform its obligations under any Loan Document to which it is
a party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.
“Material Agreement” means the Master Lease and any other contract or agreement
to which any Loan Party is a party, by which any Loan Party or its properties
are bound, or to which any Loan Party is subject and which contract or
agreement, if on account of any breach or termination thereof, could reasonably
be expected to result in a Material Adverse Effect.
“Material Indebtedness” has the meaning set forth in Section 8.1(e).
“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of the Issuing Bank with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent, the Issuing Bank and the Swing Line
Lender in their sole discretion.
“Minority Interests” means any Equity Interest of any class of a Subsidiary
(other than directors’ qualifying shares as required by law) that are not owned
by the Borrower and/or one or more of their Subsidiaries. Minority Interests
shall be valued by valuing Minority Interests constituting Preferred Stock at
the voluntary or involuntary liquidation value of such Preferred Stock,
whichever is greater, and by valuing Minority Interests constituting common
stock at the book value of capital and surplus applicable thereto adjusted, if
necessary, to reflect any changes from the book value of such common stock
required by the foregoing method of valuing Minority Interests in Preferred
Stock.
“Multiple Employer Plan” means a Plan which has two (2) or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two (2) of
whom are not under common control, as such a plan is described in Section 4064
of ERISA.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.
“Non-Consenting Lender” has the meaning assigned to such term in Section
10.20(a)(i).



52450492_8

--------------------------------------------------------------------------------




“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Note” means a promissory note executed pursuant to Section 2.9(e).
“Obligations” means all amounts owing by any Loan Party to the Administrative
Agent, any Lender or any other Guaranteed Party pursuant to or in connection
with this Agreement or any other Loan Document or otherwise with respect to any
Loan, Letter of Credit or Related Credit Arrangement, including without
limitation, all principal, interest (including any interest accruing after the
filing of any petition in bankruptcy or the commencement of any insolvency,
reorganization or like proceeding relating to any Loan Party, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding),
all reimbursement obligations, fees, expenses, indemnification and reimbursement
payments, costs and expenses (including all fees and expenses of counsel to the
Administrative Agent incurred pursuant to this Agreement, any other Loan
Document or any Related Credit Arrangement), whether direct or indirect,
absolute or contingent, liquidated or unliquidated, now existing or hereafter
arising hereunder or thereunder, together with all renewals, extensions,
modifications or refinancings thereof; provided that “Obligations” shall exclude
any Excluded Swap Obligations.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Ordinary Course of Business” means an action taken by a Person only if such
action is consistent with the past practices of such Person and is taken in the
ordinary course of the normal operations of such Person.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.
“OTAG” means the Office of the Tennessee Attorney General.
“OTAG Investigation” means the investigation of transactions between the
Borrower and three Tennessee nonprofit corporations by OTAG in connection with a
Civil Investigative Demand served on the Borrower by OTAG in November 2008.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Participant” has the meaning assigned to such term in Section 10.5(d).
“Participant Register” has the meaning assigned to such term in Section 10.5.
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended from time to time.



52450492_8

--------------------------------------------------------------------------------




“Payment Office” means the office of the Administrative Agent located at 3050
Peachtree Road, NW, Suite 400, Atlanta, GA 30305, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006, as amended from time to
time.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431 and
432 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is covered by Title IV of ERISA or
is subject to the minimum funding standards under Section 412 of the Code and is
maintained or is contributed to by the Borrower and any ERISA Affiliate.
“Permitted Liens” means any Lien permitted under Section 7.1
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Preferred Stock” shall mean, in respect of any corporation or other legal
entity, shares of the capital stock of such corporation or comparable interests
in such other legal entity that are entitled to preference or priority over any
other shares of the capital stock of such corporation or other equity interests
in such other legal entity in respect of payment of dividends or distributions
upon liquidation or otherwise.
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.
“Pro Forma Basis” means, for purposes of calculating Consolidated EBITDA,
Consolidated Interest Expense, Lease Property Expenses, Lease Property Income
and Unencumbered Lease Property Income for any period during which one or more
Specified Transactions occurs, that such Specified Transaction (and all other
Specified Transactions that have been consummated during the applicable period)
shall be deemed to have occurred as of the first day of the applicable period of
measurement and all income statement items (whether positive or negative)
attributable to the Property or Person disposed of in a Specified Disposition
shall be excluded and all income statement items (whether positive or negative)
attributable to the Property or Person acquired in a Specified Acquisition
permitted hereunder shall be included (provided that such income statement items
to be included are reflected in financial statements or other financial data
reasonably acceptable to the Administrative Agent and based upon reasonable
assumptions and calculations which are expected to have a continuous impact);
provided that the foregoing costs, expenses and adjustments shall be without
duplication of any costs, expenses or adjustments that are already included in
the calculation of



52450492_8

--------------------------------------------------------------------------------




Consolidated EBITDA, Consolidated Interest Expense, Lease Property Expenses,
Lease Property Income and Unencumbered Lease Property Income.
“Real Property” means the real property owned by any Loan Party, or in which any
such Person has a leasehold interest.
“Register” has the meaning set forth in Section 10.5(c).
“REIT” means a domestic trust or corporation that qualifies as a real estate
investment trust under the provisions of Section 856, et seq. of the Internal
Revenue Code.
“Related Credit Arrangements” means, collectively, any Related Swap Contracts
and any Related Treasury Management Arrangements.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Related Swap Contracts” means all Swap Contracts which are now or hereafter
entered into or maintained with a Lender or an Affiliate of a Lender.
“Related Treasury Management Arrangement” means all arrangements for the
delivery of cash management services, including treasury, depository, overdraft,
credit or debit card, electronic funds transfer and other cash management
arrangements, to or for the benefit of any Loan Party which are now or hereafter
entered into or maintained with a Lender or an Affiliate of a Lender.
“Replaced Lender” has the meaning set forth in Section 10.20(b).
“Replacement Event” has the meaning set forth in Section 10.20(a).
“Replacement Lender” has the meaning set forth in Section 10.20(b).
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Required Lenders” means, as of any date of determination, Lenders having Total
Credit Exposures representing at least 50% of the sum of the aggregate Total
Credit Exposure at such time; provided that (a) the Total Credit Exposure of any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders (except that the commitment of any Defaulting Lender to fund
risk participations in Letter of Credit Exposure with respect to any outstanding
Letter of Credit at such time shall be deemed to be held by the Issuing Bank),
and (b) in the event there is only one (1) Lender that is not a Defaulting
Lender, such term shall mean such Lender.
“Required Revolving Credit Lenders” means, as of any date of determination,
Lenders having Revolving Credit Exposure and unused Revolving Credit Commitments
representing at least 50% of the sum of the aggregate Revolving Credit Exposure
and unused Revolving Credit Commitments at such time; provided that (a) the
Revolving Credit Exposure of, and the portion of the unused Revolving Credit
Commitments held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Revolving Credit Lenders (except
that the commitment of any Defaulting Lender to fund risk participations in
Letter of Credit Exposure with respect to any outstanding Letter of Credit at



52450492_8

--------------------------------------------------------------------------------




such time shall be deemed to be held by the Issuing Bank), and (b) in the event
there is only one (1) Revolving Credit Lender that is not a Defaulting Lender,
such term shall mean such Revolving Credit Lender.
“Required Term Loan Lenders” means, as of any date of determination, Term Loan
Lenders having outstanding Term Loans representing at least 50% of the sum of
the aggregate outstanding Term Loans at such time.
“Responsible Officer” means, with respect to any Person, the chief executive
officer, president, treasurer, chief financial officer or chief accounting
officer of such Person. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interest or of any option, warrant or other right to acquire any
such Equity Interest.
“Revolving Credit Applicable Percentage” means, with respect to any Revolving
Credit Lender at any time, the percentage (carried out to the ninth decimal
place) of the Revolving Credit Facility represented by such Revolving Credit
Lender’s Revolving Credit Commitment at such time. If the commitment of each
Revolving Credit Lender to make Revolving Loans and the obligation of the
Issuing Bank to issue Letters of Credit have terminated or if the Revolving
Credit Commitments have expired, then the Revolving Credit Applicable Percentage
of each Revolving Credit Lender in respect of the Revolving Credit Facility
shall be determined based on the Revolving Credit Applicable Percentage of such
Revolving Credit Lender in respect of the Revolving Credit Facility most
recently in effect, giving effect to any subsequent assignments. The initial
Revolving Credit Applicable Percentage of each Revolving Credit Lender is set
forth opposite the name of such Lender on Schedule 2.1 or in the Assignment and
Assumption pursuant to which such Revolving Credit Lender becomes a party
hereto, as applicable.
“Revolving Credit Commitment” means, with respect to each Revolving Credit
Lender, the commitment of such Revolving Credit Lender to make Revolving Loans
and to acquire participations in Letters of Credit and Swing Line Loans
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.8 and (b) reduced or increased from time to time pursuant to
assignments by or to such Revolving Credit Lender pursuant to Section 10.5. The
initial amount of each Revolving Credit Lender’s Revolving Credit Commitment is
set forth on Schedule 2.1, or in the Assignment and Assumption pursuant to which
such Revolving Credit Lender shall have assumed its Revolving Credit Commitment,
as applicable.
“Revolving Credit Exposure” means, with respect to any Revolving Credit Lender
at any time, the sum of the outstanding principal amount of such Revolving
Credit Lender’s Revolving Loans and its Letter of Credit Exposure and Swing Line
Exposure at such time.
“Revolving Credit Facility” means, at any time, the revolving credit facility
established pursuant to the Revolving Credit Commitments (including any increase
in such revolving credit facility established pursuant to Section 2.17).
“Revolving Credit Lender” means any Lender with a Revolving Credit Commitment.



52450492_8

--------------------------------------------------------------------------------




“Revolving Credit Maturity Date” means the earliest of (a) June 28, 2017 (or
such later date to which such date may be extended pursuant to Section 2.18),
(b) the date on which the Revolving Credit Commitments are terminated pursuant
to Section 2.8 and (c) the date on which all Revolving Loans under this
Agreement have been declared or have automatically become due and payable
(whether by acceleration or otherwise).
“Revolving Loan” means a revolving credit loan made pursuant to Section 2.1(a).
“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.
“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the lists
maintained by the United Nations Security Council available at
http://www.un.org/sc/committees/list_compend.shtml, or as otherwise published
from time to time, (c) a Person named on the lists maintained by the European
Union available at http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or
as otherwise published from time to time, (d) a Person named on the lists
maintained by Her Majesty’s Treasury available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, or (e) (i) an agency of the government of a Sanctioned
Country, (ii) an organization controlled by a Sanctioned Country, or (iii) a
person resident in a Sanctioned Country, to the extent subject to a sanctions
program administered by OFAC.
“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“Specified Acquisition” means any acquisition by the Borrower or any of its
Subsidiaries of all or substantially all of the assets or Equity Interests of
any other Person or any division, business unit, product line or line of
business, in each case that involves the payment of consideration by the
Borrower or any of its Subsidiaries in excess of $50,000,000.
“Specified Disposition” means any disposition of all or substantially all of the
assets or Equity Interests of any Subsidiary of the Borrower or any division,
business unit, product line or line of business, in each case that results in
the receipt by the Borrower or any of its Subsidiaries of net cash proceeds in
excess of $50,000,000.
“Specified Transactions” means (a) any Specified Disposition and (b) any
Specified Acquisition (including the Holiday Acquisition).
“Subsidiary” means, with respect to any Person (the “parent”), any other Person
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if



52450492_8

--------------------------------------------------------------------------------




such financial statements were prepared in accordance with GAAP as of such date,
as well as any other Person (a) of which Equity Interests representing more than
50% of the equity or more than 50% of the ordinary voting power, or in the case
of a partnership, more than 50% of the general partnership interests are, as of
such date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless otherwise indicated,
all references to “Subsidiary” hereunder means a Subsidiary of the Borrower.
“Subsidiary Guarantors” means, collectively or individually as the context may
indicate, each Subsidiary of the Borrower (including, without limitation, each
Subsidiary who may from time to time become a party to the Subsidiary Guaranty
Agreement), other than (i) any Excluded Subsidiary and (ii) any non-Wholly Owned
Subsidiary that is a Limited Guarantor. The Subsidiary Guarantors existing as of
the Closing Date are set forth on Schedule 1.1(b).
“Subsidiary Guaranty Agreement” means the Second Amended and Restated Subsidiary
Guaranty Agreement of even date herewith made by each Subsidiary existing on the
Closing Date (other than each Excluded Subsidiary) in favor of the
Administrative Agent for the benefit of the Guaranteed Parties, as amended,
restated, supplemented or otherwise modified from time to time.
“Subsidiary Guaranty Joinder Agreement” means each Subsidiary Guaranty Joinder
Agreement, substantially in the form thereof attached to the Subsidiary Guaranty
Agreement, executed and delivered by a Subsidiary of the Borrower to the
Administrative Agent pursuant to Section 6.13 or otherwise.
“Swap Contract” means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).



52450492_8

--------------------------------------------------------------------------------




“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time. The Swing Line Exposure of any
Revolving Credit Lender at any time shall be its Revolving Credit Applicable
Percentage of the total Swing Line Exposure at such time.
“Swing Line Lender” means Wells Fargo, in its capacity as lender of Swing Line
Loans hereunder.
“Swing Line Loan” means a Loan made pursuant to Section 2.4.
“Swing Line Sublimit” means the lesser of (a) $10,000,000 and (b) the Aggregate
Revolving Credit Commitments. The Swing Line Sublimit is part of and not in
addition to the Aggregate Revolving Credit Commitments.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Term A-1 Loan Applicable Percentage” means, with respect to any Term A-1 Loan
Lender at any time, the ratio of (a) the outstanding principal balance of the
Term A-1 Loan of such Term A-1 Loan Lender to (b) the aggregate outstanding
principal balance of all Term A-1 Loans of all Term A-1 Loan Lenders. The
initial Term A-1 Loan Applicable Percentage of each Term A-1 Loan Lender is set
forth opposite the name of such Term A-1 Loan Lender on Schedule 2.1 or in the
Assignment and Assumption pursuant to which such Term A-1 Loan Lender becomes a
party hereto, as applicable.
“Term A-1 Loan Commitment” means, (a) with respect to any Lender, the commitment
of such Lender to make a portion of the Term A-1 Loan to the account of the
Borrower hereunder on the Closing Date and (b) as to all Lenders, the aggregate
commitment of all Lenders to make such Term A-1 Loans. The initial amount of
each Lender’s Term A-1 Loan Commitment is set forth on Schedule 2.1 and the
aggregate Term A-1 Loan Commitments of all Lenders is $40,000,000.
“Term A-1 Loan Facility” means, at any time, the seven-year term loan facility
established pursuant to the Term A-1 Loan Commitments.
“Term A-1 Loan Lender” means (a) at any time on or prior to the Closing Date,
any Lender that has a Term A-1 Loan Commitment at such time and (b) at any time
after the Closing Date, any Lender that holds outstanding Term A-1 Loans at such
time.
“Term A-1 Loan Maturity Date” means the earliest of (a) June 29, 2020 and (b)
the date on which the Term A-1 Loans under this Agreement have been declared or
have automatically become due and payable (whether by acceleration or
otherwise).
“Term A-1 Loans” means the seven-year term loan made, or to be made, pursuant to
Section 2.1(b) and “Term A-1 Loan” means any of such Term A-1 Loans.
“Term A-2 Loan Applicable Percentage” means, with respect to any Term A-2 Loan
Lender at any time, the ratio of (a) the outstanding principal balance of the
Term A-2 Loan of such Term A-2 Loan Lender to (b) the aggregate outstanding
principal balance of all Term A-2 Loans of all Term A-2 Loan Lenders. The
initial Term A-2 Loan Applicable Percentage of each Term A-2 Loan Lender is set
forth opposite the name of such Term A-2 Lender on Schedule 2.1 or in the
Assignment and Assumption pursuant to which such Term A-2 Lender becomes a party
hereto, as applicable.



52450492_8

--------------------------------------------------------------------------------




“Term A-2 Loan Commitment” means, (a) with respect to any Lender, the commitment
of such Lender to make a portion of the Term A-2 Loan to the account of the
Borrower hereunder on the Closing Date and (b) as to all Lenders, the aggregate
commitment of all Lenders to make such Term A-2 Loans. The initial amount of
each Lender’s Term A-2 Loan Commitment is set forth on Schedule 2.1 and the
aggregate Term A-2 Loan Commitments of all Lenders is $80,000,000.
“Term A-2 Loan Facility” means, at any time, the seven-year term loan facility
established pursuant to the Term A-2 Loan Commitments.
“Term A-2 Loan Lender” means (a) at any time on or prior to the Closing Date,
any Lender that has a Term A-2 Loan Commitment at such time and (b) at any time
after the Closing Date, any Lender that holds outstanding Term A-2 Loans at such
time.
“Term A-2 Loan Maturity Date” means the earliest of (a) June 29, 2020 and (b)
the date on which the Term A-2 Loans under this Agreement have been declared or
have automatically become due and payable (whether by acceleration or
otherwise).
“Term A-2 Loans” means the seven-year term loan made, or to be made, pursuant to
Section 2.1(c), and “Term A-2 Loan” means any of such Term A-2 Loans.
“Term A-3 Arrangers” means, collectively or individually as the context may
require, Wells Fargo Securities, LLC, Bank of Montreal (acting under its trade
name BMO Capital Markets) and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, and their respective successors.
“Term A-3 Loan Applicable Percentage” means, with respect to any Term A-3 Loan
Lender at any time, the ratio of (a) the outstanding principal balance of the
Term A-3 Loan of such Term A-3 Loan Lender to (b) the aggregate outstanding
principal balance of all Term A-3 Loans of all Term A-3 Loan Lenders. The
initial Term A-3 Loan Applicable Percentage of each Term A-3 Loan Lender is set
forth opposite the name of such Term A-3 Loan Lender on Schedule 2.1 or in the
Assignment and Assumption pursuant to which such Term A-3 Loan Lender becomes a
party hereto, as applicable.
“Term A-3 Loan Commitment” means, (a) with respect to any Lender, the commitment
of such Lender to make a portion of the Term A-3 Loan to the account of the
Borrower hereunder on the First Amendment Effective Date and (b) as to all
Lenders, the aggregate commitment of all Lenders to make such Term A-3 Loans.
The initial amount of each Lender’s Term A-3 Loan Commitment is set forth on
Schedule 2.1 and the aggregate Term A-3 Loan Commitments of all Lenders is
$250,000,000.
“Term A-3 Loan Facility” means, at any time, the four and one-half year term
loan facility established pursuant to the Term A-3 Loan Commitments.
“Term A-3 Loan Lender” means (a) at any time on or prior to the First Amendment
Effective Date, any Lender that has a Term A-3 Loan Commitment at such time and
(b) at any time after the First Amendment Effective Date, any Lender that holds
outstanding Term A-3 Loans at such time.
“Term A-3 Loan Maturity Date” means the earliest of (a) June 28, 2018 and (b)
the date on which the Term A-3 Loans under this Agreement have been declared or
have automatically become due and payable (whether by acceleration or
otherwise).
“Term A-3 Loans” means the term loan made, or to be made, pursuant to Section
2.1(d) and “Term A-3 Loan” means any of such Term A-3 Loans.



52450492_8

--------------------------------------------------------------------------------




“Term Loan Applicable Percentage” means, the Term A-1 Loan Applicable
Percentage, the Term A-2 Loan Applicable Percentage, the Term A-3 Loan
Applicable Percentage or the Incremental Term Loan Applicable Percentage, as
applicable.
“Term Loan Commitments” means, collectively, the Term A-1 Loan Commitment, the
Term A-2 Loan Commitment, the Term A-3 Loan Commitment and, if applicable, any
Incremental Term Loan Commitment.
“Term Loan Facilities” means, collectively, the Term A-1 Loan Facility, the Term
A-2 Loan Facility, the Term A-3 Loan Facility and any new term loan facility
established pursuant to Section 2.17 and “Term Loan Facility” means any of such
Term Loan Facilities.
“Term Loan Lenders” means, collectively, the Term A-1 Loan Lenders, the Term A-2
Loan Lenders, the Term A-3 Loan Lenders and, if applicable, the Incremental
Lenders holding Incremental Term Loans and “Term Loan Lender” means any of such
Term Loan Lenders.
“Term Loans” means, collectively, the Term A-1 Loans, the Term A-2 Loans, the
Term A-3 Loans and, if applicable, the Incremental Term Loans, and “Term Loan”
means any of such Loans.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, the Revolving Credit Exposure, the outstanding principal amount of
the Term A-1 Loan, the outstanding principal amount of the Term A-2 Loan, the
outstanding principal amount of the Term A-3 Loan, the outstanding principal
amount of the Incremental Term Loans (if any), in each case of such Lender at
such time.
“Total Lease Property Net Operating Income” means, with respect to any Lease
Property of the Borrower or any of its Subsidiaries for any applicable period,
(a) Lease Property Income for such period minus (b) Lease Property Expenses for
such period.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar Rate or the Base Rate.
“UCC” means the Uniform Commercial Code as in effect in the State of New York.
“Unencumbered Fixed Asset Value” means, with respect to each Unencumbered Lease
Property owned by any Loan Party (other than a Limited Guarantor) as of any date
of determination, (a) the Unencumbered Lease Property Net Operating Income for
the Four-Quarter Period ending on or immediately prior to such date of
determination for such Unencumbered Lease Property divided by (b) the applicable
Capitalization Rate for such Unencumbered Lease Property.
“Unencumbered Lease Property” means each Real Property that satisfies all of the
following requirements: (a) such Real Property is owned in fee simple solely by
the Borrower or any of its Subsidiaries, (b) such Real Property is leased to
another Person solely by the Borrower or any of its Subsidiaries, as lessor,
pursuant to a long-term lease that is subject to customary market terms and
conditions at the time such lease is executed; (c) neither such Real Property,
nor any interest of the Borrower or such Subsidiary therein, is subject to any
Lien (except any Lien in favor of (i) the Administrative Agent, for the benefit
of the Guaranteed Parties, or (ii) a Loan Party (other than a Limited
Guarantor)) or any negative pledge; (d) regardless of whether such Real Property
is owned by the Borrower or a Subsidiary, the Borrower has the right directly,
or indirectly through a Subsidiary, to take the following actions without the
need to obtain the consent of any Person (other than, if applicable with respect
to any non-Wholly Owned Subsidiary, a holder of a Minority



52450492_8

--------------------------------------------------------------------------------




Interest in such Subsidiary): (i) to create Liens on such Real Property as
security for Indebtedness of the Borrower or such Subsidiary, as applicable, and
(ii) to sell, transfer or otherwise dispose of such Real Property; (e) the
Borrower’s direct or indirect ownership interest in such Subsidiary, is not
subject to any Lien or any negative pledge; (f) such Real Property is free of
structural defects or major architectural deficiencies, title defects,
environmental conditions or other adverse matters which, individually or
collectively, materially impair the value of such Property; (g) any lessee of
more than a majority of the leasable space in such Real Property is not more
than 90 days past due with respect to any fixed rental payment obligations under
any lease for such Real Property; and (h) such Real Property has been designated
by the Borrower as an “Unencumbered Lease Property” on Schedule 4.21(b) or on a
Compliance Certificate delivered by the Borrower to the Administrative Agent
pursuant to Section 6.2.
“Unencumbered Lease Property Expenses” means, with respect to the Borrower and
its Subsidiaries, the cost (including, but not limited to, payroll, taxes,
assessments, insurance, utilities, landscaping and other similar charges) of
operating and maintaining any Unencumbered Lease Property of the Borrower or any
of its Subsidiaries that are the responsibility of such Person and not paid
directly by the tenant of such property, but excluding depreciation,
amortization, interest costs and maintenance capital expenditures to the extent
such property is under a triple-net lease.
“Unencumbered Lease Property Income” means, for any period of determination with
respect to the Borrower and its Subsidiaries calculated on a consolidated basis,
without duplication, the cash rents (excluding, as an abundance of caution,
non-cash straight-line rent) and other cash revenues received by the Borrower or
any of its Subsidiaries in the ordinary course of business attributable to any
Unencumbered Lease Property of such Person, but excluding (a) security deposits
and prepaid rent except to the extent applied in satisfaction of any tenant’s
obligations for rent and (b) rent or other cash revenues received by the
Borrower or any of its Subsidiaries from any tenant that is the subject of a
proceeding under any Debtor Relief Law; provided that, for purposes of
determining Unencumbered Lease Property Income for any period of determination
that includes the fiscal quarter during which any Subsidiary is formed or
acquired and for each of the three (3) fiscal quarters thereafter, the
determination of the amount of cash rents and other cash revenues attributable
to any Unencumbered Lease Property of such Subsidiary shall be deemed to be the
amount of:
(i)    for the four fiscal quarter period ending during the fiscal quarter
during which such Subsidiary is formed or acquired, contract rents and revenues
attributable to any Unencumbered Lease Property of such Subsidiary times four
(4);
(ii)    for the four consecutive fiscal quarter period ending the first fiscal
quarter following the fiscal quarter during which such Subsidiary is formed or
acquired, the amount of cash rents and other cash revenues attributable to any
Unencumbered Lease Property of such Subsidiary for such fiscal quarter times
four (4);
(iii)    for the four consecutive fiscal quarter period ending the second fiscal
quarter following the fiscal quarter during which such Subsidiary is formed or
acquired, the amount of cash rents and other cash revenues attributable to any
Unencumbered Lease Property of such Subsidiary for the preceding two consecutive
fiscal quarters times two (2); and
(iv)    for the four consecutive fiscal quarter period ending the third fiscal
quarter following the fiscal quarter during which such Subsidiary is formed or
acquired, the amount of cash rents and other revenues attributable to any
Unencumbered Lease Property of such Subsidiary for the preceding three
consecutive fiscal quarters times four-thirds (4/3).



52450492_8

--------------------------------------------------------------------------------




For purposes of this Agreement, Uncencumbered Lease Property Income shall be
adjusted on a Pro Forma Basis.
“Unencumbered Lease Property Net Operating Income” means, with respect to any
Unencumbered Lease Property of the Borrower or any of its Subsidiaries for any
applicable period, (a) Unencumbered Lease Property Income for such period minus
(b) Unencumbered Lease Property Expenses for such period.
“Voting Power” means, with respect to any Person, the right to vote for the
election of the Governing Body of such Person under ordinary circumstances.
“Wells Fargo” means Wells Fargo Bank, National Association, and its successors.
“Wells Fargo Securities” means Wells Fargo Securities, LLC, and its successors.
“Wholly Owned” means, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
the Borrower and/or one or more of its Wholly Owned Subsidiaries.
SECTION 2.2    RULES OF INTERPRETATION.
(a)    Unless otherwise defined or specified herein, all accounting terms used
herein shall be interpreted, all accounting determinations hereunder shall be
made, and all financial statements required to be delivered hereunder shall be
prepared, in accordance with GAAP as in effect from time to time, applied on a
basis consistent (except for such changes approved by the Administrative Agent
in writing) with the Audited Financial Statements. If at any time any change in
GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. Without limiting the foregoing, leases shall
continue to be classified and accounted for on a basis consistent with that
reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.
(b)    Unless the context requires otherwise or such term is otherwise defined
herein, each term defined in Articles 1, 8 or 9 of the UCC shall have the
meaning given therein.
(c)    The headings, subheadings and table of contents used herein or in any
other Loan Document are solely for convenience of reference and shall not
constitute a part of any such document or affect the meaning, construction or
effect of any provision thereof.
(d)    Except as otherwise expressly provided, references in any Loan Document
to articles, sections, paragraphs, clauses, annexes, appendices, exhibits and
schedules are references to articles, sections, paragraphs, clauses, annexes,
appendices, exhibits and schedules in or to such Loan Document.
(e)    All definitions set forth herein or in any other Loan Document shall
apply to the singular as well as the plural form of such defined term, and all
references to the masculine gender shall include reference to the feminine or
neuter gender, and vice versa, as the context may require.
(f)    When used herein or in any other Loan Document, words such as
“hereunder”, “hereto”, “hereof” and “herein” and other words of like import
shall, unless the context clearly indicates to the contrary,



52450492_8

--------------------------------------------------------------------------------




refer to the whole of the applicable document and not to any particular article,
section, subsection, paragraph or clause thereof.
(g)    References to “including” means including without limiting the generality
of any description preceding such term, and such term shall not limit a general
statement to matters similar to those specifically mentioned.
(h)    Except as otherwise expressly provided, all dates and times of day
specified herein shall refer to such dates and times at Nashville, Tennessee.
(i)    Whenever interest rates or fees are established in whole or in part by
reference to a numerical percentage expressed as “___%”, such arithmetic
expression shall be interpreted in accordance with the convention that 1% = 100
basis points.
(j)    Each of the parties to the Loan Documents and their counsel have reviewed
and revised, or requested (or had the opportunity to request) revisions to, the
Loan Documents, and any rule of construction that ambiguities are to be resolved
against the drafting party shall be inapplicable in the construing and
interpretation of the Loan Documents and all exhibits, schedules and appendices
thereto.
(k)    Any definition of or reference to any agreement, instrument or other
document (including any organizational document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document).
(l)    Any financial ratios required to be maintained by Borrower pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).
SECTION 2.3    CLASSIFICATION OF LOANS AND BORROWINGS. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”, “Term A-1 Loan”, “Term A-2 Loan”, “Term A-3 Loan” or a “Swing Line Loan”)
or by Type (e.g., a “Eurodollar Rate Loan” or a “Base Rate Loan”) or by Class
and Type (e.g., a “Eurodollar Revolving Loan”, “Eurodollar Term A-1 Loan”,
“Eurodollar Term A-2 Loan”, “Eurodollar Term A-3 Loan”, “Base Rate Revolving
Loan”, “Base Rate Term A-1 Loan”, “Base Rate Term A-2 Loan” or “Base Rate Term
A-3 Loan”). Borrowings also may be classified and referred to by Class (e.g., a
“Revolving Borrowing”, “Term A-1 Loan Borrowing”, “Term A-2 Loan Borrowing”,
“Term A-3 Loan Borrowing” or a “Swing Line Borrowing”) or by Type (e.g., a
“Eurodollar Rate Borrowing” or a “Base Rate Borrowing”) or by Class and Type
(e.g., a “Eurodollar Revolving Borrowing”, “Eurodollar Term A-1 Loan Borrowing”,
“Eurodollar Term A-2 Loan Borrowing”, “Eurodollar Term A-3 Loan Borrowing”,
“Base Rate Revolving Borrowing”, “Base Rate Term A-1 Loan Borrowing”, “Base Rate
Term A-2 Loan Borrowing” or “Base Rate Term A-3 Loan Borrowing”).
SECTION 2.4    ACCOUNTING FOR DERIVATIVES. In making any computation or
determining any amount pursuant to Section 6.12 by reference to any item
appearing on the balance sheet or other financial statement of Borrower and its
Subsidiaries, all adjustments to such computation or amount resulting from the
application of FASB ASC Topic 815 shall be disregarded; provided that any
realized gain or loss shall be included in such computations.
ARTICLE III    
CREDIT TERMS
SECTION 3.1    COMMITMENTS.
(m)    Revolving Loans. Subject to the terms and conditions set forth herein,
each Revolving Credit Lender severally agrees to make Revolving Loans to the
Borrower from time to time during the Availability Period for the Revolving
Credit Facility in an aggregate principal amount that will not result in



52450492_8

--------------------------------------------------------------------------------




(i) such Revolving Credit Lender’s Revolving Credit Exposure exceeding such
Revolving Credit Lender’s Revolving Credit Commitment or (ii) the sum of the
total Revolving Credit Exposures exceeding the Aggregate Revolving Credit
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.
(n)    Term A-1 Loans. Subject to the terms and conditions set forth herein,
each Term A-1 Loan Lender severally agrees to make a Term A-1 Loan to the
Borrower on the Closing Date in an aggregate principal amount equal to such Term
A-1 Loan Lender’s Term A-1 Loan Commitment. Notwithstanding the foregoing, if
the total Term A-1 Loan Commitment as of the Closing Date is not drawn on the
Closing Date, the undrawn amount shall automatically be cancelled.
(o)    Term A-2 Loans. Subject to the terms and conditions set forth herein,
each Term A-2 Loan Lender severally agrees to make a Term A-2 Loan to the
Borrower on the Closing Date in an aggregate principal amount equal to such Term
A-2 Loan Lender’s Term A-2 Loan Commitment. Notwithstanding the foregoing, if
the total Term A-2 Loan Commitment as of the Closing Date is not drawn on the
Closing Date, the undrawn amount shall automatically be cancelled.
(p)    Term A-3 Loans. Subject to the terms and conditions set forth herein,
each Term A-3 Loan Lender severally agrees to make a Term A-3 Loan to the
Borrower on the First Amendment Effective Date in an aggregate principal amount
equal to such Term A-3 Loan Lender’s Term A-3 Loan Commitment. Notwithstanding
the foregoing, if the total Term A-3 Loan Commitment as of the First Amendment
Effective Date is not drawn on the First Amendment Effective Date, the undrawn
amount shall automatically be cancelled.
SECTION 3.2    LOANS AND BORROWINGS.
(a)    Each Loan (other than a Swing Line Loan) shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.
(b)    Subject to Section 2.13, each Borrowing (other than a Swing Line Loan)
shall be comprised entirely of Base Rate Loans or Eurodollar Rate Loans as the
Borrower may request in accordance herewith. Each Swing Line Loan shall be a
Base Rate Loan.
(c)    At the commencement of each Interest Period for any Eurodollar Rate
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $1,000,000. At the time that each Base
Rate Borrowing (other than a Swing Line Loan) is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $100,000 and not less
than $500,000; provided that a Base Rate Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the Aggregate Revolving Credit
Commitments or that is required to finance the reimbursement of a Letter of
Credit drawing.
(d)    Each Swing Line Loan shall be in an amount that is an integral multiple
of $25,000 and not less than $50,000.
(e)    Borrowings of more than one Type and Class may be outstanding at the same
time; provided that there shall not at any time be more than a total of ten (10)
Eurodollar Rate Borrowings outstanding.
(f)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Revolving
Credit Maturity Date with respect to Revolving Loans, the Term A-1 Loan Credit
Maturity Date with respect to Term A-1 Loans, the Term A-2 Loan Maturity Date
with respect to Term A-2 Loans or the Term A-3 Loan Maturity Date with respect
to Term A-3 Loans, as applicable.
SECTION 3.3    REQUESTS FOR BORROWINGS. To request a Borrowing (other than a
Swing Line Loan), the Borrower shall notify the Administrative Agent of such
request in writing (which



52450492_8

--------------------------------------------------------------------------------




may be via facsimile or email) (a) in the case of a Eurodollar Rate Borrowing,
not later than 10:00 a.m., three Business Days before the date of the proposed
Borrowing or (b) in the case of a Base Rate Borrowing, not later than 10:00 a.m.
on the date of the proposed Borrowing. Each such Borrowing Request shall be
irrevocable, and shall, if in writing, be in substantially the form of Exhibit C
attached hereto (or such other form as may be approved by the Administrative
Agent). Each such Borrowing Request shall specify the following information in
compliance with Section 2.2:
(a)    the aggregate amount of the requested Borrowing;
(b)    the date of such Borrowing, which shall be a Business Day;
(c)    whether such Borrowing is to be a Revolving Loan, a Term A-1 Loan, a Term
A-2 Loan, a Term A-3 Loan or, if applicable, an Incremental Term Loan;
(d)    whether such Borrowing is to be a Base Rate or Eurodollar Rate Borrowing;
(e)    in the case of a Eurodollar Rate, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(f)    the location and number of the account to which funds are to be
disbursed.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Base Rate Borrowing. If no Interest Period is specified
with respect to any requested Eurodollar Rate Borrowing, then the Borrower shall
be deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Appropriate Lender of the details thereof
and of the amount of such Appropriate Lender’s Loan to be made as part of the
requested Borrowing.
SECTION 3.4    SWING LINE LOANS.
(a)    As a convenience to the Borrower, the Swing Line Lender, in its sole
discretion, may make Swing Line Loans to the Borrower from time to time during
the Availability Period for the Revolving Credit Facility, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swing Line Loans exceeding the Swing
Line Sublimit or (ii) the sum of the total Revolving Credit Exposures exceeding
the Aggregate Revolving Credit Commitments. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Swing Line Lender may
make and the Borrower may borrow, prepay and reborrow Swing Line Loans.
(b)    Swing Line Loans shall be made available to the Borrower by means of a
credit to a deposit account of the Borrower with the Swing Line Lender pursuant
to arrangements mutually acceptable to the Borrower and the Swing Line Lender.
(c)    The Swing Line Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., on any Business Day require the Lenders to
acquire participations on such Business Day in all or a portion of the Swing
Line Loans outstanding. Such notice shall specify the aggregate amount of Swing
Line Loans in which Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Revolving
Credit Lender, specifying in such notice such Revolving Credit Lender’s
Revolving Credit Applicable Percentage of such Swing Line Loan or Loans. Each
Revolving Credit Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swing Line Lender, such Revolving Credit Lender’s Revolving
Credit Applicable Percentage of such Swing Line Loan or Loans. Each Revolving
Credit Lender acknowledges and agrees that its obligation to acquire
participations in Swing Line Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Credit Lender shall comply with its obligation under
this paragraph by wire transfer of immediately available funds, in the same
manner as provided in Section 2.6 with respect



52450492_8

--------------------------------------------------------------------------------




to Loans made by such Revolving Credit Lender (and Section 2.6 shall apply,
mutatis mutandis, to the payment obligations of the Revolving Credit Lenders),
and the Administrative Agent shall promptly pay to the Swing Line Lender the
amounts so received by it from the Revolving Credit Lenders. The Administrative
Agent shall notify the Borrower of any participations in any Swing Line Loan
acquired pursuant to this paragraph, and thereafter payments in respect of such
Swing Line Loan shall be made to the Administrative Agent and not to the Swing
Line Lender. Any amounts received by the Swing Line Lender from the Borrower (or
other party on behalf of the Borrower) in respect of a Swing Line Loan after
receipt by the Swing Line Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Revolving Credit Lenders that shall have made their
payments pursuant to this paragraph and to the Swing Line Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swing Line Lender or to the Administrative Agent, as applicable, if and
to the extent such payment is required to be refunded to the Borrower for any
reason. The purchase of participations in a Swing Line Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.
(d)    Notwithstanding anything to the contrary contained in this Agreement,
this Section 2.4 shall be subject to the terms and conditions of Section 2.19
and Section 2.20.
SECTION 3.5    LETTERS OF CREDIT.
(a)    Subject to the terms and conditions set forth herein, the Borrower may
request the issuance of Letters of Credit for its own account or the account of
any Subsidiary, in a form reasonably acceptable to the Administrative Agent and
the Issuing Bank (in a minimum amount of $25,000 unless otherwise approved by
the Issuing Bank), at any time and from time to time during the Availability
Period for the Revolving Credit Facility; provided that the Issuing Bank shall
not be required to issue or extend any Letter of Credit if (i) an Event of
Default has occurred and is continuing, (ii) any Revolving Credit Lender with a
Revolving Credit Commitment is a Defaulting Lender, (iii) any Person that
Controls such Revolving Credit Lender or its holding company has been deemed
insolvent or become the subject of a bankruptcy, insolvency, receivership or
similar proceeding or (iv) any Revolving Credit Lender or any such Person is
believed in good faith by the Issuing Bank to have defaulted in fulfilling its
obligations under one or more other syndicated credit facilities. In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any Letter of Credit Agreement, the terms and conditions
of this Agreement shall control.
(b)    To request the issuance of a Letter of Credit (or the amendment, renewal
or extension of an outstanding Letter of Credit), the Borrower shall hand
deliver or send via facsimile (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (at least by 10:00 a.m. three Business Days in
advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the Issuing Bank, the Borrower also shall submit a Letter of Credit Agreement
in connection with any request for a Letter of Credit. A Letter of Credit shall
be issued, amended, renewed or extended only if, and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that, after giving effect to such issuance, amendment,
renewal or extension (i) the Letter of Credit Exposure shall not exceed the
Letter of Credit Sublimit and (ii) the sum of the total Revolving Credit
Exposures shall not exceed the Aggregate Revolving Credit Commitments.



52450492_8

--------------------------------------------------------------------------------




(c)    Each Letter of Credit shall expire at or prior to the close of business
on the earlier of (i) the date one year after the date of the issuance of such
Letter of Credit (or, in the case of any renewal or extension thereof, one year
after such renewal or extension exclusive of evergreen renewal provisions) and
(ii) the date that is five (5) Business Days prior to the Revolving Credit
Maturity Date (unless, in the case of this clause (ii), the Borrower makes
arrangements satisfactory to the Issuing Bank to Cash Collateralize (which shall
be composed solely of cash) such Letter of Credit on or before the date that is
five (5) Business Days prior to the Revolving Credit Maturity Date); provided,
however, that in no event shall any Letter of Credit expire more than one year
after the date of issuance of such Letter of Credit.
(d)    By the issuance of a Letter of Credit (or an amendment to a Letter of
Credit increasing the amount thereof) and without any further action on the part
of the Issuing Bank or the Revolving Credit Lenders, the Issuing Bank hereby
grants to each Revolving Credit Lender, and each Revolving Credit Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Revolving Credit Lender’s Revolving Credit Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Credit Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Bank, such Revolving Credit Lender’s Revolving
Credit Applicable Percentage of each drawing of each Letter of Credit not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason. Each Revolving Credit Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or Event of
Default or reduction or termination of the Revolving Credit Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.
(e)    If the Issuing Bank shall make any payment in respect of a drawing under
a Letter of Credit, the Borrower shall reimburse such payment by paying to the
Administrative Agent an amount equal to such payment not later than 1:30 p.m. on
the date of such payment if the Borrower shall have received notice of such
drawing prior to 10:00 a.m. on such date, or, if such notice has not been
received by the Borrower prior to such time on such date, then not later than
1:30 p.m. on the Business Day immediately following the day that the Borrower
receives such notice (together with interest thereon at the rate applicable to
Base Rate Revolving Loans hereunder). If the Borrower fails to make such payment
when due, the Administrative Agent shall notify each Revolving Credit Lender of
the applicable drawing, the payment then due from the Borrower in respect
thereof and such Revolving Credit Lender’s Revolving Credit Applicable
Percentage thereof. Promptly following receipt of such notice, each Revolving
Credit Lender shall pay to the Administrative Agent its Revolving Credit
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.6 with respect to Loans made by such Revolving
Credit Lender (and Section 2.6 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Credit Lenders), and the Administrative Agent shall
promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Credit Lenders. Promptly following receipt by the Administrative Agent
of any payment from the Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the Issuing Bank or, to the extent that
the Revolving Credit Lenders have made payments pursuant to this paragraph to
reimburse the Issuing Bank, then to such Revolving Credit Lenders and the
Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse the Issuing Bank shall not constitute a
Loan and shall not relieve the Borrower of its obligation to reimburse such
payment.
(f)    The Borrower’s obligation to reimburse Letter of Credit drawings as
provided in paragraph (e) of this Section shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent



52450492_8

--------------------------------------------------------------------------------




or invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Revolving Credit Lenders nor the Issuing Bank, nor
any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
Applicable Law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
(g)    The Issuing Bank shall, promptly following its receipt thereof, examine
all documents purporting to represent a demand for payment under a Letter of
Credit. The Issuing Bank shall promptly notify the Administrative Agent and the
Borrower by telephone (confirmed by facsimile) of such demand for payment and
whether the Issuing Bank has made or will make a payment thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the Issuing Bank and the Revolving
Credit Lenders with respect to any such payment.
(h)    If the Issuing Bank shall make any payment under a Letter of Credit then,
unless the Borrower shall reimburse such payment in accordance with paragraph
(e) of this Section, the unpaid amount thereof shall bear interest, for each day
from and including the date such payment is made to but excluding the date that
the Borrower reimburses such payment, at the rate per annum then applicable to
Base Rate Revolving Loans; provided that, if the Borrower fails to reimburse
such payment on the Business Day after the date when due pursuant to paragraph
(e) of this Section, then the Default Rate shall apply. Interest accrued
pursuant to this paragraph shall be for the account of the Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Credit
Lender pursuant to paragraph (e) of this Section to reimburse the Issuing Bank
shall be for the account of such Revolving Credit Lender to the extent of such
payment.
(i)    If any Event of Default shall occur and be continuing, on the Business
Day that the Borrower receives notice from the Administrative Agent or the
Required Revolving Credit Lenders demanding the deposit of Cash Collateral
pursuant to this paragraph, the Borrower shall Cash Collateralize, an amount in
cash equal to the Letter of Credit Exposure as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such Cash
Collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (g) or (h) of Section 8.1.



52450492_8

--------------------------------------------------------------------------------




(j)    Any deposits used to Cash Collateralize Letter of Credit Exposure
pursuant to paragraph (i) of this Section shall be held by the Administrative
Agent as collateral for the payment and performance of the obligations of the
Borrower under this Agreement or, in the case of Cash Collateral deposited at
the termination of this Agreement or pursuant to paragraph (c) of this Section,
in an account with the Issuing Bank for its own account. The Administrative
Agent or Issuing Bank, as the case may be, shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent or
Issuing Bank, as the case may be, and at the Borrower’s risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in any such account
maintained by the Administrative Agent shall be applied by the Administrative
Agent to reimburse the Issuing Bank for unreimbursed Letter of Credit drawings
and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the Letter of Credit Exposure at
such time or, if the maturity of the Loans has been accelerated (but subject to
the consent of the Required Revolving Credit Lenders), be applied to satisfy
other obligations of the Borrower under this Agreement. The balance, if any, in
any such Cash Collateral account deposited by the Borrower pursuant to paragraph
(i) of this Section shall be returned to the Borrower: (i) following a
determination by the Administrative Agent or the Required Revolving Credit
Lenders (each in their sole discretion) that an Event of Default no longer
exists or (ii) if the maturity of the Loans has been accelerated, all Letters of
Credit shall have expired or been fully drawn upon, all Letter of Credit
Exposure shall have been reimbursed and all other Obligations shall have been
paid in full.
SECTION 3.6    FUNDING OF BORROWINGS. Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders;
provided that Swing Line Loans shall be made as provided in Section 2.4. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account maintained with
the Administrative Agent and designated by the Borrower in the applicable
Borrowing Request; provided that Revolving Loans made to finance the
reimbursement of a drawing under a Letter of Credit shall be remitted by the
Administrative Agent to the Issuing Bank.
SECTION 3.7    INTEREST ELECTIONS.
(a)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Rate Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Rate Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swing Line Borrowings, which may not be converted or continued.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election in writing by the time that a
Borrowing Request would be required under Section 2.3 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election.
(c)    Each Interest Election Request shall specify the following information in
compliance with Section 2.3:
(i)    the Borrowing to which such Interest Election Request applies (including
if such Borrowing is a Revolving Loan, a Term A-1 Loan, a Term A-2 Loan, a Term
A-3 Loan or, if applicable, an Incremental Term Loan) and, if different options
are being elected with respect to different portions thereof,



52450492_8

--------------------------------------------------------------------------------




the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing), each of which shall be subject to
the requirements set forth in Section 2.2(c) regarding minimum and multiple
amounts applicable to the continuation and conversion of Borrowings;
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Rate Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Rate Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Rate Borrowing but
does not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Appropriate Lender of the details thereof
and of such Appropriate Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Rate Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a Base Rate
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Rate Borrowing and (ii) unless repaid, each Eurodollar
Rate Borrowing shall be converted to a Base Rate Borrowing at the end of the
Interest Period applicable thereto.
SECTION 3.8    TERMINATION AND REDUCTION OF REVOLVING CREDIT COMMITMENTS.
(a)    Unless previously terminated, the Revolving Credit Commitments shall
terminate on the Revolving Credit Maturity Date.
(b)    The Borrower may at any time terminate, or from time to time reduce, the
Revolving Credit Commitments; provided that (A) each reduction of the Revolving
Credit Commitments shall be in an amount that is an integral multiple of
$500,000 and not less than $1,000,000 and (B) the Borrower shall not terminate
or reduce the Revolving Credit Commitments if, after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.10,
the sum of the Revolving Credit Exposures would exceed the Aggregate Revolving
Credit Commitments.
(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Credit Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable. Any such termination or
reduction shall be permanent and shall be made ratably among the Revolving
Credit Lenders in accordance with their respective Revolving Credit Commitments
thereto.



52450492_8

--------------------------------------------------------------------------------




SECTION 3.9    REPAYMENT OF LOANS; EVIDENCE OF DEBT.
(a)    The Borrower unconditionally promises to pay to the Administrative Agent
for the account of each Appropriate Lender the then unpaid principal amount of
each (i) Revolving Loan on the Revolving Credit Maturity Date, (ii) Term A-1
Loan on the Term A-1 Loan Maturity Date, (iii) Term A-2 Loan on the Term A-2
Loan Maturity Date and (iv) Term A-3 Loan on the Term A-3 Loan Maturity Date. In
addition, the Borrower unconditionally promises to pay to the Swing Line Lender
the then unpaid principal amount of each Swing Line Loan on the earliest to
occur of (i) the Swing Line Lender’s demand therefore, (ii) the date ten (10)
days after such Swing Line Loan is made and (iii) the Revolving Credit Maturity
Date.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Appropriate Lenders and each Appropriate
Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note having terms consistent with this Agreement. In such event, the Borrower
shall prepare, execute and deliver to such Lender promissory note(s) payable to
the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note(s) and interest thereon
shall at all times (including after assignment pursuant to Section 10.5) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if any promissory note is a registered note, to
such payee and its registered assigns).
SECTION 3.10    PREPAYMENT OF LOANS.
(a)    Optional.
(i)    Subject to Section 2.10(c) and the last sentence of paragraph (ii) of
this Section 2.10(a), the Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, without penalty or
premium (other than break funding payments pursuant to Section 3.3); provided
that prior notice of such prepayment is received by the Administrative Agent
(and, in the case of prepayment of a Swing Line Loan, the Swing Line Lender) in
accordance with paragraph (ii) of this Section 2.10(a).
(ii)    The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swing Line Loan, the Swing Line Lender) in writing of any
prepayment hereunder (i) in the case of prepayment of a Eurodollar Rate
Borrowing, not later than 10:00 a.m., three Business Days before the date of
prepayment, (ii) in the case of prepayment of a Base Rate Borrowing, not later
than 10:00 a.m., on the date of prepayment or (iii) in the case of prepayment of
a Swing Line Loan, not later than 11:00 a.m., on the date of prepayment. Each
such notice shall be irrevocable, shall specify the prepayment date and the
principal amount of such prepayment, whether the prepayment is of a Eurodollar
Rate Loan or a Base Rate Loan or combination thereof, and if a combination
thereof, the amount allocable to each and whether the prepayment is of the Term
A-1 Loan, the Term A-2 Loan, the Term A-3 Loan, an Incremental Term Loan, or a
combination thereof, and if a combination thereof, the amount allocable to each,
and, in the case of any written notice or



52450492_8

--------------------------------------------------------------------------------




confirmation, shall be signed by the Borrower in substantially the form of
Exhibit E attached hereto or such other form as may be approved by the
Administrative Agent. Promptly following receipt of any such notice relating to
a Borrowing, the Administrative Agent shall advise the Appropriate Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.2. Each prepayment of a Borrowing shall be
applied ratably to the applicable Loans (in respect of each Facility) included
in the prepaid Borrowing. Prepayments shall be accompanied by accrued interest
to the extent required by Section 2.12.
(b)    Mandatory. If for any reason the Revolving Credit Exposure of all of the
Lenders at any time exceeds the Aggregate Revolving Credit Commitments then in
effect, the Borrower shall immediately prepay Revolving Loans and/or Cash
Collateralize Letter of Credit Exposure in an aggregate amount equal to such
excess; provided that the Borrower shall not be required to Cash Collateralize
Letter of Credit Exposure pursuant to this Section 2.10(b) unless after the
prepayment in full of the Revolving Loans and Swing Line Loans the Revolving
Credit Exposure of all of the Lenders exceeds the Aggregate Revolving Credit
Commitments then in effect.
(c)    Call Premium. If the Borrower makes a voluntary prepayment of the Term
A-1 Loans and/or the Term A-2 Loans pursuant to this Section 2.10, the Borrower
shall pay to the Administrative Agent, for the ratable account of the applicable
Term Loan Lenders, a fee in an amount equal to:
(i)    3% of the principal amount of the applicable Term Loan so prepaid in the
case of a voluntary prepayment made on or prior to the first (1st) anniversary
of the Closing Date;
(ii)    2% of the principal amount of the applicable Term Loan so prepaid in the
case of a voluntary prepayment made on or prior to the second (2nd) anniversary
of the Closing Date; and
(iii)    1% of the principal amount of the applicable Term Loan so prepaid in
the case of a voluntary prepayment made on or prior to the third (3rd)
anniversary of the Closing Date.
SECTION 3.11    FEES.
(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Credit Lender in accordance with its Revolving Credit Applicable
Percentage, a non-refundable commitment fee (the “Commitment Fee(s)”) equal to
(i) the Applicable Rate times (ii) the actual daily amount by which the
Aggregate Revolving Credit Commitments exceed the sum of (A) the outstanding
principal amount of all Revolving Loans (for the avoidance of doubt, not
including Swing Line Loans) and (B) all Letter of Credit Exposure; provided
that, if such Revolving Credit Lender continues to have any outstanding Letter
of Credit Exposure after its Revolving Credit Commitment terminates (other than
Letter of Credit Exposure that is fully Cash Collateralized), then the
Commitment Fee shall continue to accrue on the daily amount of such Revolving
Credit Lender’s outstanding Letter of Credit Exposure from and including the
date on which its Revolving Credit Commitment terminates to but excluding the
date on which such Revolving Credit Lender ceases to have any outstanding Letter
of Credit Exposure (other than Letter of Credit Exposure that is fully Cash
Collateralized). Accrued Commitment Fees shall be payable in arrears on the last
Business Day of March, June, September and December of each year and on the date
on which the Revolving Credit Commitments terminate, commencing on the first
such date to occur after the date hereof; provided that any Commitment Fees
accruing after the date on which the Revolving Credit Commitments terminate
shall be payable on demand. All Commitment Fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Credit Lender a participation fee with respect to its
participations in Letters of Credit (the “Letter of Credit Fee”), which Letter
of Credit Fee shall accrue at the same Applicable Rate used to determine the
interest



52450492_8

--------------------------------------------------------------------------------




rate applicable to Eurodollar Rate Loans on the average daily amount of such
Revolving Credit Lender’s Letter of Credit Exposure during the period from and
including the Closing Date to but excluding the later of the date on which such
Lender’s Revolving Credit Commitment terminates and the date on which such
Revolving Credit Lender ceases to have any Letter of Credit Exposure, and (ii)
to the Issuing Bank with respect to each Letter of Credit, a fronting fee of
0.125% of the maximum amount of Letter of Credit Exposure under such Letter of
Credit, as well as the Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Letter of Credit Fees accrued shall be payable on the
last Business Day of March, June, September and December of each year,
commencing on the first such date to occur after the Closing Date; provided that
all such fees shall be payable on the date on which the Revolving Credit
Commitments terminate and any such fees accruing after the date on which the
Revolving Credit Commitments terminate shall be payable on demand. Fronting fees
shall be paid on the date of the issuance, amendment (if the maximum amount of
Letter of Credit Exposure is increased by such amendment), renewal or extension
of the applicable Letter of Credit. Any other fees payable to the Issuing Bank
pursuant to this paragraph shall be payable on demand. All Letter of Credit Fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day). Notwithstanding anything to the contrary contained herein, upon the
request of the Required Revolving Credit Lenders, while any Event of Default
exists, all Letter of Credit Fees shall accrue at a rate equal to the Applicable
Rate plus 2.0% per annum.
(c)    (i)    On the Closing Date, the Borrower agrees to pay to the
Administrative Agent, for its own account, the fees payable in the amounts as
separately agreed between the Borrower and Wells Fargo Securities.
(ii)    On the First Amendment Effective Date, the Borrower agrees to pay to the
fees payable to the Term A-3 Arrangers and/or the Administrative Agent, in each
case as applicable, such fees as shall have been separately agreed upon in
writing in the amounts and at the times so specified.
(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.
SECTION 3.12    INTEREST.
(a)    The Loans comprising each Base Rate Borrowing (including each Swing Line
Loan) shall bear interest at the Base Rate plus the Applicable Rate.
(b)    The Loans comprising each Eurodollar Rate Borrowing shall bear interest
at the Eurodollar Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.
(c)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Credit Commitments; provided that (i) in the event
of any repayment or prepayment of any Loan (other than a prepayment of a Base
Rate Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (ii) in the event of any conversion of any
Eurodollar Rate Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
(d)    Notwithstanding the foregoing (i) immediately upon the occurrence and
during the continuance of an Event of Default under Section 8.1(a), (g) or (h),
or (ii) at the election of the Required Lenders, upon the occurrence and during
the continuance of any other Event of Default, (A) all outstanding Eurodollar
Rate Loans shall bear interest at a rate per annum of two percent (2%) in excess
of the rate (including the Applicable Rate) then applicable to Eurodollar Rate
Loans until the end of the applicable Interest Period and thereafter at a rate
equal to two percent (2%) in excess of the rate (including the Applicable Rate)
then applicable to Base Rate Loans, (B) all outstanding Base Rate Loans and
other Obligations arising



52450492_8

--------------------------------------------------------------------------------




hereunder or under any other Loan Document shall bear interest at a rate per
annum equal to two percent (2%) in excess of the rate (including the Applicable
Rate) then applicable to Base Rate Loans or such other Obligations arising
hereunder or under any other Loan Document and (C) all accrued and unpaid
interest shall be due and payable on demand of the Administrative Agent
(collectively, the “Default Rate”). Interest shall continue to accrue on the
Obligations after the filing by or against the Borrower of any petition seeking
any relief in bankruptcy or under any Debtor Relief Law.
(e)    Interest on each Base Rate Loan shall be due and payable in arrears on
the last Business Day of each calendar quarter commencing June 29, 2012; and
interest on each Eurodollar Rate Loan shall be due and payable on the last day
of each Interest Period applicable thereto, and if such Interest Period extends
over three (3) months, at the end of each three (3) month interval during such
Interest Period (the “Interest Payment Date”). All computations of interest for
Base Rate Loans when the Base Rate is determined by the Prime Rate shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest provided hereunder shall be
made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365/366-day year).
(f)    If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason (other than solely
as a result of a Change in Law or change in GAAP that occurs after the date of
the delivery of the applicable Compliance Certificate and is applied
retroactively), the Borrower or the Lenders determine that (i) the Consolidated
Total Leverage Ratio as calculated by the Borrower as of any applicable date was
inaccurate and (ii) a proper calculation of the Consolidated Total Leverage
Ratio would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the Issuing Bank, as the case may
be, promptly on demand by the Administrative Agent (or, after the occurrence of
an actual or deemed entry of an order for relief with respect to the Borrower
under the Bankruptcy Code of the United States, automatically and without
further action by the Administrative Agent, any Lender or the Issuing Bank), an
amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period. This paragraph shall not limit the rights of the Administrative
Agent, any Lender or the Issuing Bank, as the case may be, otherwise available
hereunder, including, without limitation, rights under Section 2.12(c) and
Article VIII. The Borrower’s obligations under this paragraph shall survive the
termination of the Commitments and the repayment of all other Obligations
hereunder.
SECTION 3.13    ALTERNATE RATE OF INTEREST. If prior to the commencement of any
Interest Period for a Eurodollar Rate Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining Eurodollar Rate for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that the
Eurodollar Rate for such Interest Period does not and will not adequately and
fairly reflect the cost to such Lenders of making or maintaining Loans included
in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Rate Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Rate
Borrowing, such Borrowing shall be made as a Base Rate Borrowing.
SECTION 3.14    GUARANTIES. All Obligations of the Borrower to the
Administrative Agent or any Guaranteed Party shall be Guaranteed jointly and
severally by each Subsidiary of the Borrower (other



52450492_8

--------------------------------------------------------------------------------




than any Excluded Subsidiaries), as evidenced by and subject to the terms of
guaranties in form and substance satisfactory to the Administrative Agent;
provided that non-Wholly Owned Subsidiaries of the Borrower may be Limited
Guarantors to the extent permitted in Section 6.13(a)(ii). To the extent that
any Subsidiary is designated as an Excluded Subsidiary in accordance with the
definition of Excluded Subsidiary or the release of a Subsidiary is otherwise
approved by the Required Lenders in accordance with Section 10.1, the
Administrative Agent is authorized to execute and, promptly upon such
designation or approval shall, at the Borrower’s cost and expense, execute and
deliver a release of such Subsidiary from the Subsidiary Guaranty Agreement or
the Limited Guaranty Agreement, as applicable, on behalf of the Guaranteed
Parties.
SECTION 3.15    PAYMENTS GENERALLY; ADMINISTRATIVE AGENT’S CLAWBACK.
(a)    Payments Generally. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at its
Payment Office in Dollars and in immediately available funds not later than
11:00 a.m. on the date specified herein without setoff or counterclaim. The
Administrative Agent will promptly distribute to each Appropriate Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in respect of the applicable Facility in like funds as received by wire
transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 11:00 a.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
(b)    Funding by the Lenders; Presumption by the Administrative Agent. Unless
the Administrative Agent shall have received notice from an Appropriate Lender
prior to the proposed date of any borrowing hereunder that such Appropriate
Lender will not make available to the Administrative Agent such Appropriate
Lender’s share of such borrowing, the Administrative Agent may assume that such
Appropriate Lender has made such share available on such date in accordance with
Section 2.6 and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if an Appropriate Lender has not
in fact made its share of the applicable borrowing available to the
Administrative Agent, then the applicable Appropriate Lender and the Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of a payment to be made
by such Appropriate Lender, the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry
practice on interbank compensation and (ii) in the case of a payment to be made
by the Borrower, the interest rate applicable to Base Rate Loans. If the
Borrower and such Appropriate Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Appropriate Lender pays its share of the
applicable borrowing to the Administrative Agent, then the amount so paid shall
constitute such Appropriate Lender’s Loan included in such borrowing. Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against an Appropriate Lender that shall have failed to make such payment
to the Administrative Agent.
(c)    Payments by the Borrower; Presumptions by the Administrative Agent.
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Appropriate Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Appropriate Lenders or the
Issuing Bank, as the case may be, the amount due. In such event, if the Borrower
has not in fact made such payment, then each of the Appropriate Lenders or the
Issuing Bank, as



52450492_8

--------------------------------------------------------------------------------




the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Appropriate Lender or the Issuing
Bank, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry
practice on interbank compensation.
(d)    Obligations of Lenders Several. The obligations of the Appropriate
Lenders hereunder to make Loans, to fund participations in Letters of Credit and
Swing Line Loans and to make payments pursuant to Section 10.4(c) are several
and not joint. The failure of any Appropriate Lender to make any Loan, to fund
any such participation or to make any payment under Section 10.4(c) on any date
required hereunder shall not relieve any other Appropriate Lender of its
corresponding obligation to do so on such date, and no Appropriate Lender shall
be responsible for the failure of any other Appropriate Lender to so make its
Loan, to purchase its participation or to make its payment under Section
10.4(c).
SECTION 3.16    SHARING OF PAYMENT BY LENDERS. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other obligations
hereunder resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of its Loans and accrued interest thereon or other such
obligations greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them; provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this paragraph shall not be construed to apply to (x)
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
participations in drawings made under any Letter of Credit to any assignee or
participant, other than to the Borrower or any Subsidiary (as to which the
provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
SECTION 3.17    INCREASE IN COMMITMENTS.
(a)    Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent, the Borrower may from time to time during the period
of four (4) years following the Closing Date request:
(i)    one or more increases in the Aggregate Revolving Credit Commitments (any
such increased commitment, an “Incremental Revolving Credit Commitment”) to make
incremental revolving credit loans (any such increase, an “Incremental Revolving
Credit Increase”); or
(ii)    one or more incremental term loan commitments (any such incremental term
loan commitment, an “Incremental Term Loan Commitment” and, together with the
Incremental Revolving Credit



52450492_8

--------------------------------------------------------------------------------




Commitments, the “Incremental Loan Commitments”) to make incremental term loans
under the Term Loan Facilities (any such incremental term loan, an “Incremental
Term Loan”);
provided that: (A) the aggregate amount of all Incremental Loan Commitments
shall not (as of any date of incurrence thereof) exceed $130,000,000; (B) each
Incremental Revolving Credit Commitment shall be in a principal amount of not
less than $25,000,000; (C) each Incremental Term Loan Commitment (and the
Incremental Term Loans made thereunder) shall be in a principal amount not less
than $10,000,000; and (D) the Borrower may make in the aggregate a maximum of
three (3) requests for Incremental Loan Commitments (provided that at the time
of sending such notice, the Borrower (in consultation with the Administrative
Agent) shall specify the time period within which each Appropriate Lender is
requested to respond).
(b)    Lender Elections to Increase. Each Appropriate Lender requested by the
Borrower to increase its Commitment under the applicable Facility shall notify
the Administrative Agent within the time period specified by the Borrower (which
shall be a period acceptable to the Administrative Agent) whether or not it
agrees to increase its Commitment under the applicable Facility and, if so,
whether by an amount equal to, greater than, or less than its Applicable
Percentage in respect of the applicable Facility of such requested increase. Any
Lender not responding within such time period shall be deemed to have declined
to increase its Commitment under the applicable Facility.
(c)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower of the Lenders’ responses to each
request made hereunder. Whether or not necessary to achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent (and,
solely with respect to an Incremental Revolving Credit Increase, the Issuing
Bank and the Swing Line Lender (which approvals shall not be unreasonably
withheld)), the Borrower may also invite additional Eligible Assignees to become
Lenders under the applicable Facility pursuant to a joinder agreement in form
and substance satisfactory to the Administrative Agent and its counsel.
(d)    Effective Date and Allocations. The Administrative Agent and the Borrower
shall determine the effective date (each, an “Increase Effective Date”) and the
final allocation of each Incremental Revolving Credit Increase or Incremental
Term Loan, as applicable. The Administrative Agent shall promptly notify the
Borrower and the Appropriate Lenders of the final allocation of the Incremental
Revolving Credit Increase or the Incremental Term Loan, as applicable, and the
Increase Effective Date.
(e)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party:
(i)    certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase; and
(ii)    in the case of the Borrower, certifying that, before and after giving
effect to such increase and any Loans made concurrently therewith:
(A)    the representations and warranties contained in Article IV and the other
Loan Documents are true in all material respects on and as of the Increase
Effective Date, except (1) that if a qualifier relating to materiality, Material
Adverse Effect or a similar concept applies, such representation or warranty is
true in all respects, (2) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true in all
material respects as of such earlier date (unless a qualifier relating to
materiality, Material Adverse Effect or a similar concept applies, in which case
such representation or warranty is true in all respects), and (3) that for
purposes of this Section 2.17 the representations and warranties contained in
Section 4.5(a) shall be deemed to refer to the most recent statements furnished
pursuant to Section 6.1(a) and (b), respectively;



52450492_8

--------------------------------------------------------------------------------




(B)    the Borrower is in compliance, calculated on a Pro Forma Basis, with the
financial covenants contained in Section 6.12 hereof;
(C)    no Default exists;
(D)    except to the extent otherwise provided in this Section 2.17, each such
Incremental Term Loan and Incremental Revolving Credit Increase shall be on
identical terms and conditions as applicable to the existing relevant Facility;
provided that (A) the Applicable Rate with respect to such increase may differ
from the Applicable Rate prior to giving effect to such increase and (B) an
upfront fee may be paid to any Lender or Eligible Assignee (each, an
“Incremental Lender”) agreeing to provide an Incremental Term Loan or an
Incremental Revolving Credit Increase, as applicable;
(E)    in the case of an Incremental Term Loan:
(1)    such Incremental Term Loan will mature not earlier than 91 days after the
Term A-3 Loan Maturity Date; and
(2)    any Incremental Lender making any Incremental Term Loan shall be entitled
to the same voting rights as the existing Term Loan Lenders under the Initial
Term Loans and each Incremental Term Loan shall receive proceeds of prepayments
in accordance with Section 2.10;
(F)    in the case of an Incremental Revolving Credit Increase:
(1)    each Revolving Credit Lender increasing its Revolving Credit Commitment
pursuant to this Section 2.17 shall make available to the Administrative Agent
on the Increase Effective Date such amounts in immediately available funds as
the Administrative Agent shall determine, for the benefit of the other Revolving
Credit Lenders, to be required in order to keep the outstanding Revolving Loans
ratable with any revised Revolving Credit Applicable Percentages in respect of
the Revolving Credit Facility arising from any nonratable increase in the
Revolving Credit Commitments under this Section;
(2)    to the extent that any Revolving Credit Lender’s Revolving Loans are
reduced as a result of the increase in the Revolving Credit Commitments, the
Borrower shall be deemed to have repaid and reborrowed all such Revolving Loans
outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.3); and
(3)    any Incremental Lender with an Incremental Revolving Credit Increase
shall be entitled to the same voting rights as the existing Revolving Credit
Lenders under the Revolving Credit Facility and any Borrowings made in
connection with each Incremental Revolving Credit Increase shall receive
proceeds of prepayments on the same basis as the other Revolving Loans made
hereunder.
(f)    The Incremental Term Loans shall be deemed to be Term Loans; provided
that each such Incremental Term Loan shall be designated as a separate tranche
of the Term Loans for all purposes of this Agreement.



52450492_8

--------------------------------------------------------------------------------




(g)    On any Increase Effective Date on which any Incremental Term Loan
Commitment becomes effective, subject to the foregoing terms and conditions,
each Incremental Lender with an Incremental Term Loan Commitment shall make, or
be obligated to make, an Incremental Term Loan to the Borrower in an amount
equal to its Incremental Term Loan Commitment and shall become a Term Loan
Lender hereunder with respect to such Incremental Term Loan Commitment and the
Incremental Term Loan made pursuant thereto.
(h)    On any Increase Effective Date on which any Incremental Revolving Credit
Increase becomes effective, subject to the foregoing terms and conditions, each
Incremental Lender with an Incremental Revolving Credit Commitment shall become
a Revolving Credit Lender hereunder with respect to such Incremental Revolving
Credit Commitment.
(i)    The Incremental Lenders shall be included in any determination of the
Required Lenders or Required Revolving Credit Lenders, as applicable, and the
Incremental Lenders will not constitute a separate voting class for any purposes
under this Agreement.
(j)    Each party hereto hereby irrevocably authorizes the Administrative Agent
on its behalf, and without further consent, to enter into amendments or
modifications to this Agreement or any of the other Loan Documents or to enter
into additional Loan Documents that are reasonably necessary or appropriate in
order to effectuate any Incremental Term Loan and any Incremental Revolving
Credit Increase on the applicable Increase Effective Date.
(k)    Conflicting Provisions. This Section 2.17 shall supersede any provisions
in Section 2.16 or 10.1 to the contrary.
SECTION 3.18    EXTENSION OF THE REVOLVING CREDIT MATURITY DATE. The Borrower
shall have the right, exercisable one time, to extend the date set forth in
clause (a) of the definition of “Revolving Credit Maturity Date” by one year.
The Borrower may exercise such right only by executing and delivering to the
Administrative Agent at least 30 days but not more than 90 days prior to the
date set forth in clause (a) of the definition of “Revolving Credit Maturity
Date”, a written request for such extension (an “Extension Request”). The
Administrative Agent shall notify the Revolving Credit Lenders if it receives an
Extension Request promptly upon receipt thereof. Subject to satisfaction of the
following conditions, the date set forth in clause (a) of the definition of
“Revolving Credit Maturity Date” shall be extended for one year:
(a)    the receipt by the Administrative Agent of the Extension Request;
(b)    the receipt by the Administrative Agent, for the account of each
Revolving Credit Lender, a fee equal to 0.1% of the amount of such Revolving
Credit Lender’s Revolving Credit Commitment (whether or not utilized);
(c)    the receipt by the Administrative Agent of a certificate of each Loan
Party dated as of the effective date of the Extension Request (in sufficient
copies for each Revolving Credit Lender) signed by a Responsible Officer of such
Loan Party: (i) certifying that, immediately prior to such extension and
immediately after giving effect thereto, (A) no Default or Event of Default
shall exist and (B) the representations and warranties contained in Article IV
and the other Loan Documents are true in all material respects on and as of the
effective date of the Extension Request, except (1) that if a qualifier relating
to materiality, Material Adverse Effect or a similar concept applies, such
representation or warranty is true in all respects and (2) to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true in all material respects as of such earlier date
(unless a qualifier relating to materiality, Material Adverse Effect or a
similar concept applies, in which case such representation or warranty is true
in all respects) and (ii) certifying and attaching the resolutions adopted by
such Loan Party approving or consenting to such Extension.
At any time prior to the effectiveness of any such extension, upon the
Administrative Agent’s request, the Loan Parties shall deliver to the
Administrative Agent a certificate signed by a Responsible Officer of such Loan
Party certifying the matters referred to in the immediately preceding clause
(c)(i).



52450492_8

--------------------------------------------------------------------------------




SECTION 3.19    CASH COLLATERAL. At any time that there shall exist a Defaulting
Lender, within one (1) Business Day following the written request of the
Administrative Agent, the Issuing Bank or the Swing Line Lender (with a copy to
the Administrative Agent), the Borrower shall Cash Collateralize the Fronting
Exposure of the Issuing Bank and/or the Swing Line Lender, as applicable, with
respect to such Defaulting Lender (determined after giving effect to Section
2.20(a)(iv) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the Minimum Collateral Amount.
(a)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Bank and the Swing Line
Lender, and agrees to maintain, a first priority security interest in all such
Cash Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of Letter of Credit Exposure and Swing Line Loans, to
be applied pursuant to subsection (b) below. If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent, the Issuing Bank and the Swing Line
Lender as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Borrower will, promptly upon demand
by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).
(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.19 or Section 2.20 in
respect of Letters of Credit and Swing Line Loans shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of Letter of Credit Exposure and Swing Line Loans (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of the Issuing Bank and/or the
Swing Line Lender, as applicable, shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.19 following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (ii) the determination by the
Administrative Agent, the Issuing Bank and the Swing Line Lender that there
exists excess Cash Collateral; provided that, subject to Section 2.20, the
Person providing Cash Collateral, the Issuing Bank and the Swing Line Lender may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations.
SECTION 3.20    DEFAULTING LENDERS.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.3 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank or the Swing Line Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Bank and the Swing Line Lender with respect to such



52450492_8

--------------------------------------------------------------------------------




Defaulting Lender in accordance with Section 2.19; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan or funded participation in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Administrative Agent; fifth, if so determined by the Administrative Agent
and the Borrower, to be held in a deposit account and released pro rata in order
to (A) satisfy such Defaulting Lender’s potential future funding obligations
with respect to Loans and funded participations under this Agreement and (B)
Cash Collateralize the Issuing Bank’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit and Swing Line
Loans issued under this Agreement, in accordance with Section 2.19; sixth, to
the payment of any amounts owing to the Lenders, the Issuing Bank or the Swing
Line Lender as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, the Issuing Bank or the Swing Line Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (1)
such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swing Line Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit or Swing Line Loans were issued at a
time when the conditions set forth in Section 5.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded participations
in Letters of Credit or Swing Line Loans owed to, all Non-Defaulting Lenders on
a pro rata basis prior to being applied to the payment of any Loans of, or
funded participations in Letters of Credit or Swing Line Loans owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letter of Credit Exposure and Swing Line Loans are held by the
Lenders pro rata in accordance with the Revolving Credit Commitments under the
applicable Revolving Credit Facility without giving effect to Section
2.20(a)(iv). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.20(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
(iii)    Certain Fees.
(G)    No Defaulting Lender shall be entitled to receive any Commitment Fee
pursuant to Section 2.11(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).
(H)    Each Defaulting Lender shall be entitled to receive any Letter of Credit
Fee pursuant to Section 2.11(b) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Credit
Applicable Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 2.19.
(I)    With respect to any Commitment Fee or any Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (1) or (2)
above, the Borrower shall (A) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in Letter of Credit Exposure or Swing Line
Loans that has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (B) pay to the Issuing Bank and the Swing Line Lender,



52450492_8

--------------------------------------------------------------------------------




as applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to the Issuing Bank’s or Swing Line Lender’s
Fronting Exposure to such Defaulting Lender, and (C) not be required to pay the
remaining amount of any such fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letter of Credit Exposure and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Credit Applicable Percentages
(calculated without regard to such Defaulting Lender’s Revolving Credit
Commitment) but only to the extent that (x) the conditions set forth in Section
5.2 are satisfied at the time of such reallocation (and, unless the Borrower
shall have otherwise notified the Administrative Agent at such time, the
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under Applicable Law, (x) first, repay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the Issuing Bank’s Fronting Exposure in accordance with the
procedures set forth in Section 2.19.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Issuing Bank and the Swing Line Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held pro rata by the Lenders in accordance with their Revolving
Credit Commitments (without giving effect to Section 2.20(a)(iv), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
(c)    New Letters of Credit. So long as any Lender is a Defaulting Lender, the
Issuing Bank shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.
ARTICLE IV    
YIELD PROTECTION
SECTION 4.1    INCREASED COSTS.
(g)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit



52450492_8

--------------------------------------------------------------------------------




extended or participated in by, any Lender (except any reserve requirement
reflected in the Eurodollar Rate) or the Issuing Bank;
(ii)    subject any Lender or the Issuing Bank to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the Issuing Bank in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.2 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or the Issuing Bank); or
(iii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender or the Issuing Bank, the
Borrower shall pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.
(h)    Capital Requirements. If any Lender or the Issuing Bank determines that
any Change in Law affecting such Lender or the Issuing Bank or any lending
office of such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement, the Revolving Credit
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy), then from time to time the Borrower shall pay
to such Lender or the Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or the Issuing Bank or such Lender’s
or the Issuing Bank’s holding company for any such reduction suffered.
(i)    Certificates for Reimbursement. A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
(j)    Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than six months prior to the date that such
Lender or the Issuing Bank, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Bank’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).



52450492_8

--------------------------------------------------------------------------------




SECTION 4.2    TAXES.
(g)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if the Borrower shall be required by
Applicable Law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, each
Lender or the Issuing Bank, as the case may be, receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make such deductions and (iii) the Borrower shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
Applicable Law.
(h)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.
(i)    Reimbursement by the Borrower. The Borrower shall reimburse the
Administrative Agent, each Lender and the Issuing Bank, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
arising from any payment made hereunder or under any other Loan Document or from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent, such Lender or the Issuing Bank, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the Issuing Bank (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Bank, shall be conclusive absent manifest error.
(j)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority
required by this Section 3.2, the Borrower shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.
(k)    Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by Applicable Law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by Applicable Law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States of America, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:



52450492_8

--------------------------------------------------------------------------------




(i)    duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party;
(ii)    duly completed copies of Internal Revenue Service Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN; or
(iv)    any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.
(l)    Treatment of Certain Refunds. If the Administrative Agent, a Lender or
the Issuing Bank determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been reimbursed by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower shall, upon
the request of the Administrative Agent, such Lender or the Issuing Bank, repay
the amount paid over to the Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent, such Lender or the Issuing Bank in the event the Administrative Agent,
such Lender or the Issuing Bank is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent, any Lender or the Issuing Bank to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
SECTION 4.3    BREAK FUNDING PAYMENTS. In the event of (a) the payment of any
principal of any Eurodollar Rate Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Rate Loan other than on the last day of the
Interest Period applicable thereto, or (c) the failure to borrow, convert,
continue or prepay any Eurodollar Rate Loan on the date specified in any notice
delivered pursuant hereto, then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such event
(including any loss or expense arising from the liquidation or redeployment of
funds obtained by it to maintain such Eurodollar Rate Loan or from fees payable
to terminate the deposits from which such funds were obtained), together with
any administrative charges charged by such Lender in connection with the
foregoing. For the purposes of calculating amounts payable under this Section,
each Lender shall be deemed to have funded each Eurodollar Rate Loan made by it
by a matching deposit or other borrowing in the London interbank Eurodollar
market for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded. A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.



52450492_8

--------------------------------------------------------------------------------




SECTION 4.4    SURVIVAL. All of the Borrower’s obligations under this Article
III shall survive the termination of the Commitments and the repayment of all
Obligations hereunder.
ARTICLE V    
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
SECTION 5.1    EXISTENCE, QUALIFICATION AND POWER. Each Loan Party (a) is duly
organized or formed and validly existing under the Applicable Law of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own its assets and carry on its business and (ii) execute,
deliver, and perform its obligations under the Loan Documents to which it is a
party and consummate the transactions contemplated hereby or thereby, and (c) is
duly qualified and is licensed and in good standing under the Applicable Law of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or licenses, except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.
SECTION 5.2    AUTHORIZATION; NO CONTRAVENTION. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, (i) any
Contractual Obligation to which such Person is a party or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.
SECTION 5.3    GOVERNMENTAL AUTHORIZATION; CONSENTS. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement, any other Loan Document or the
consummation of the transactions contemplated hereby or thereby.
SECTION 5.4    BINDING EFFECT. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as enforceability may be
limited by bankruptcy laws and general principles of equity.
SECTION 5.5    FINANCIAL STATEMENTS; NO MATERIAL ADVERSE EFFECT.
(f)    The Borrower has heretofore furnished to the Lenders (i) the Audited
Financial Statements and (ii) its consolidated balance sheet and statements of
income, stockholders equity and cash flows as of and for the fiscal quarter and
the portion of the fiscal year ended December 31, 2012, certified by a
Responsible Officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to normal year-end adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.



52450492_8

--------------------------------------------------------------------------------




(g)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
SECTION 5.6    LITIGATION. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Subsidiaries or against any
of their properties or revenues that (a) purport to affect or pertain to this
Agreement, any other Loan Document or the transactions contemplated hereby or
thereby, or (b) either individually or in the aggregate, if determined
adversely, could reasonably be expected to have a Material Adverse Effect (after
the application of any proceeds of insurance as to which the insurance carrier
has been notified of the potential claim and does not dispute the coverage of
such payment).
SECTION 5.7    NO DEFAULT. Neither the Borrower nor any Subsidiary is in default
under or with respect to any Contractual Obligation that could either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
SECTION 5.8    OWNERSHIP OF PROPERTY; LIENS. The Borrower and each Subsidiary
has good and marketable title in fee simple to, or valid leasehold interests in,
all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of the
Borrower and its Subsidiaries is subject to no Liens, other than Permitted
Liens.
SECTION 5.9    ENVIRONMENTAL COMPLIANCE. There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Borrower,
overtly threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of its Subsidiaries or
against any of their properties or revenues that allege any material
Environmental Liability that could reasonably be expected to have a Material
Adverse Effect.
SECTION 5.10    INSURANCE. The properties of the Borrower and its Subsidiaries
(or, in the case of real property, equipment or other personal property leased
to others, their respective lessees) are insured with financially sound and
reputable insurance companies not Affiliates of the Borrower, in such amounts,
after giving effect to any self-insurance compatible with the following
standards, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Subsidiary operates.
SECTION 5.11    TAXES. The Borrower and its Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect.
SECTION 5.12    ERISA COMPLIANCE.
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
which is intended to be a qualified plan under Section 401(a) of the Code as
currently in effect has been determined by the Internal Revenue Service to be
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal



52450492_8

--------------------------------------------------------------------------------




Revenue Service to be exempt from federal income tax under Section 501(a) of the
Code. To the best knowledge of the Borrower, nothing has occurred that would
prevent or cause the loss of such tax-qualified status.
(b)    There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(c)    (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Borrower
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.
(d)    Neither the Borrower nor any ERISA Affiliate maintains or contributes to,
or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than those listed on Schedule 4.12(d)
hereto.
SECTION 5.13    SUBSIDIARIES. As of the First Amendment Effective Date, the
Borrower has no Subsidiaries other than those specifically disclosed on Schedule
4.13.
SECTION 5.14    DISCLOSURE. The Borrower has disclosed to the Administrative
Agent and the Lenders all agreements, instruments and corporate or other
restrictions to which it or any of its Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of any Loan Party in connection with any Loan Document to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby or thereby and the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.
SECTION 5.15    COMPLIANCE WITH LAWS. The Borrower and each Subsidiary is in
compliance in all material respects with the requirements of all Applicable Laws
(including, without limitation, as applicable, all Healthcare Laws) and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.



52450492_8

--------------------------------------------------------------------------------




SECTION 5.16    MARGIN REGULATIONS; INVESTMENT COMPANY ACT; ETC.
(d)    None of the proceeds of any Loan or Letter of Credit issued hereunder
will be used, directly or indirectly, for the purpose of (i) purchasing or
carrying any margin stock, (ii) reducing or retiring any Indebtedness which was
originally incurred to purchase or carry margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System) or
(iii) any other purpose which violates or which would be inconsistent with
Regulation U (12 CFR Part 221) or Regulation X (12 CFR Part 224) of the Board of
Governors of the Federal Reserve System. Without limitation of the foregoing, at
no time shall more than 25% of the value of the assets of the Borrower and its
Subsidiaries on a consolidated basis consist of margin stock.
(e)    Neither the Borrower nor any Subsidiary is (i) an “investment company”, a
company “controlled” by an “investment company,” or an “investment advisor,” in
each case as defined in, or subject to regulation under, the Investment Company
Act of 1940, as amended, or (ii) otherwise subject to any other regulatory
scheme limiting its ability to incur debt under this Agreement or the other Loan
Documents.
SECTION 5.17    SOLVENCY. Each Loan Party is Solvent after giving effect to the
transactions contemplated hereby.
SECTION 5.18    PERMITS, FRANCHISES. The Borrower and each Subsidiary possesses,
and will hereafter possess, all permits, consents, approvals, franchises and
licenses required and rights to all trademarks, trade names, patents, and
fictitious names, if any, necessary to or used in the course of business granted
to it and enable it to conduct the business in which it is now engaged in
compliance with Applicable Law, without known conflict with any trademark, trade
names, patents or other proprietary right of any Person where the failure to
possess such asset could reasonably be expected to have a Material Adverse
Effect.
SECTION 5.19    MATERIAL AGREEMENTS. There is no existing default or event of
default (after the expiration of any applicable grace or cure period) by any
Loan Party under any Material Agreement, which might reasonably be expected to
give rise to a Material Adverse Effect.
SECTION 5.20    REIT STATUS. The Borrower: (a) is a REIT, (b) has not revoked
its election to be a REIT, (c) has not engaged in any “prohibited transactions”
as defined in Section 856(b)(6)(iii) of the Internal Revenue Code (or any
successor provision thereto), and (d) for its current “tax year” as defined in
the Internal Revenue Code is and for all prior tax years subsequent to its
election to be a REIT has been entitled to a dividends paid deduction which
meets the requirements of Section 857 of the Internal Revenue Code.
SECTION 5.21    LEASE PROPERTY.
(a)    As of the First Amendment Effective Date, Schedule 4.21(a) is a correct
and complete list of each Lease Property of the Borrower and its Subsidiaries.
(b)    As of the First Amendment Effective Date, Schedule 4.21(b) is a correct
and complete list of each Unencumbered Lease Property with respect to any Loan
Party.
(c)    Each of the properties included by the Borrower in the calculation of
Aggregate Total Fixed Asset Value satisfies all of the requirements contained in
the definition of Lease Property. Each of the properties included by the
Borrower in the calculation of Aggregate Unencumbered Fixed Asset Value
satisfies all of the requirements contained in the definition of Unencumbered
Lease Property.
SECTION 5.22    OFAC. No Loan Party nor any of its Subsidiaries (i) is an
“enemy” or an “ally of the enemy” within the meaning of Section 2 of the Trading
with the Enemy Act of the United States (50 U.S.C. App. §§ 1 et seq.), as
amended, (ii) is in violation of (A) the Trading with the Enemy Act, as amended,



52450492_8

--------------------------------------------------------------------------------




(B) any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (C) the PATRIOT Act or (iii)
is a Sanctioned Person. No part of the proceeds of any Loan or Letter of Credit
hereunder will be used directly or indirectly to fund any operations in, finance
any investments or activities in or make any payments to, a Sanctioned Person or
a Sanctioned Country.
SECTION 5.23    INTELLECTUAL PROPERTY MATTERS. Each Loan Party and each
Subsidiary thereof owns or possesses rights to use all material franchises,
licenses, copyrights, copyright applications, patents, patent rights or
licenses, patent applications, trademarks, trademark rights, service mark,
service mark rights, trade names, trade name rights, copyrights and other rights
with respect to the foregoing which are reasonably necessary to conduct its
business. No event has occurred which permits, or after notice or lapse of time
or both would permit, the revocation or termination of any such rights, and no
Loan Party nor any Subsidiary thereof is liable to any Person for infringement
under Applicable Law with respect to any such rights as a result of its business
operations.
SECTION 5.24    EMPLOYEE RELATIONS. No Loan Party or any Subsidiary thereof is
party to any collective bargaining agreement or has any labor union been
recognized as the representative of its employees. The Borrower knows of no
pending, threatened or contemplated strikes, work stoppage or other collective
labor disputes involving its employees or those of its Subsidiaries.
SECTION 5.25    BURDENSOME PROVISIONS. The Loan Parties and their respective
Subsidiaries do not presently anticipate that future expenditures needed to meet
the provisions of any statutes, orders, rules or regulations of a Governmental
Authority will be so burdensome as to have a Material Adverse Effect. No
Subsidiary is party to any agreement or instrument or otherwise subject to any
restriction or encumbrance that restricts or limits its ability to make dividend
payments or other distributions in respect of its Equity Interests to the
Borrower or any Subsidiary or to transfer any of its assets or properties to the
Borrower or any other Subsidiary in each case other than existing under or by
reason of the Loan Documents or Applicable Law.
ARTICLE VI    
CONDITIONS
SECTION 6.1    [RESERVED].
SECTION 6.2    CONDITIONS OF EACH LOAN OR LETTER OF CREDIT. The obligation of
each Lender and the Issuing Bank to make each Loan or issue any Letter of Credit
requested by the Borrower hereunder shall be subject to the fulfillment of each
of the following conditions:
(k)    Continuation of Representations and Warranties. The representations and
warranties contained herein and in each of the other Loan Documents shall be
true in all material respects (except to the extent any such representation and
warranty is qualified by materiality or reference to Material Adverse Effect, in
which case such representation and warranty shall be true, correct and complete
in all respects) on and as of the date of the signing of this Agreement and on
the date such Loan is made or such Letter of Credit is issued, with the same
effect as though such representations and warranties had been made on and as of
each such date, except that for purposes of this Section 5.2(a), the
representations and warranties contained in Section 4.5(a) shall be deemed to
refer to the most recent statements furnished pursuant to Sections 6.1(a) and
(b), respectively. The making of each Loan and issuance of each Letter of Credit
shall be deemed to constitute a representation and warranty by the Borrower on
the date thereof as to the matters specified in this Section 5.2(a).



52450492_8

--------------------------------------------------------------------------------




(l)    No Existing Default. No Default or Event of Default shall have occurred
and be continuing on the date such Loan is made or such Letter of Credit is
issued.
(m)    Notices. The Administrative Agent shall have received a Borrowing Request
or Interest Election Request, as applicable, from the Borrower in accordance
with Section 2.3(a) or Section 2.7, as applicable.
(n)    Documentation. The Administrative Agent shall have received such other
documents, certificates, information or legal opinions as it may reasonably
request, all in form and substance satisfactory to the Administrative Agent and
the Required Lenders, in connection with such Loan or Letter of Credit.
ARTICLE VII    
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding (other than any Letter of Credit as to which the Borrower has
made arrangements satisfactory to the Issuing Bank to Cash Collateralize such
Letter of Credit), the Borrower shall, and shall (except in the case of the
covenants set forth in Sections 6.1, 6.2, 6.3, 6.11 and 6.16) cause each
Subsidiary to, unless otherwise consented to by the Required Lenders:
SECTION 7.1    FINANCIAL STATEMENTS; BUDGET. Deliver to the Administrative Agent
a sufficient number of copies for delivery by the Administrative Agent to each
Lender, of the following, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:
(o)    as soon as available, but in any event within 120 days after the end of
each fiscal year of the Borrower, a consolidated and, if requested by the
Administrative Agent, consolidating, balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated and
consolidating statements of income or operations, retained earnings and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, and, in the case of such consolidated statements, audited
and accompanied by a report and opinion of BDO USA, LLP or another independent
certified public accountant reasonably acceptable to the Required Lenders, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any qualification or exception
and accompanied by a certificate of the chief executive officer, chief financial
officer or chief accounting officer of the Borrower stating that no Event of
Default was discovered or occurred during the examination of the Borrower;
(p)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated and consolidating statements
of income or operations and retained earnings for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting the financial condition, results of operations and
shareholders’ equity of the Borrower and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes;
(q)    as soon as available, but in any event not later than the last Business
Day of each fiscal year of the Borrower, a budget of the Borrower and its
Subsidiaries on a consolidated basis consisting of a consolidated statement of
income, statement of cash flows and consolidated balance sheet for the upcoming
fiscal year; and
(r)    simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, consolidating statements of income (or
operations) and cash flow and consolidating balance



52450492_8

--------------------------------------------------------------------------------




sheets prepared by management of the Borrower reflecting the assets, liabilities
and results of operations of such non-Wholly Owned Subsidiaries.
SECTION 7.2    CERTIFICATES; OTHER INFORMATION. Deliver to the Administrative
Agent a sufficient number of copies for delivery to each Lender, of the
following, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.1(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower;
(b)    promptly after any request by the Administrative Agent or any Lender,
copies of any audit reports, management letters or recommendations submitted to
the board of directors (or the audit committee of the board of directors) of the
Borrower by independent accountants in connection with the accounts or books of
the Borrower or any Subsidiary, or any audit of any of them;
(c)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the Securities and Exchange Commission under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto; and
(d)    promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent may from time to time
reasonably request.
SECTION 7.3    NOTICES. Promptly notify the Administrative Agent and each
Lender:
(h)    of the existence of any Default;
(i)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary; (ii)
any dispute, litigation, investigation, proceeding or suspension between the
Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;
(j)    the occurrence of any ERISA Event;
(k)    any material development in connection with the OTAG Investigation
(including, without limitation, delivery of documentation relating to the
settlement thereof); and
(l)    of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action (if any) the Borrower has taken and
proposes to take with respect thereto. Each notice pursuant to Section 6.3(a)
shall describe with particularity any and all provisions of this Agreement and
any other Loan Document that have been breached.
SECTION 7.4    PAYMENT OF OBLIGATIONS. Pay and discharge prior to delinquency
all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Subsidiary; (b) all lawful claims
which, if unpaid, would by law become a Lien upon its property (other than
Permitted Liens); and (c) all Material Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness.



52450492_8

--------------------------------------------------------------------------------




SECTION 7.5    PRESERVATION OF EXISTENCE, ETC. (a) Preserve, renew and maintain
in full force and effect its legal existence and good standing (or the local
equivalent) under the laws of the jurisdiction of its organization, except (x)
in a transaction permitted by Section 7.4 or 7.5 or (y) in the case of good
standing (or the local equivalent), to the extent the failure to do so could not
reasonably be expected to have a Material Adverse Effect; (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, if any, the non-preservation
of which could reasonably be expected to have a Material Adverse Effect.
SECTION 7.6    MAINTENANCE OF PROPERTIES. (a) Maintain, preserve and protect
(or, in the case of properties and equipment leased to others, cause its lessees
to) all of its material properties and equipment necessary in the operation of
its business in good working order and condition, ordinary wear and tear
excepted; (b) make all necessary repairs thereto and renewals and replacements
thereof except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.
SECTION 7.7    MAINTENANCE OF INSURANCE. Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, (or, in the case
of real property, equipment or other personal property leased to others, cause
its lessees to maintain) insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts
(after giving effect to any self-insurance compatible with the following
standards) as are customarily carried under similar circumstances by such other
Persons.
SECTION 7.8    COMPLIANCE WITH LAW. Comply in all material respects with the
requirements of all Applicable Law (including, without limitation, as
applicable, all Healthcare Laws), and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
SECTION 7.9    BOOKS AND RECORDS. (a) Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower or such Subsidiary, as the
case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.
SECTION 7.10    INSPECTION RIGHTS. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the expense of the Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided, however, that (i) when no
Default exists, only one such inspection shall be done at the expense of the
Borrower per calendar year, and (ii) when a Default exists the Administrative
Agent or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours, as often as may be desired, with reasonable
advance notice to the Borrower.



52450492_8

--------------------------------------------------------------------------------




SECTION 7.11    USE OF PROCEEDS. Use the proceeds of Loans and the drawings made
under the Letters of Credit (a) to finance the payment of certain fees and
expenses incurred in connection with this Agreement and (b) for general
corporate purposes (including (i) working capital, (ii) the Holiday Acquisition
and (iii) other permitted Investments) not in contravention of Section 7.8, any
law or any other provision of this Agreement or any other Loan Document.
SECTION 7.12    FINANCIAL COVENANTS.
(b)    Maximum Consolidated Total Leverage Ratio. Maintain at all times a
Consolidated Total Leverage Ratio not greater than 0.50 to 1.00.
(c)    Minimum Consolidated Fixed Charge Coverage Ratio. Maintain at all times
after December 31, 2013, a Consolidated Fixed Charge Coverage Ratio of not less
than 2.00 to 1.00.
(d)    Minimum Consolidated Tangible Net Worth. Maintain at all times a
Consolidated Tangible Net Worth of at least (i) $650,000,000 plus (ii)
eighty-five percent (85%) of the net cash proceeds from any equity offering
conducted on or after the First Amendment Effective Date.
(e)    Minimum Consolidated Unencumbered Fixed Asset Coverage Ratio. Maintain a
Consolidated Unencumbered Fixed Asset Coverage Ratio at all times of not less
than 1.67 to 1.00
SECTION 7.13    NEW SUBSIDIARIES. As soon as practicable but in any event within
10 Business Days following, (i) in the case of clause (a) and (b), (A) the
acquisition or creation of any Subsidiary (other than any Excluded
Subsidiary) or (B) pursuant to the requirements of the definition of Excluded
Subsidiary, any Subsidiary which was an Excluded Subsidiary no longer meeting
the requirements of an Excluded Subsidiary and (ii) in the case of clause (c),
the Administrative Agent’s request therefor, cause to be delivered to the
Administrative Agent each of the following:
(l)    (1) with respect to any non-Wholly Owned Subsidiary, a Limited Guaranty
Agreement or, if applicable, a Limited Guaranty Joinder Agreement or (ii) with
respect to any Wholly Owned Subsidiary, a Subsidiary Guaranty Joinder Agreement,
in each case executed and delivered by such Subsidiary;
(m)    current copies of the Organization Documents of such Subsidiary and
resolutions of the board of directors, or equivalent governing body, of such
Subsidiary, together with such other documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing (or the local equivalent) of such
Subsidiary, the authorization of the transactions contemplated by the Loan
Documents and any other legal matters relating to such Subsidiary, the Loan
Documents or the transactions contemplated thereby; and
(n)    to the extent requested by the Administrative Agent, an opinion of
counsel to such Subsidiary, addressed to the Administrative Agent and the
Lenders, in form and substance reasonably acceptable to the Administrative
Agent.
SECTION 7.14    COMPLIANCE WITH AGREEMENTS. Comply in all respects with each
term, condition and provision of all leases, agreements and other instruments
entered into in the conduct of its business including, without limitation, any
Material Agreement, except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect.
SECTION 7.15    FURTHER ASSURANCES. At the Borrower’s cost and expense, upon
request of the Administrative Agent, duly execute and deliver or cause to be
duly executed and delivered, to the Administrative Agent such further
instruments, documents and certificates, and do and cause to be done such
further acts that may be reasonably necessary or advisable in the reasonable
opinion of the Administrative Agent to carry out more effectively the provisions
and purposes of this Agreement and the other Loan Documents.
SECTION 7.16    STATUS.



52450492_8

--------------------------------------------------------------------------------




(d)    Maintain the Borrower’s status as a REIT such that (i) all of the
representations and warranties set forth in clauses (a), (b) and (d) of Section
4.20 shall remain true and correct at all times and (ii) all of the
representations and warranties set forth in clause (c) of Section 4.20 shall
remain true and correct in all material respects.
(e)    Do or cause to be done all things necessary to maintain the listing of
the Borrower’s Equity Interest on the New York Stock Exchange, the American
Stock Exchange or the Nasdaq National Market System (or any successor thereof).
ARTICLE VIII    
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding (other than any Letter of Credit as to which the
Borrower has made arrangements satisfactory to the Issuing Bank to Cash
Collateralize such Letter of Credit), the Borrower shall not, nor shall it
permit any Subsidiary to, directly or indirectly, without the consent of the
Required Lenders:
SECTION 8.1    LIENS. Create, incur, assume or suffer to exist, any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:
(e)    Liens in favor of the Administrative Agent on behalf of the Lenders and
other Guaranteed Parties;
(f)    Liens with respect to the payment of taxes, assessments or governmental
charges in each case that are not yet due or that are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves or
other appropriate provisions are being maintained to the extent required by
GAAP;
(g)    Liens of landlords arising by statute and Liens of suppliers, mechanics,
carriers, materialmen, warehousemen or workmen and other similar Liens, in each
case (i) imposed by Law or arising in such Person’s Ordinary Course of Business,
(ii) for amounts not yet due or that are being contested in good faith by
appropriate proceedings, and (iii) with respect to which adequate reserves or
other appropriate provisions are being maintained to the extent required by
GAAP;
(h)    deposits made in such Person’s Ordinary Course of Business in connection
with workers’ compensation or unemployment insurance, or other types of social
security benefits or to secure the performance of bids, tenders, sales,
contracts (other than for the repayment of borrowed money) and surety, appeal,
customs or performance bonds-entered into in such Person’s Ordinary Course of
Business;
(i)    encumbrances arising by reason of zoning restrictions, easements,
licenses, reservations, covenants, rights-of-way, utility easements, building
restrictions and other similar encumbrances on the use of real property not
materially detracting from the value of such real property or not materially
interfering with the ordinary conduct of the business conducted and proposed to
be conducted at such real property;
(j)    encumbrances arising under leases or subleases of real property that do
not, in the aggregate, materially detract from the value of such real property
or interfere with the ordinary conduct of the business conducted and proposed to
be conducted at such real property;
(k)    financing statements with respect to a lessor’s rights in and to personal
property leased to such Person in such Person’s Ordinary Course of Business
other than through a Capitalized Lease;
(l)    judgment Liens in existence for less than 45 days after the entry thereof
or with respect to which execution has been stayed or the payment of which is
covered in full (subject to a customary deductible) by insurance maintained with
nationally recognized insurance companies and which do not otherwise result in a
Default;
(m)    Liens consisting of rights of set-off of a customary nature or bankers’
liens on an amount of deposit, whether arising by contract or operation of law,
incurred in such Person’s Ordinary Course of



52450492_8

--------------------------------------------------------------------------------




Business so long as such deposits are not intended as collateral for any
obligation that constitutes Indebtedness;
(n)    Liens securing Indebtedness permitted under Section 7.3(f); provided that
(i) such Liens shall be created substantially simultaneously with the
acquisition, repair, improvement or lease, as applicable, of the related
property, (ii) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness, (iii) the amount of Indebtedness
secured thereby is not increased and (iv) the principal amount of Indebtedness
secured by any such Lien shall at no time exceed one hundred percent (100%) of
the original price for the purchase, repair improvement or lease amount (as
applicable) of such property at the time of purchase, repair, improvement or
lease (as applicable);
(o)    Liens in existence on the First Amendment Effective Date and described on
Schedule 7.1, including Liens incurred in connection with the renewal,
refinancing, extension and replacement of Indebtedness pursuant to Section
7.3(e) (solely to the extent that such Liens were in existence on the First
Amendment Effective Date and described on Schedule 7.1); provided that the scope
of any such Lien shall not be increased, or otherwise expanded, to cover any
additional property or type of asset, as applicable, beyond that in existence on
the First Amendment Effective Date, except for products and proceeds of the
foregoing; and
(p)    other Liens not otherwise permitted under this Section 7.1 securing
Indebtedness in an aggregate principal amount not to exceed, in the aggregate,
after giving effect to any such Lien and any Indebtedness incurred in connection
therewith, fifteen percent (15%) of the Aggregate Total Fixed Asset Value of the
Borrower and its Subsidiaries (excluding amounts properly attributable to
Minority Interests); provided that, after giving effect to any such Lien and any
Indebtedness incurred in connection therewith, the Borrower shall be in
compliance, on a Pro Forma Basis, with each financial covenant contained in
Section 6.12 hereof; provided further that, prior to the creation, assumption or
suffering to exist of any such Lien and any Indebtedness incurred in connection
therewith in an amount in excess of $25,000,000, the Borrower shall deliver to
the Administrative Agent a certification, together with financial and other
information in detail reasonably requested by the Administrative Agent, (A)
demonstrating such compliance and (B) certifying that no Default will exist
either immediately before or after giving effect to any such Lien and any
Indebtedness incurred in connection therewith.
SECTION 8.2    INVESTMENTS. Make any Investments, except:
(m)    Investments held by the Borrower or any Subsidiary in the form of cash
equivalents, short-term marketable debt securities or, to the extent
constituting Investments, Swap Contracts otherwise permitted or required by this
Agreement;
(n)    Investments of any Loan Party in any other Loan Party (other than a
Limited Guarantor);
(o)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(p)    Guarantees permitted by Section 7.3;
(q)    the Holiday Acquisition;
(r)    Investments by the Borrower or any Subsidiary in any Health Care
Facilities; provided that, prior to and after giving effect to any such
Investment and any Indebtedness incurred in connection therewith, (i) no Default
will exist and (ii) the Borrower shall be in compliance, on a Pro Forma Basis,
with each financial covenant contained in Section 6.12 hereof; provided further
that, prior to the consummation of any such Investment involving aggregate
consideration with respect thereto in excess of $25,000,000, the Borrower shall
deliver to the Administrative Agent a certification, together with financial and
other information in detail reasonably requested by the Administrative Agent,
(A) certifying that no Default will exist and (B) demonstrating such compliance;
and



52450492_8

--------------------------------------------------------------------------------




(s)    any other Investment not otherwise permitted under this Section 7.2
(including, without limitation, Investments in (i) unimproved land holdings,
(ii) mortgages, mezzanine loans and notes receivable, (iii) construction in
progress, (iv) Excluded Subsidiaries and Limited Guarantors, and (v) real
property assets that are not medical office buildings, general office buildings,
skilled nursing facilities, assisted living facilities, independent living
facilities, continuing care retirement communities, mental health facilities,
life science facilities, and hospitals) in an aggregate principal amount not to
exceed, in the aggregate, after giving effect to any such Investment, twenty
percent (20%) of the Aggregate Total Fixed Asset Value of the Borrower and its
Subsidiaries (excluding amounts properly attributable to Minority Interests);
provided that, after giving effect to any such Investment and any Indebtedness
incurred in connection therewith, the Borrower shall be in compliance, on a Pro
Forma Basis, with each financial covenant contained in Section 6.12 hereof;
provided further that, prior to the consummation of any such Investment
involving aggregate consideration with respect thereto in excess of $25,000,000,
the Borrower shall deliver to the Administrative Agent a certification, together
with financial and other information in detail reasonably requested by the
Administrative Agent, (A) demonstrating such compliance and (B) certifying that
no Default will exist either immediately before or after giving effect to the
consummation of any such Investment;
provided that (i) any Investment in the form of an intercompany loan or advance
pursuant to this Section 7.2 in any non-Wholly Owned Subsidiary of the Borrower
shall be evidenced by a promissory note and (ii) for purposes of determining the
amount of any Investment outstanding for purposes of this Section 7.2, such
amount shall be deemed to be the amount of such Investment when made, purchased
or acquired (without adjustment for subsequent increases or decreases in the
value of such Investment) less any amount realized in respect of such Investment
upon the sale, collection or return of capital (not to exceed the original
amount invested).
SECTION 8.3    INDEBTEDNESS. Create, incur, assume or suffer to exist any
Indebtedness, except:
(d)    Indebtedness under the Loan Documents and Related Credit Arrangements;
(e)    Guarantees of any Loan Party in respect of Indebtedness otherwise
permitted hereunder of any other Loan Party (other than a Limited Guarantor);
(f)    obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract (other than any Related Swap
Contracts); provided that such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with liabilities, commitments, investments, assets, or property
held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person and not for purposes of speculation or taking a
“market view;”
(g)    Indebtedness of any Loan Party (other than a Limited Guarantor) owing to
any other Loan Party (which Indebtedness shall be evidenced by a promissory note
and subordinated to the Obligations on terms satisfactory to the Administrative
Agent to the extent required by the Administrative Agent);
(h)    Indebtedness existing on the First Amendment Effective Date and listed on
Schedule 7.3, and the renewal, refinancing, extension and replacement (but not
the increase in the aggregate principal amount) thereof;
(i)    Indebtedness incurred in connection with Capitalized Leases and purchase
money Indebtedness in an aggregate amount not to exceed $30,000,000 at any time
outstanding;
(j)    unsecured intercompany Indebtedness:
(i)     owed by any Loan Party (other than a Limited Guarantor) to another Loan
Party (other than a Limited Guarantor);
(ii)    owed by any Limited Guarantor to another Limited Guarantor;



52450492_8

--------------------------------------------------------------------------------




(i)    (iii)     owed by any Loan Party (other than a Limited Guarantor) to (A)
any Limited Guarantor or (B) any other non-Wholly Owned Subsidiary of the
Borrower; provided that such Indebtedness shall be subordinated to the
Obligations in a manner reasonably satisfactory to the Administrative Agent;


(ii)    (iv)    owed by any Limited Guarantor to any non-Wholly Owned Subsidiary
of the Borrower (other than a Limited Guarantor); provided that such
Indebtedness shall be subordinated to the Obligations in a manner reasonably
satisfactory to the Administrative Agent; and


(1)    (v)    owed by any non-Wholly Owned Subsidiary of the Borrower (other
than a Limited Guarantor) to any other non-Wholly Owned Subsidiary of the
Borrower (other than a Limited Guarantor);
(k)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business; and
(l)    other Indebtedness not otherwise permitted pursuant to this Section 7.3
with a maturity date not earlier than 91 days after the Term A-3 Loan Maturity
Date; provided that, after giving effect to any such Indebtedness, the Borrower
shall be in compliance, on a Pro Forma Basis, with each financial covenant
contained in Section 6.12 hereof; provided further that, prior to the creation,
incurrence, assumption or suffering to exist of any such Indebtedness in excess
of $25,000,000, the Borrower shall deliver to the Administrative Agent a
certification, together with financial and other information in detail
reasonably requested by the Administrative Agent, (A) demonstrating such
compliance and (B) certifying that no Default will exist either immediately
before or after giving effect to any such Indebtedness;
provided that any Indebtedness pursuant to this Section 7.3 of any non-Wholly
Owned Subsidiary of the Borrower to any Loan Party shall be evidenced by a
promissory note.
SECTION 8.4    FUNDAMENTAL CHANGES. Merge, dissolve, liquidate, consolidate with
or into, another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that:
(f)    so long as no Default or Event of Default exists or would result
therefrom: any Subsidiary may merge with (i) the Borrower; provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries; provided that (A) when any Wholly Owned Subsidiary is
merging with another Subsidiary, the Wholly Owned Subsidiary shall be the
continuing or surviving Person, (B) when any Loan Party (other than a Limited
Guarantor) is merging with another Subsidiary, a Loan Party (other than a
Limited Guarantor) shall be the continuing or surviving Person, (C) when any
Limited Guarantor is merging with another Subsidiary, a Loan Party shall be the
continuing or surviving Person and (D) any Excluded Subsidiary may merge with
any other Excluded Subsidiary or Person that, after such merger, will be an
Excluded Subsidiary;
(g)    any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to any Loan Party (other than a
Limited Guarantor); provided that if the transferor in such a transaction is a
Wholly Owned Subsidiary (other than in the case of any Excluded Subsidiary),
then the transferee must also be a Wholly Owned Subsidiary; and
(h)    the Borrower or any Subsidiary may merge with any Person in order to
consummate any Acquisition or other Investment permitted hereby; provided (i) in
the case of any merger involving the



52450492_8

--------------------------------------------------------------------------------




Borrower, the Borrower shall be the surviving Person and (ii) in any other case,
a Wholly Owned Subsidiary or an Excluded Subsidiary shall be the surviving
Person of such merger.
SECTION 8.5    DISPOSITIONS. Make any Disposition or enter into any agreement to
make any Disposition, except:
(d)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(e)    Dispositions of inventory in the ordinary course of business;
(f)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property, or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(g)    Dispositions of property by any Subsidiary to the Borrower or to a Wholly
Owned Subsidiary; provided that if the transferor of such property is a Loan
Party, the transferee thereof must be a Loan Party (other than a Limited
Guarantor);
(h)    Dispositions permitted by Section 7.4; and
(i)    other Dispositions of assets not otherwise permitted by clauses (a)
through (e), the result of which, after taking such Disposition into account,
would not trigger a Default under any financial covenant contained in Section
6.12 hereof; provided, that, prior to the consummation of any Disposition
involving aggregate consideration with respect to such Disposition in excess of
$25,000,000, the Borrower shall deliver to the Administrative Agent a
certification, together with financial and other information in detail
reasonably requested by the Administrative Agent to demonstrate, that no Default
or Event of Default (whether under Section 6.12 or otherwise) will exist either
immediately before or immediately after giving effect thereto;
provided, further, that any Disposition pursuant to clauses (a), (b), (c) and
(f) shall be for fair market value.
SECTION 8.6    CHANGE IN NATURE OF BUSINESS. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the date hereof and other lines of business
incidental or reasonably related thereto.
SECTION 8.7    TRANSACTIONS WITH AFFILIATES. Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, other than on fair and reasonable terms substantially as favorable
to the Borrower or such Subsidiary as would be obtainable by the Borrower or
such Subsidiary at the time in a comparable arm’s length transaction with a
Person other than an Affiliate; provided that the foregoing restriction shall
not apply to transactions between or among Loan Parties (other than Limited
Guarantors).
SECTION 8.8    MARGIN REGULATIONS. Use the proceeds of any Loan or any drawings
made under a Letter of Credit, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose.
SECTION 8.9    BURDENSOME AGREEMENTS. Enter into any Contractual Obligation
(other than this Agreement or any other Loan Document) that:
(e)    limits the ability (i) of any Subsidiary (other than an Excluded
Subsidiary) to make Restricted Payments to the Borrower or any other Loan Party
or to otherwise transfer property to any Loan Party (other than restrictions on
transfers of property encumbered by Permitted Liens in favor of the holders of
the Indebtedness or other obligations secured thereby), or (ii) of any
Subsidiary (other than an Excluded



52450492_8

--------------------------------------------------------------------------------




Subsidiary) to Guarantee the Indebtedness of the Borrower pursuant to the
Subsidiary Guaranty Agreement or the Limited Guaranty Agreement, as applicable;
or
(f)    prohibits or otherwise restricts the creation or assumption of any Lien
upon the properties or assets of the Borrower or any Subsidiary (other than an
Excluded Subsidiary), whether now owned or hereafter acquired, or requires the
grant of any security for such obligation if security is given for some other
obligation, except (i) pursuant to this Agreement and the other Loan Documents,
(ii) pursuant to any document or instrument governing Indebtedness incurred
pursuant to Section 7.3(f) (provided that any such restriction contained therein
relates only to the asset or assets financed thereby), (iii) customary
restrictions contained in the organizational documents of any Excluded
Subsidiary and (iv) customary restrictions in connection with any Permitted Lien
or any document or instrument governing any Permitted Lien (provided that any
such restriction contained therein relates only to the asset or assets subject
to such Permitted Lien).
SECTION 8.10    DISSOLUTION, ETC. Wind up, liquidate or dissolve (voluntarily or
involuntarily) or commence or suffer any proceedings seeking any such winding
up, liquidation or dissolution, except (a) in connection with a merger or
consolidation permitted pursuant to Section 7.4 or (b) that any Excluded
Subsidiary may dissolve itself in accordance with Applicable Law.
SECTION 8.11    SALE AND LEASEBACK TRANSACTIONS (AS LESSEE). Enter into any
arrangement, directly or indirectly, (as lessee) whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereinafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property sold or transferred.
SECTION 8.12    AMENDMENT OF CERTAIN AGREEMENTS.
(o)    Amend, modify or waive any of its Organization Documents in a manner
materially adverse to the Administrative Agent or any Lender.
(p)    Amend, modify or waive (or permit the modification or amendment of) any
of the terms or provisions of the Master Lease that would adversely affect the
rights or interests of the Administrative Agent or any Lender.
SECTION 8.13    RESTRICTED PAYMENTS. Make any Restricted Payment other than (a)
Restricted Payments by any Loan Party to another Loan Party (other than Limited
Guarantor), (b) cash dividends necessary to qualify and maintain its
qualification as a REIT and (c) so long as no Default or Event of Default exists
or will exist after giving effect thereto on the date thereof and on a pro forma
basis as if such Restricted Payment occurred on the last day of the most
recently ended Four-Quarter Period, other cash dividends and cash distributions
the result of which, after taking such Restricted Payment into account, would
not trigger a Default under any financial covenant contained in Section 6.12
hereof.
SECTION 8.14    ACCOUNTING CHANGES. Make any material change in accounting
treatment or reporting practices, except as required by GAAP, or change the
fiscal year of the Borrower or any Subsidiary, except to change the fiscal year
of a Subsidiary to confirm its fiscal year to that of the Borrower.
ARTICLE IX    
EVENTS OF DEFAULT, ETC.
SECTION 9.1    EVENTS OF DEFAULT. The occurrence of any of the following shall
constitute an “Event of Default” under this Agreement:
(t)    Any Loan Party shall fail to pay (i) when due any amount of principal of
any Loan, (ii) within two (2) days after the same becomes due, any reimbursement
obligation with respect to any Letter



52450492_8

--------------------------------------------------------------------------------




of Credit, or (iii) with five (5) days after the same becomes due, any interest
on any Loan or with respect to any obligation in respect of any Letter of Credit
or any fees or other amounts payable under any of the Loan Documents.
(u)    The Borrower shall fail to observe or perform any covenant or agreement
contained in (i) Section 6.1 or 6.2, and such failure shall continue for a
period of five (5) Business Days from its occurrence or (ii) Section 6.3(a) or
(b), 6.5, 6.11, 6.12, 6.13, 6.15, 6.16 or Article VII.
(v)    Any default in the performance of or compliance with any obligation,
agreement or other provision contained herein or in any other Loan Document
(other than those referred to in subsections (a) and (b) above), and with
respect to any such default which by its nature can be cured, such default shall
continue for a period of thirty (30) days from its occurrence.
(w)    Any financial statement or certificate furnished to the Administrative
Agent or any Lender in connection with, or any representation or warranty made
by or on behalf of the Borrower or any Subsidiary under this Agreement or any
other Loan Document shall prove to be incorrect, false or misleading in any
material respect when furnished or made.
(x)    The Borrower or any Subsidiary (whether as primary obligor or as
guarantor or other surety) shall fail to pay any principal of or premium or
interest on any Indebtedness (other than the Loans or any reimbursement
obligation in respect of any drawings paid under a Letter of Credit) of any one
or more of the Borrower or any of its Subsidiaries in an aggregate principal
amount exceeding $10,000,000 (whether singly or in the aggregate, “Material
Indebtedness”) that is outstanding, when and as the same shall become due and
payable (whether at scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument evidencing such
Material Indebtedness; or any other event shall occur or condition shall exist
under any agreement or instrument relating to such Material Indebtedness (or,
with respect to any Swap Contract, any Swap Termination Value in excess of
$10,000,000) and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Material Indebtedness; or any such Material Indebtedness shall be declared to be
due and payable; or required to be prepaid or redeemed (other than by a
regularly scheduled required payment or redemption), purchased or defeased, or
any offer to prepay, redeem, purchase or defease such Material Indebtedness
shall be required to be made, in each case prior to the stated maturity thereof.
(y)    One or more judgments or orders for the payment of money in excess of
$10,000,000 in the aggregate (net of independent third-party insurance as to
which the insurance carrier has been notified of the claim and does not dispute
the coverage of such payment) shall be rendered against the Borrower or any
Subsidiary, and either (i) enforcement proceedings shall have been commenced by
any creditor upon any such judgment or order or (ii) there shall be a period of
ten (10) consecutive days during which a stay of enforcement of any such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect.
(z)    The Borrower or any Subsidiary shall (i) commence a voluntary case or
other proceeding or file any petition seeking liquidation, reorganization or
other relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Section, (iii) apply for or consent to the appointment of
a custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors, or
(vi) take any action for the purpose of effecting any of the foregoing.
(aa)    An involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or any such Person’s debts, or any
substantial part of any such Person’s assets, under any federal, state or
foreign



52450492_8

--------------------------------------------------------------------------------




bankruptcy, insolvency or other similar law now or hereafter in effect or (ii)
the appointment of a custodian, trustee, receiver, liquidator or other similar
official for the Borrower or any Subsidiary or for a substantial part of any
such Person’s assets, and in any such case, such proceeding or petition shall
remain undismissed for a period of sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered.
(bb)    The Borrower or any Subsidiary shall become unable to pay, shall admit
in writing its inability to pay, or shall fail to pay, its debts as they become
due.
(cc)    Any Change of Control shall occur or exist.
(dd)    (i) Any Material Agreement shall cease to be in full force and effect
for any reason, (ii) any of the material rights of the Borrower or any of its
Subsidiaries under any Material Agreement shall be terminated or suspended,
(iii) the Borrower or any of its Subsidiaries shall receive notice under any
Material Agreement of the occurrence of an event which, if not cured, could
permit the termination of any Material Agreement, and such event is not cured
and/or waived by the date specified in such notice as a deadline for such cure
(as the same may be extended by the Person giving such notice), or, if the
notice does not contain a deadline, within forty-five (45) days from the date of
such notice (or such later date as may be specified by the Person giving such
notice), (iv) any proceeding or action shall otherwise be taken or commenced to
renounce, terminate or suspend any of the material rights of the Borrower or any
of its Subsidiaries under any Material Agreement, or (v) any lease or leases
under the Master Lease that accounted for 10% or more of gross revenues of the
Borrower in the Four-Quarter Period most recently ended are terminated, expire
or are otherwise no longer in effect.
(ee)    Any provision of any Loan Document shall for any reason cease to be
valid and binding on, or enforceable against, any Loan Party, or any Loan Party
shall so state in writing or seek to terminate its obligations thereunder.
(ff)    (i) An ERISA Event occurs with respect to a Pension Plan which has
resulted or could reasonably be expected to result in liability of the Borrower
under Title IV of ERISA to the Pension Plan or the PBGC in an aggregate amount
in excess of $10,000,000, or (ii) the Borrower or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$10,000,000.
SECTION 9.2    REMEDIES. If any Event of Default occurs and is continuing, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Lenders, take any or all of the following actions:
(m)    declare the commitment of each Lender to make Loans and any obligation of
the Issuing Bank to issue Letters of Credit to be terminated, whereupon such
commitments and obligation shall be terminated;
(n)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
(o)    require that the Borrower Cash Collateralize the Letter of Credit
Exposure (in an amount equal to such Letter of Credit Exposure); and
(p)    exercise on behalf of itself, the Lenders and the Issuing Bank all rights
and remedies available to it, the Lenders and the Issuing Bank under the Loan
Documents;
provided, that upon the occurrence of any Event of Default described in clause
(g) or (h) of Section 8.1, the obligation of each Lender to make Loans and any
obligation of the Issuing Bank to issue Letters of Credit shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Borrower to



52450492_8

--------------------------------------------------------------------------------




Cash Collateralize the Letter of Credit Exposure as aforesaid shall
automatically become effective, in each case without further act of the
Administrative Agent or any Lender.
SECTION 9.3    APPLICATION OF FUNDS. After the exercise of remedies provided for
in Section 8.2 (or after the Loans have automatically become immediately due and
payable and the Letter of Credit Exposure has automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.2), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Letter of Credit
Fees and other Obligations described in clauses Third, Fourth and Fifth below)
payable to the Lenders and the Issuing Bank (including fees, charges and
disbursements of counsel to the respective Lenders and the Issuing Bank and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and Related Treasury
Management Arrangements, unreimbursed drawings paid under Letters of Credit and
other Obligations, ratably among the Lenders and the Issuing Bank in proportion
to the respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Related Treasury Management Arrangements and
unreimbursed drawings paid under Letters of Credit or constituting the
termination value owing to any Lender or Affiliate of any Lender arising under
any Related Swap Contracts, ratably among the Lenders, any such Affiliates and
the Issuing Bank in proportion to the respective amounts described in this
clause Fourth held by them;
Fifth, to the Administrative Agent for the account of the Issuing Bank, to Cash
Collateralize that portion of the Letter of Credit Exposure comprised of the
aggregate undrawn amount of Letters of Credit; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by law.
Subject to Section 2.5(i), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as cash collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, Obligations arising under Related Credit
Arrangements shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Lender or Affiliate, as the case may be. Each Guaranteed Party not a
party to the Credit Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article IX hereof for itself and its Affiliates as if a “Lender” party hereto.



52450492_8

--------------------------------------------------------------------------------




ARTICLE X    
ADMINISTRATIVE AGENT
SECTION 10.1    APPOINTMENT AND AUTHORITY. Each of the Lenders and the Issuing
Bank hereby irrevocably designates and appoints Wells Fargo to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the Issuing Bank, and neither the
Borrower nor any other Subsidiary thereof shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.
SECTION 10.2    RIGHTS AS A LENDER. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
SECTION 10.3    EXCULPATORY PROVISIONS. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(j)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(k)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(l)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.1 and 8.2) or (ii) in the absence of
its own gross negligence or



52450492_8

--------------------------------------------------------------------------------




willful misconduct as determined by a court of competent jurisdiction by final
nonappealable judgment. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Borrower, a Lender or the Issuing Bank.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Loan
Documents, (v) the value or the sufficiency of any collateral, or (v) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
SECTION 10.4    RELIANCE BY ADMINISTRATIVE AGENT. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the Issuing
Bank, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the Issuing Bank unless the Administrative Agent shall have
received notice to the contrary from such Lender or the Issuing Bank prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
SECTION 10.5    DELEGATION OF DUTIES. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub‑agents.
SECTION 10.6    RESIGNATION OF ADMINISTRATIVE AGENT. The Administrative Agent
may at any time give notice of its resignation to the Lenders, the Issuing Bank
and the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, with, unless an Event of Default exists, the
approval of the Borrower, to appoint a successor, which shall be a Lender or
bank with an office in the United States, or an Affiliate of any such bank or
Lender with an office in the United States. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the



52450492_8

--------------------------------------------------------------------------------




retiring Administrative Agent may on behalf of the Lenders and the Issuing Bank,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Bank under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) except for any
indemnity payments owed to the retiring Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Bank directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent (other
than any rights to indemnity payments owed to the retiring Administrative
Agent), and the retiring Administrative Agent shall be discharged from all of
its duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.4 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as the Administrative Agent.
Any resignation by Wells Fargo as the Administrative Agent pursuant to this
Section shall also constitute its resignation as the Issuing Bank and Swing Line
Lender. Upon the acceptance of a successor’s appointment as the Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Issuing Bank and
Swing Line Lender, (ii) the retiring Issuing Bank and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents and (iii) the successor Issuing Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring Issuing Bank to effectively assume the obligations of the retiring
Issuing Bank with respect to such Letters of Credit.
SECTION 10.7    NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER LENDERS. Each
Lender and the Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
SECTION 10.8    NO OTHER DUTIES, ETC. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, bookrunners, arrangers, lead arrangers or co-arrangers listed on the
cover page or signature pages hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the
Issuing Bank hereunder.



52450492_8

--------------------------------------------------------------------------------




SECTION 10.9    GUARANTY MATTERS. Each of the Lenders and the Issuing Bank
irrevocably authorize the Administrative Agent, at its option and in its
discretion, to release any Subsidiary Guarantor or Limited Guarantor from its
obligations under any Loan Document if (i) such Person ceases to be a Subsidiary
as a result of a transaction permitted hereunder, or (ii) such release is
permitted pursuant to Section 2.14. Upon request by the Administrative Agent at
any time, the Required Lenders will confirm in writing the Administrative
Agent’s authority to release any Subsidiary Guarantor or Limited Guarantor from
its obligations under any applicable Loan Document pursuant to this Section 9.9.
SECTION 10.10    RELATED CREDIT ARRANGEMENTS. No Guaranteed Party that obtains
the benefit of the provisions of Section 8.3, or any collateral by virtue of the
provisions hereof or of any Loan Document shall have any right to notice of any
action or to consent to, direct or object to any action hereunder or under any
other Loan Document or otherwise in respect of such collateral (including the
release or impairment of any such collateral) other than in its capacity as a
Lender, the Issuing Bank or the Administrative Agent, as the case may be, and,
in any such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall be required to verify the payment of, or that other
satisfactory arrangements have been made with respect to, Obligations arising
under Related Credit Arrangements only if the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Lender or
Affiliate.
SECTION 10.11    SUCCESSOR ADMINISTRATIVE AGENT UPON THE TERMINATION OF THE
REVOLVING CREDIT FACILITY. The parties hereto agree that, upon the termination
of the Revolving Credit Commitment, the Term A-2 Loan Commitment, the Term A-3
Loan Commitment and, if applicable, any Incremental Term Loan Commitment, and
the repayment in full of all Obligations under the Revolving Credit Facility
(including, without limitation, the repayment in full of all Revolving Credit
Exposure, all Letter of Credit Exposure, all Swing Line Exposure and all
interest and fees related thereto), the Term A-2 Loan Facility (including,
without limitation, the repayment in full of all outstanding Term A-2 Loans and
all interest and fees related thereto), the Term A-3 Loan Facility (including,
without limitation, the repayment in full of all outstanding Term A-3 Loans and
all interest and fees related thereto) and any new term loan facility
established pursuant to Section 2.17 (including, without limitation, the
repayment in full of all outstanding Incremental Term Loans thereunder and all
interest and fees related thereto), Wells Fargo shall be deemed to have resigned
as Administrative Agent pursuant to, and in accordance with, this Article IX and
Bank of Montreal shall be deemed to have been appointed as successor
Administrative Agent pursuant to, and in accordance with, this Article IX;
provided that, notwithstanding anything in this Agreement to the contrary, Wells
Fargo and Bank of Montreal may agree, in their sole discretion and subject to
the consent of each of them, that the preceding agreement shall be null and void
(in which case Wells Fargo shall remain the Administrative Agent). In connection
therewith and upon the satisfaction of the conditions set forth above,
notwithstanding anything in this Agreement to the contrary, each Loan Party and
each Lender hereby irrevocably authorizes Wells Fargo, as retiring
Administrative Agent, and Bank of Montreal, as successor Administrative Agent,
on their behalf, and without further consent, to enter into amendments or
modifications to this Agreement or any of the other Loan Documents as they
reasonably deem appropriate in order to effectuate the terms of this Section
9.11.
ARTICLE XI    
MISCELLANEOUS
SECTION 11.1    AMENDMENTS, ETC. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the



52450492_8

--------------------------------------------------------------------------------




applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:
(i)    without the prior written consent of the Required Revolving Credit
Lenders, amend, modify or waive (i) Section 5.2 or any other provision of this
Agreement if the effect of such amendment, modification or waiver is to require
the Revolving Credit Lenders (pursuant to, in the case of any such amendment to
a provision hereof other than Section 5.2, any substantially concurrent request
by the Borrower for a Revolving Borrowing) to make Revolving Loans when such
Revolving Credit Lenders would not otherwise be required to do so, (ii) the
amount of the Swing Line Sublimit or (iii) the amount of the Letter of Credit
Sublimit;
(j)    prior to the termination of the Revolving Credit Commitments, the
repayment in full of all Obligations under the Revolving Credit Facility
(including, without limitation, the repayment in full of all Revolving Credit
Exposure, all Letter of Credit Exposure, all Swing Line Exposure and all
interest and fees related thereto), amend, modify or waive any provision of this
Agreement if the effect of such amendment, modification or waiver relates solely
to the time period after such termination and repayment, without the prior
written consent of the Required Term Loan Lenders;
(k)    extend or increase any Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.2) or the amount of Loans of any
Lender, in any case, without the written consent of such Lender;
(l)    modify the definition of “Revolving Credit Maturity Date” (except in
accordance with Section 2.18), “Term A-1 Loan Maturity Date”, “Term A-2 Loan
Maturity Date” or otherwise waive, extend or postpone any date fixed by this
Agreement or any other Loan Document for any payment (excluding mandatory
prepayments) of principal, interest, fees or other amounts due to the Lenders
(or any of them) hereunder or under such other Loan Document without the written
consent of each Lender directly and adversely affected thereby;
(m)    reduce the principal of, or the rate of interest specified herein on, any
Loan or any unreimbursed drawing paid under a Letter of Credit, or (subject to
clause (iv) of the second proviso to this Section 10.1) any fees or other
amounts payable hereunder or under any other Loan Document without the written
consent of each Lender directly and adversely affected thereby; provided that
only the consent of the Required Lenders shall be necessary (i) to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest or Letter of Credit Fees at the Default Rate or (ii) to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
any unreimbursed drawing paid under a Letter of Credit or to reduce any fee
payable hereunder;
(n)    change Section 2.8(c) or Section 8.3 in a manner that would alter the pro
rata sharing of Revolving Credit Commitment reductions or payments required
thereby without the written consent of each Lender directly and adversely
affected thereby;
(o)    change any provision of this Section 10.1 or the definition of “Required
Lenders” or “Required Revolving Credit Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender;
(p)    release all or a material portion of the value of the Subsidiary Guaranty
Agreement or the Limited Guaranty Agreement, without the written consent of each
Lender (except to the extent the release of any Subsidiary Guarantor from the
Subsidiary Guaranty Agreement or any Limited Guarantor from the Limited Guaranty
Agreement, as applicable, is permitted pursuant to Section 9.9, in which case
such release may be made by the Administrative Agent acting alone);
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Bank in addition to the Lenders required
above, affect the rights or duties of the Issuing Bank under this Agreement or
any Letter of Credit Agreement, (ii) no amendment, waiver or consent shall,
unless in



52450492_8

--------------------------------------------------------------------------------




writing and signed by the Swing Line Lender in addition to the Lenders required
above, affect the rights or duties of the Swing Line Lender under this
Agreement, (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document, (iv) any Engagement Letter as may be separately agreed
to among the Borrower and Wells Fargo Securities may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto
and (v) the Administrative Agent and the Borrower shall be permitted to amend
any provision of the Loan Documents (and such amendment shall become effective
without any further action or consent of any other party to any Loan Document)
if the Administrative Agent and the Borrower shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature in
any such provision. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Revolving Credit Commitment of such
Lender may not be increased or extended without the consent of such Lender.
Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 10.1) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 2.17 (including, without limitation, as applicable, (1) to
permit the Incremental Revolving Credit Increases and the Incremental Term Loans
to share ratably in the benefits of this Agreement and the other Loan Documents
and (2) to include the Incremental Revolving Credit Commitments and Incremental
Term Loan Commitments, or outstanding Incremental Revolving Credit Increases and
outstanding Incremental Term Loans, in any determination of (i) Required Lenders
or Required Revolving Credit Lenders, as applicable, (ii) similar required
lender terms applicable thereto); provided that no amendment or modification
shall result in any increase in the amount of any Lender’s Commitment or any
increase in any Lender’s Applicable Percentage, in each case, without the
written consent of such affected Lender.
SECTION 11.2    NO WAIVER; CUMULATIVE REMEDIES. No failure by any Lender, the
Issuing Bank or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.2 for the benefit of all the
Lenders and the Issuing Bank; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as the
Administrative Agent) hereunder and under the other Loan Documents, (b) the
Issuing Bank or the Swing Line Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as the Issuing Bank or the
Swing Line Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.13 (subject to the terms of Section 2.16), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any
petition in bankruptcy or the commencement of any insolvency, reorganization or
like



52450492_8

--------------------------------------------------------------------------------




proceeding; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.2 and (ii) in addition to the matters
set forth in clauses (b), (c) and (d) of the preceding proviso and subject to
Section 2.16 any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.
SECTION 11.3    NOTICES GENERALLY.
(e)    Notice Addresses. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraphs (b) and (d) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile as follows:
(i)    if to the Borrower, to it at 225 Robert Rose Drive, Murfreesboro,
Tennessee 37129, Attention of Justin Hutchens, Chief Executive Officer
(Facsimile No.: (615) 225-3030; email: jhutchens@nhinvestors.com), with a copy
to Harwell Howard Hyne Gabbert & Manner, P.C., 333 Commerce Street, Suite 1500,
Nashville, TN 37201, Attention of John Brittingham, Esq.;
(ii)    if to the Administrative Agent or to Wells Fargo, in its capacity as the
Issuing Bank, to Wells Fargo at MAC D1109-019, 1525 West W.T. Harris Blvd.,
Charlotte, NC 28262, Attention of Syndication Agency Services (Telephone No.:
(704) 590-2703; Facsimile No.: (704) 590-3481), with copy to Wells Fargo at 301
S. College Street, 14th Floor; D1053-150, Charlotte, NC 28202, Attention of Josh
Carson (Telephone No.: (704) 715-4506; Facsimile No.: (704) 715-1438); and
(iii)    if to a Lender, to it at its address set forth on the Register.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(f)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the Issuing Bank pursuant
to Article II if such Lender or the Issuing Bank, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient



52450492_8

--------------------------------------------------------------------------------




at its e-mail address as described in the foregoing clause (i) of notification
that such notice or communication is available and identifying the website
address therefor.
(g)    Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
(h)    Platform. The Borrower agrees that the Administrative Agent may make any
material delivered by the Borrower to the Administrative Agent, as well as any
amendments, waivers, consents, and other written information, documents,
instruments and other materials relating to the Borrower, any of its
Subsidiaries, or any other materials or matters relating to this Agreement, the
Notes or any of the transactions contemplated hereby (collectively, the
“Communications”) available to the Lenders by posting such notices on an
electronic delivery system (which may be provided by the Administrative Agent,
an Affiliate of the Administrative Agent, or any Person that is not an Affiliate
of the Administrative Agent), such as IntraLinks, DebtX, SyndTrak Online or a
substantially similar electronic system (the “Platform”); provided, that no
Default or Event of Default shall exist hereunder or under any Loan Document
solely as a result of any delay or failure of delivery of Communications made
available to Lenders by delivery to the Administrative Agent for posting on the
Platform. The Borrower acknowledges that (i) the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the
Administrative Agent nor any of its Affiliates warrants the accuracy,
completeness, timeliness, sufficiency, or sequencing of the Communications
posted on the Platform. The Administrative Agent and its Affiliates expressly
disclaim with respect to the Platform any liability for errors in transmission,
incorrect or incomplete downloading, delays in posting or delivery, or problems
accessing the Communications posted on the Platform and any liability for any
losses, costs, expenses or liabilities that may be suffered or incurred in
connection with the Platform. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by the Administrative Agent
or any of its Affiliates in connection with the Platform.
Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communication has been posted to the Platform
shall for purposes of this Agreement constitute effective delivery to such
Lender of such information, documents or other materials comprising such
Communication. Each Lender agrees (i) to notify, on or before the date such
Lender becomes a party to this Agreement, the Administrative Agent in writing of
such Lender’s e-mail address to which a Notice may be sent (and from time to
time thereafter to ensure that the Administrative Agent has on record an
effective e-mail address for such Lender) and (ii) that any Notice may be sent
to such e-mail address.
SECTION 11.4    EXPENSES, INDEMNITY; DAMAGE WAIVER.
(g)    Costs and Expenses. The Borrower and any other Loan Party, jointly and
severally, shall pay (i) all reasonable out of pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out of pocket
expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Bank (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Bank), in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or



52450492_8

--------------------------------------------------------------------------------




(B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
(h)    Indemnification by the Borrower. The Borrower and each other Loan Party
shall indemnify the Administrative Agent (and any sub-agent thereof), each
Lender and the Issuing Bank, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, and shall pay or reimburse any such Indemnitee for,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower, any other Loan Party or any Subsidiary thereof, and regardless of
whether any Indemnitee is a party thereto, or (v) any claim, investigation,
litigation or other proceeding (whether or not the Administrative Agent or any
Lender is a party thereto) and the prosecution and defense thereof, arising out
of or in any way connected with the Loans, this Agreement, any other Loan
Document, or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby, including without limitation,
reasonable attorneys and consultant’s fees; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by the Borrower, any other Loan Party or any Subsidiary thereof
against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document, if the Borrower, such Loan Party or
such Subsidiary has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction.
(i)    Reimbursement by Lenders. To the extent that the Borrower and each other
Loan Party for any reason fails to indefeasibly pay any amount required under
paragraph (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof), the Issuing Bank or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the Issuing Bank or such Related Party, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or the
Issuing Bank in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or the
Issuing Bank in connection with such capacity. The obligations of the Lenders
under this paragraph (c) are subject to the provisions of Section 2.15(d).
(j)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrower and each other Loan Party shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any



52450492_8

--------------------------------------------------------------------------------




Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in paragraph (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.
(k)    Payments. All amounts due under this Section shall be payable not later
than ten (10) days after demand therefor.
(l)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the Issuing Bank and the Swing Line Lender, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
SECTION 11.5    SUCCESSORS, ASSIGNMENT.
(c)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(d)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
(iii)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided that the Borrower shall be deemed to have given its consent
five (5) Business Days after the date written notice thereof has been delivered
by the assigning



52450492_8

--------------------------------------------------------------------------------




Lender (through the Administrative Agent) unless such consent is expressly
refused by the Borrower prior to such fifth (5th) Business Day.
(iv)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans.
(v)    Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment; or (2) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such proposed assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;
(C)    the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
(D)    the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility.
(vi)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500, provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(vii)    No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B) or (C) Sycamore Street, LLC or any of its Subsidiaries or
Affiliates.
(viii)    No Assignment to Natural Persons. No such assignment shall be made to
a natural person.
(ix)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations,



52450492_8

--------------------------------------------------------------------------------




or other compensating actions, including funding, with the consent of the
Borrower and the Administrative Agent, the applicable pro rata share of Loans
previously requested, but not funded by, the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Bank, the Swing Line Lender and each other
Lender hereunder (and interest accrued thereon), and (B) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Revolving Credit
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Article III and Section 10.4 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that except to the extent otherwise expressly agreed by the affected parties, no
assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this paragraph shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (d) of this Section.
(e)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Charlotte, North
Carolina a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender (but only to the extent of entries
in the Register that are applicable to such Lender), at any reasonable time and
from time to time upon reasonable prior notice.
(f)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders, the Issuing Bank and the Swing Line Lender shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 10.4(c) with respect
to any payments made by such Lender to its Participant(s).



52450492_8

--------------------------------------------------------------------------------




Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver requiring the unanimous consent of the
Lenders under Section 10.1 that directly affects such Participant. Subject to
paragraph (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Article III to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.13 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.16 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(g)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 3.1 and 3.2 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.2 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.2(e) as though it were a Lender.
(h)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION 11.6    TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY. Each of the
Administrative Agent, the Lenders and the Issuing Bank agrees to maintain the
confidentiality of the Information (as defined below) while any Commitments are
in effect, except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and other representatives (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Law or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any permitted assignee
of or Participant in, or any prospective assignee



52450492_8

--------------------------------------------------------------------------------




of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent, any Lender, the Issuing Bank or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.
For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries; provided that, in the case of information received from
the Borrower or any of its Subsidiaries after the date hereof, such information
is clearly identified as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
SECTION 11.7    NO THIRD PARTY BENEFICIARIES. This Agreement is made and entered
into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other Person or entity shall
be a third party beneficiary of, or have any direct or indirect cause of action
or claim in connection with, this Agreement or any other of the Loan Documents
to which it is not a party.
SECTION 11.8    TIME. Time is of the essence of each and every provision of this
Agreement and each other of the Loan Documents.
SECTION 11.9    SEVERABILITY OF PROVISIONS. If any provision of this Agreement
shall be prohibited by or invalid under Applicable Law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.
SECTION 11.10    COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION.
(f)    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or electronic
transmission (including .PDF file) shall be effective as delivery of a manually
executed counterpart of this Agreement.
(g)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the



52450492_8

--------------------------------------------------------------------------------




case may be, to the extent and as provided for in any Applicable Law, including
the Federal Electronic Signatures in Global and National Commerce Act, the New
York State Electronic Signatures and Records Act, or any other similar state
laws based on the Uniform Electronic Transactions Act.
SECTION 11.11    GOVERNING LAW; JURISDICTION; ETC.
(d)    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.
(e)    Submission to Jurisdiction. The Borrower irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
courts of the State of New York sitting in Manhattan and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
Applicable Law, in such Federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Loan Document shall
affect any right that the Administrative Agent, any Lender or the Issuing Bank
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against the Borrower or its properties in the courts
of any jurisdiction.
(f)    Waiver of Venue. The Borrower irrevocably and unconditionally waives, to
the fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by Applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
(g)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 10.3. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.
SECTION 11.12    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 11.13    RIGHT OF SET OFF. If an Event of Default shall have occurred
and be continuing, each Lender, the Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Issuing Bank or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the Issuing Bank, irrespective of whether or not such
Lender or the Issuing Bank shall have made any demand



52450492_8

--------------------------------------------------------------------------------




under this Agreement or any other Loan Document and although such obligations of
the Borrower may be contingent or unmatured or are owed to a branch or office of
such Lender or the Issuing Bank different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender, the
Issuing Bank and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such
Lender, the Issuing Bank or their respective Affiliates may have. Each Lender
and the Issuing Bank agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
SECTION 11.14    PERFORMANCE OF DUTIES. Each of the Loan Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Loan Party at its sole cost and expense.
SECTION 11.15    ALL POWERS COUPLED WITH AN INTEREST. All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or the Credit Facility has not been terminated.
SECTION 11.16    TITLES AND CAPTIONS. Titles and captions of Articles, Sections
and subsections in, and the table of contents of, this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement.
SECTION 11.17    SURVIVAL. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
or the issuance of any Letters of Credit, regardless of any investigation made
by any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any drawing paid under a
Letter of Credit or any fee or any other amount payable under this Agreement is
outstanding and unpaid and so long as any Commitment has not expired or
terminated. All representations and warranties made herein, in the certificates,
reports, notices, and other documents delivered pursuant to this Agreement shall
survive the execution and delivery of this Agreement and the other Loan
Documents, and the making of the Loans or the issuance of the Letters of Credit.
SECTION 11.18    USURY. In no event shall the amount of interest due or payable
under this Agreement or any other Loan Document exceed the maximum rate of
interest allowed by Applicable Law and, in the event any such payment is
inadvertently paid by the Borrower or inadvertently received by the
Administrative Agent or any Lender, then such excess sum shall be credited as a
payment of principal, or, if it exceeds such unpaid principal, refunded to the
Borrower. It is the express intent of the parties hereto that the Borrower not
pay and neither the Administrative Agent nor any Lender receive, directly or
indirectly, in any manner whatsoever, interest in excess of that which may be
lawfully paid by the Borrower under Applicable Law.
SECTION 11.19    USA PATRIOT ACT NOTICE. The Administrative Agent and each
Lender hereby notifies the Borrower that pursuant to the requirements of the
PATRIOT Act, it is required to obtain,



52450492_8

--------------------------------------------------------------------------------




verify and record information that identifies the Borrower and the other Loan
Parties, which information includes the name and address of the Borrower and
each other Loan Party and other information that will allow such Lender to
identify the Borrower or such Loan Party in accordance with the PATRIOT Act.
SECTION 11.20    REPLACEMENT OF LENDERS.
(a)    Each of the following shall constitute a “Replacement Event”:
(i)    if in connection with any proposed change, waiver, discharge or
termination of or to any of the provisions of this Agreement and/or any other
Loan Document as contemplated by Section 10.1, the consent of each Lender or
each affected Lender, as applicable, is required and the consent of the Required
Lenders at such time is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained (each such other Lender, a
“Non-Consenting Lender”);
(ii)    if any Lender is a Defaulting Lender; or
(iii)    if any Lender requests compensation under Section 3.1 and the condition
giving rise to such compensation still exists (each such Lender, an “Affected
Lender”).
(b)    For so long as any Replacement Event exists, the Borrower may seek one or
more Eligible Assignees (each, a “Replacement Lender”) at its sole cost and
expense to purchase the affected Loans and Commitments of the Non-Consenting
Lender or Affected Lender, as the case may be (such Lender, the “Replaced
Lender”). Such purchase may be made, in whole or in part (subject to the minimum
amount requirements in Section 10.5 and a requirement that the Replacement
Lender assume a portion of the Commitment of the Replaced Lender that
corresponds to the purchased portion of the Loans of such Replaced Lender), at
an aggregate price no less than the outstanding principal amount of the
purchased Loans plus accrued interest with respect thereto. In such case, the
Borrower, the Administrative Agent, the Replaced Lender and each Replacement
Lender shall execute and deliver an appropriately completed Assignment and
Assumption pursuant to Section 10.5 to effect the assignment of rights to, and
the assumption of obligations by, each Replacement Lender; provided that any
fees required to be paid by Section 10.5 in connection with such assignment
shall be paid by the Borrower or the Replacement Lender. In the case of each
replacement of a Lender (other than a Defaulting Lender), the Borrower shall pay
such Replaced Lender, any commitment fees and other amounts then due and owing
to such Lender (including any additional amounts owing under Section 3.1) prior
to such replacement.
(c)    If a Replaced Lender does not execute and deliver to the Administrative
Agent a duly completed Assignment and Assumption and/or any other documentation
necessary to reflect such replacement within a period of time deemed reasonable
by the Administrative Agent after the later of (x) the date on which each
Replacement Lender executes and delivers such Assignment and Assumption and/or
such other documentation and (y) the date as of which all obligations of the
Borrower owing to the Replaced Lender relating to the Loans and participations
so assigned have been paid in full by each Replacement Lender to such Replaced
Lender, then such Replaced Lender shall be deemed to have executed and delivered
such Assignment and Assumption and/or such other documentation as of such date
and the Borrower shall be entitled (but not obligated) to execute and deliver
such Assignment and Assumption and/or such other documentation on behalf of such
Replaced Lender.
(d)    Notwithstanding anything herein, neither the Administrative Agent nor any
Lender shall have any obligation to the Borrower to find a Replacement Lender.
SECTION 11.21    INDEPENDENT EFFECT OF COVENANTS. The Borrower expressly
acknowledges and agrees that each covenant contained in Articles VI or VII
hereof shall be given independent effect. Accordingly, the Borrower shall not
engage in any transaction or other act otherwise permitted under



52450492_8

--------------------------------------------------------------------------------




any covenant contained in Articles VI or VII, before or after giving effect to
such transaction or act, the Borrower shall or would be in breach of any other
covenant contained in Articles VI or VII.
SECTION 11.22    REVERSAL OF PAYMENTS. To the extent any Loan Party makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative Agent receives any payment which payments or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any Debtor Relief Law, other Applicable Law or equitable
cause, then, to the extent of such payment repaid, the Obligations or part
thereof intended to be satisfied shall be revived and continued in full force
and effect as if such payment or proceeds had not been received by the
Administrative Agent.
SECTION 11.23    INCONSISTENCIES WITH OTHER DOCUMENTS. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision of the
Subsidiary Guaranty Agreement or the Limited Guaranty Agreement which imposes
additional burdens on the Borrower or any of its Subsidiaries or further
restricts the rights of the Borrower or any of its Subsidiaries or gives the
Administrative Agent or Lenders additional rights shall not be deemed to be in
conflict or inconsistent with this Agreement and shall be given full force and
effect.
SECTION 11.24    AMENDMENT AND RESTATEMENT; NO NOVATION. This Agreement
constitutes an amendment and restatement of the Existing Credit Agreement
effective from and after the Closing Date. The execution and delivery of this
Agreement shall not constitute a novation of any indebtedness or other
obligations owing to the Lenders or the Administrative Agent under the Existing
Credit Agreement based on facts or events occurring or existing prior to the
execution and delivery of this Agreement. On the Closing Date, the credit
facilities described in the Existing Credit Agreement shall be amended,
supplemented, modified and restated in their entirety by the facilities
described herein, and all loans and other obligations of the Borrower
outstanding as of such date under the Existing Credit Agreement, as amended,
shall be deemed to be loans and obligations outstanding under the corresponding
facilities described herein, without any further action by any Person, except
that the Administrative Agent shall make such transfers of funds as are
necessary in order that the outstanding balance of such Loans, together with any
Loans funded on the Closing Date, reflect the respective Commitments and Loans
of the Lenders hereunder.











52450492_8

--------------------------------------------------------------------------------




Exhibit B


Amended Exhibits

52487862_6

--------------------------------------------------------------------------------




Exhibit C


Amended Schedules

52487862_3